Exhibit 10.1

Wells Fargo Loan No. 33-0909758

LOAN AGREEMENT

by and between

THE ENTITIES SET FORTH ON SCHEDULE 1,

collectively, as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

Dated as of: June 25, 2010

Dividend Capital Floating Rate Office Portfolio

Document Prepared By:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page ARTICLE 1. DEFINITIONS    1   1.1      DEFINED TERMS    1
ARTICLE 2. LOAN; LOAN DOCUMENTS; SECURITY    1   2.1      LOAN; EXTENSION OF
LOAN TERM    1   2.2      INTEREST; PAYMENTS    2   2.3      LATE CHARGE;
DEFAULT RATE    5   2.4      MAXIMUM RATE PERMITTED BY LAW    6   2.5      LOAN
DOCUMENTS    6   2.6      SECURITY    6   2.7      INTENTIONALLY OMITTED    6  
2.8      INTEREST RATE PROTECTION AGREEMENT    6 ARTICLE 3. BORROWER’S LIABILITY
   9   3.1      BORROWER’S LIABILITY    9 ARTICLE 4. IMPOUNDS    11   4.1     
TAX IMPOUND    11   4.2      INSURANCE IMPOUND    11   4.3      ADDITIONAL
IMPOUNDS    11   4.4      CASH MANAGEMENT AGREEMENT    11   4.5      GENERAL   
12   4.6      GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS    12
ARTICLE 5. REPRESENTATIONS AND WARRANTIES    13   5.1      REPRESENTATIONS AND
WARRANTIES    13   5.2      REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING
SPE STATUS    16 ARTICLE 6. HAZARDOUS MATERIALS    24   6.1      HAZARDOUS
MATERIALS INDEMNITY AGREEMENT    24 ARTICLE 7. COVENANTS OF BORROWER    24   7.1
     COSTS AND EXPENSES    24   7.2      ERISA COMPLIANCE    25   7.3     
MANAGEMENT OF PROPERTY; BROKERAGE AGREEMENTS; OTHER AGREEMENTS    25   7.4     
COVENANTS - LEASES; MAJOR LEASES    25   7.5      ASSIGNMENT OF INDEMNIFICATION
   28   7.6      RIGHT OF SUBORDINATION    28   7.7      FURTHER ASSURANCES   
28   7.8      ASSIGNMENT    28   7.9      EXISTENCE    28   7.10      COMPLIANCE
WITH LAWS, ETC    28   7.11      LITIGATION    28   7.12      MERGER,
CONSOLIDATION, TRANSFER OF ASSETS    29   7.13      ACCOUNTING RECORDS    29

 

i



--------------------------------------------------------------------------------

  7.14      PAYMENT OF TAXES AND CLAIMS    29   7.15      MAINTENANCE OF
PROPERTY    29   7.16      QUALIFICATION, NAME; EXISTENCE    29   7.17     
ALTERATIONS    29   7.18      COMPLIANCE WITH PATRIOT ACT    30   7.19     
ACCESS TO PROPERTY    30   7.20      NOTICE OF DEFAULT    30   7.21     
COOPERATE IN LEGAL PROCEEDINGS    30   7.22      PERFORMANCE BY BORROWER    30  
7.23      ESTOPPEL CERTIFICATES    31   7.24      ADVISOR    31   7.25      NO
JOINT ASSESSMENT    31   7.26      REA COVENANTS    32 ARTICLE 8. FINANCIAL
COVENANTS    32   8.1      STATEMENTS REQUIRED    32   8.2      FORM; WARRANTY
   33   8.3      CHARGE FOR LATE DELIVERY    33   8.4      MINIMUM NET WORTH AND
LIQUIDITY    34 ARTICLE 9. DEFAULTS AND REMEDIES    34   9.1      DEFAULT    34
  9.2      ACCELERATION    35   9.3      RIGHTS AND REMEDIES    35
ARTICLE 10. PREPAYMENT    36   10.1      PREPAYMENT    36   10.2      WAIVER   
36 ARTICLE 11. PARTIAL RELEASE    36   11.1      BORROWER RIGHT TO RELEASE
INDIVIDUAL PROPERTIES    36   11.2      CONDITIONS    37 ARTICLE 12. INSURANCE
   39   12.1      REQUIRED INSURANCE    39   12.2      ADDITIONAL INSURANCE   
42   12.3      POLICY REQUIREMENTS    42   12.4      MAINTENANCE OF INSURANCE   
43   12.5      TERRORISM COVERAGE    43   12.6      CERTAIN RIGHTS OF LENDER   
43   12.7      CASUALTY AND CONDEMNATION; RESTORATION PROCEEDS    44   12.8     
RESTORATION    45   12.9      DISBURSEMENT    46 ARTICLE 13. INDEMNITY    47  
13.1      INDEMNITY    47   13.2      DUTY TO DEFEND, LEGAL FEES AND OTHER FEES
AND EXPENSES    47   13.3      MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION    47
  13.4      ERISA INDEMNIFICATION    47   13.5      SPECIAL SERVICING    48

 

ii



--------------------------------------------------------------------------------

ARTICLE 14. INTENTIONALLY OMITTED    48 ARTICLE 15. DUE ON SALE/ENCUMBRANCE   
48   15.1      DUE ON SALE/ENCUMBRANCE    48   15.2      MEZZANINE DEBT    50
ARTICLE 16. LOAN SYNDICATION    51   16.1      LOAN SYNDICATION AND DISCLOSURE
OF INFORMATION    51   16.2      APPOINTMENT AND AUTHORIZATION    53   16.3     
WELLS FARGO AS LENDER    54   16.4      COLLATERAL MATTERS; PROTECTIVE ADVANCES
   55   16.5      POST-FORECLOSURE PLANS    55   16.6      APPROVALS OF LENDERS
   56   16.7      NOTICE OF DEFAULTS    56   16.8      ADMINISTRATIVE AGENT’S
RELIANCE    57   16.9      INDEMNIFICATION OF ADMINISTRATIVE AGENT    57   16.10
     LENDER CREDIT DECISION, ETC    58   16.11      INTENTIONALLY OMITTED    58
  16.12      DEFAULTING LENDERS    59   16.13      PARTICIPATIONS    59   16.14
     ASSIGNMENTS    60   16.15      FEDERAL RESERVE BANK ASSIGNMENTS    60  
16.16      INFORMATION TO ASSIGNEE, ETC    60   16.17      AMENDMENTS AND
WAIVERS    60   16.18      CONSENT TO AND ACKNOWLEDGEMENT OF ADMINISTRATIVE
AGENT    62   16.19      NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY
BENEFICIARIES; NON-LIABILITY OF ADMINISTRATIVE AGENT AND LENDERS    62   16.20
     DELAY OUTSIDE LENDER’S CONTROL    64   16.21      ACTIONS    64   16.22
     FORM OF DOCUMENTS    64   16.23      ADMINISTRATIVE AGENT’S AND LENDER
PARTY’S AGENTS    64   16.24      NOTICES    64   16.25      FUNDS TRANSFER
DISBURSEMENTS    65   16.26      INTENTIONALLY OMITTED    66   16.27     
INTENTIONALLY OMITTED    66   16.28      COST OF ENFORCEMENT    66   16.29     
CONVERSION TO REGISTERED FORM    66   16.30      ELECTRONIC DELIVERY OF CERTAIN
INFORMATION    66   16.31      POSSESSION OF DOCUMENTS    67   16.32     
MODIFICATION TO LOAN TERMS    67 ARTICLE 17. MISCELLANEOUS PROVISIONS    69  
17.1      FORM OF DOCUMENTS    69   17.2      NO THIRD PARTIES BENEFITED    69  
17.3      NOTICES    70   17.4      ONGOING CREDIT AUTHORIZATION    70   17.5
     ATTORNEY-IN-FACT    70   17.6      ACTIONS    70   17.7      RIGHT OF
CONTEST    70   17.8      RELATIONSHIP OF PARTIES    70   17.9      DELAY
OUTSIDE LENDER’S CONTROL    70   17.10      ATTORNEYS’ FEES AND EXPENSES;
ENFORCEMENT    71   17.11      IMMEDIATELY AVAILABLE FUNDS    71

 

iii



--------------------------------------------------------------------------------

  17.12      INTENTIONALLY OMITTED    71   17.13      LENDER’S AGENTS    71  
17.14      AUTHORIZATION TO FILE FINANCING STATEMENTS    71   17.15      TAX
SERVICE    71   17.16      ADVERTISING    72   17.17      COMMERCIAL LOAN    72
  17.18      DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY    72  
17.19      SEVERABILITY    72   17.20      SET-OFF    72   17.21      HEADINGS
   73   17.22      SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL LIABILITY    73  
17.23      GOVERNING LAW; JURISDICTION    73   17.24      WAIVER OF RIGHT TO
TRIAL BY JURY    75   17.25      INTEGRATION; INTERPRETATION    75   17.26     
COUNTERPARTS    75   17.27      AMENDMENTS    75   17.28      CONSENTS AND
APPROVALS; CONSTRUCTION    75   17.29      BRING DOWN OF REPRESENTATIONS;
SURVIVAL OF WARRANTIES; CUMULATIVE    75   17.30      INTENTIONALLY OMITTED   
75   17.31      INTENTIONALLY OMITTED    76   17.32      INTENTIONALLY OMITTED
   76   17.33      EXHIBITS; SCHEDULES    76   17.34      CONFLICT    76   17.35
     SECURITIZATION INDEMNIFICATION; LOAN SALES AND LOAN PARTICIPATIONS;
DISCLOSURE OF INFORMATION    76   17.36      BORROWER WAIVERS    80   17.37     
REMEDIES OF BORROWER    80   17.38      MULTIPLE BORROWERS    81

EXHIBITS AND SCHEDULES

 

Exhibit A   –    Definitions Exhibit B   –    Property/Legal
Description/Address/Information Exhibit C   –    List of Loan Documents and
Closing Documents Exhibit D   –    Litigation Disclosures Exhibit E   –   
Additional Impounds Exhibit E.1   –    List of Work Exhibit E.2   –   
Designated TI Impound Amount Exhibit F   –    Allocated Loan Amount for each
Individual Property Exhibit G   –    Additional Insurance Provisions Exhibit H  
–    Assignment and Assumption Agreement Exhibit I   –    Individual Loan
Commitment/Pro Rata Share Exhibit J   –    Syndication Note Exhibit K   –   
Transfer Authorizer Designation Schedule 1   –    Borrowers Schedule 5.1(j)(1)  
–    Rent Payment Offsets / Defenses Schedule 5.1(j)(2)   –    Leases With
Options Schedule 5.1(v)   –    Description of REA’s Schedule A-10   –   
Property Managers/Tenant Managers Schedule A-11      Earn-Out Advance
Requirements

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into June 25, 2010,
by and between THE ENTITIES SET FORTH ON SCHEDULE 1 (each, a “Borrower” and,
collectively, “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, together
with its successors and assigns (“Lender”).

R E C I T A L S

Borrower desires to borrow from Lender, and Lender agrees to loan to Borrower,
the amounts described below pursuant to the terms and conditions set forth
herein.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 1. DEFINITIONS

 

1.1 DEFINED TERMS.

Unless otherwise defined in the text of this Agreement, the capitalized terms
generally used in this Agreement shall have the meanings defined or referenced
in Exhibit A attached hereto and incorporated herein for all purposes.

ARTICLE 2. LOAN; LOAN DOCUMENTS; SECURITY

 

2.1 LOAN; EXTENSION OF LOAN TERM.

 

  (a) Subject to the terms of this Agreement, Lender agrees to lend to Borrower,
and Borrower agrees to borrow from Lender, the principal sum of FOUR HUNDRED
FORTY-THREE MILLION THIRTY THOUSAND and 00/100 DOLLARS ($443,030,000.00) which
sum shall be evidenced by the Note. The Loan shall be secured by the security
interests and liens granted pursuant to certain of the Security Documents as
more particularly set forth therein. Interest shall accrue, and be payable, in
respect of the Loan as provided herein below. Subject to extension in accordance
with Section 2.1(b) below, the Loan shall mature on the Maturity Date.

 

  (b)

Extension of Term. Borrower shall have three (3) successive options to extend
the scheduled Maturity Date of the Loan to the one-year anniversary of the
Maturity Date as theretofore in effect (the period of each such extension, an
“Extension Term”), provided that (i) Borrower shall deliver to Lender written
notice of its election of such Extension Term at least thirty (30) and not more
than ninety (90) days prior to the then applicable Maturity Date; (ii) no
Default shall have occurred and be continuing on either the date of such notice
or the then applicable Maturity Date; (iii) Borrower shall have entered into an
Interest Rate Protection Agreement for the applicable Extension Term in form and
substance reasonably acceptable to Lender (including, without limitation, the
Strike Price) and otherwise in accordance with the terms of Section 2.8 hereof
and shall have collaterally assigned such Interest Rate Protection Agreement to
Lender pursuant to the terms of a collateral assignment in form and substance
substantially similar to the Collateral Assignment of Interest Rate Protection
Agreement signed at the closing of the Loan; (iv) for the exercise of the
(A) second extension option, the Debt Yield shall not be less than 13.5% and
(B) third extension option, the Debt Yield shall not be less than 13.75%;
(v) Borrower shall have delivered to Lender, together with its notice pursuant
to clause (i) of this Section 2.1(b) and as of the commencement of the
applicable Extension Term, an Officer’s Certificate, in form and substance
reasonably acceptable to Lender, certifying that, to Borrower’s knowledge, each
of the representations and warranties of Borrower contained in the Loan
Documents is true, complete and correct in all material respects as of the date
of such Officer’s Certificate to the extent such representation and warranties
are not matters which by their nature can no longer be true and correct as a
result of the passage of time; (vi) for the second and third extension options
only, Borrower shall have paid to Lender the Extension Fee; and (vii) Borrower
shall have paid to Lender all reasonable out-of-pocket expenses (including,
without limitation, reasonable legal fees and expenses) incurred by Lender in
connection with such extension. If Borrower fails to exercise

 

1



--------------------------------------------------------------------------------

 

any extension option in accordance with the provisions of this Agreement, such
extension option, and any subsequent extension option hereunder, will
automatically cease and terminate. Notwithstanding anything to the contrary set
forth herein or in the other Loan Documents, unless the foregoing conditions
have been met, Borrower has no right to an extension of the term of the Loan.

 

2.2 INTEREST; PAYMENTS.

 

  (a) Interest Accrual. Interest on the outstanding principal balance of the
Note shall accrue from the Disbursement Date at the Note Rate calculated on an
Actual/360 Basis.

 

  (b) Determination of Note Rate.

 

  (i) The Note Rate with respect to the Loan shall be: (A) the LIBOR Rate with
respect to the applicable Rate Period for a LIBOR Loan or (B) the Prime Rate
plus the Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a
Prime Rate Loan pursuant to the provisions hereof.

 

  (ii) Subject to the terms and conditions hereof, the Loan shall be a LIBOR
Loan and Borrower shall pay interest on the outstanding principal amount of the
Loan at the LIBOR Rate for the applicable Rate Period. Any change in the rate of
interest hereunder due to a change in the Note Rate shall become effective as of
the opening of business on the first day on which such change in the Note Rate
shall become effective. Each determination by Lender of the Note Rate (which
determination shall be made by Lender two (2) Business Days prior to the end of
the then current Rate Period) shall be conclusive and binding upon Borrower for
all purposes absent manifest error. Notwithstanding anything herein to the
contrary, in no event shall Borrower have the right to convert a LIBOR Loan to a
Prime Rate Loan.

 

  (iii) In the event that Lender shall have determined that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the then current Rate Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Rate Period, to a Prime Rate Loan.

 

  (iv) If, pursuant to the terms hereof, any portion of the Loan has been
converted to a Prime Rate Loan and Lender shall determine that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) day prior to the last day of the then
current Rate Period. If such notice is given, the related outstanding Prime Rate
Loan shall be converted to a LIBOR Loan on the last day of the then current Rate
Period.

 

  (v)

If any requirement of law, or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder, for so long as such requirement
of law (or interpretation or application thereof) is effective (A) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (B) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the last day of
the then current Rate Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay to Lender, upon

 

2



--------------------------------------------------------------------------------

 

demand, any additional amounts necessary to compensate Lender for any reasonable
out of pocket costs directly incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder.

 

  (c)

Payments. Monthly payments, each in the P&I Payment Amount, shall commence on
the First P&I Due Date and continue on each Due Date thereafter. In addition, if
the Disbursement Date is not the first (1st) day of a calendar month, an
interest-only payment pursuant to subsection (a) above shall be due on the
Disbursement Date for interest due from and including the Disbursement Date to
the last day of the month ending prior to the First Due Date. On the Maturity
Date, all unpaid principal and accrued but unpaid interest shall be due and
payable in full. All interest shall be paid in arrears. Except as otherwise
specifically provided in this Agreement or the other Loan Documents, all
payments and deposits due under the Note or the other Loan Documents shall be
made to Lender not later than 2:00 p.m., California time, on the day on which
such payment or deposit is due. Any funds received by Lender after such time
shall, for all purposes, be deemed to have been received on the next succeeding
Business Day.

 

  (d) Acknowledgments. Interest calculated on an Actual/360 Basis exceeds
interest calculated on a 30/360 Basis and, therefore: (a) a greater portion of
each monthly installment of principal and interest will be applied to interest
using the Actual/360 Basis than would be the case if interest accrued on a
30/360 Basis; and (b) the unpaid principal balance of the Note on the Maturity
Date will be greater using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis.

 

  (e) Application of Payments. All payments paid by Borrower to Lender in
connection with the obligations of Borrower under this Agreement and under the
other Loan Documents shall be applied in the order of priority as set forth in
the Cash Management Agreement. The P&I Payment Amount shall be applied
(a) first, to accrued but unpaid interest on the Note; and (b) second, to the
unpaid principal balance of the Note. Borrower irrevocably waives the right to
direct the application of any payments at any time received by Lender from or on
behalf of Borrower, and during the continuance of a Default, Borrower agrees
that Lender shall have the continuing exclusive right to apply any payments to
the then due and owing obligations of Borrower in such order of priority as
Lender may deem advisable.

 

  (f) Foreign Taxes.

 

  (i)

Taxes. All payments made by Borrower hereunder shall be made free and clear of,
and without reduction for or on account of, income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions, reserves or withholdings
imposed, levied, collected, withheld or assessed by any governmental authority,
which are imposed, enacted or become effective after the date hereof (such
non-excluded taxes being referred to collectively as “Foreign Taxes”), excluding
income and franchise taxes imposed by the jurisdiction under the laws of which
Lender is organized or any political subdivision or taxing authority thereof or
therein or imposed by the jurisdiction of Lender’s applicable lending office
where Lender is resident or engaged in business or any political subdivision or
taxing authority thereof or therein or in the jurisdiction of whichever entity
Lender syndicates the Loan to in accordance with the terms and conditions of
this Agreement. If any Foreign Taxes are required to be withheld from any
amounts payable to Lender hereunder and under all other loans held by Lender
that are similarly affected, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes),
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower

 

3



--------------------------------------------------------------------------------

 

shall send to Lender an original official receipt, if available, or certified
copy thereof showing payment of such Foreign Tax. Borrower hereby indemnifies
Lender for any incremental taxes, interest or penalties that may become payable
by Lender which may result from any failure by Borrower to pay any such Foreign
Tax when due to the appropriate taxing authority or any failure by Borrower to
remit to Lender the required receipts or other required documentary evidence.

 

  (ii) Tax Forms. Prior to the date that any Lender organized under the laws of
a jurisdiction outside the United States of America becomes a party hereto, such
Lender shall deliver to Borrower such certificates, documents or other evidence,
as required by the Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender establishing that payments to it hereunder and under the
Note are (i) not subject to United States Federal backup withholding tax and
(ii) not subject to United States Federal withholding tax under the Code. Each
such Lender shall (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower and (y) obtain such extensions of the time
for filing, and renew such forms and certifications thereof, as may be
reasonably requested by Borrower. Borrower shall not be required to pay any
amount pursuant to clause (i) above to any Lender that is organized under the
laws of a jurisdiction outside of the United States of America if such Lender
fails to comply with the requirements of this clause (ii). Borrower will not be
required to pay any additional amounts in respect of United States federal
income tax pursuant to clause (i) above to Lender if the obligation to pay such
additional amounts would not have arisen but for a failure by such Lender to
comply with its obligations under this clause (ii).

 

  (g) Additional Costs. In the event that any change in any requirement of law
or in the interpretation or application thereof, or compliance by Lender with
any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other governmental authority:

 

  (i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (ii) shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount reasonably deemed by Lender to be material; or

 

  (iii) shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to materially increase the cost to Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;

then, in any such case, Borrower shall promptly pay to Lender, upon demand, any
additional amounts necessary to compensate Lender, for such additional cost or
reduced amount receivable which Lender deems to be material as reasonably
determined by Lender, provided that, such demand by Lender shall apply to all
loans similarly affected by such change. If Lender becomes

 

4



--------------------------------------------------------------------------------

entitled to claim any additional amounts pursuant to this subsection, Lender
shall provide Borrower with not less than ninety (90) days notice specifying in
reasonable detail the event by reason of which it is has become so entitled and
the additional amount required to fully compensate Lender for such additional
cost or reduced amount together with a certificate as to any additional costs or
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower (which certificate shall be conclusive in the absence of manifest
error). This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents.

 

  (h) Breakage Costs. Borrower agrees to indemnify Lender and to hold Lender
harmless from any loss or expense which Lender directly sustains or incurs as a
consequence of (A) any default by Borrower in payment of the principal of or
interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (B) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that is not the last
day of a Rate Period, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR Loan hereunder, and (C) the conversion (for
any reason whatsoever, whether voluntary or involuntary) of the Loan from a
LIBOR Loan to a Prime Rate Loan with respect to any portion of the outstanding
principal amount of the Loan then bearing interest at the LIBOR Rate on a date
other than the last day of a Rate Period, including, without limitation, such
loss or expenses arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain a LIBOR Loan hereunder (the amounts
referred to in clauses (A), (B) and (C) are herein referred to collectively as
the “Breakage Costs”); provided, however, Borrower shall not indemnify Lender
from any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents. Notwithstanding the foregoing or anything herein to the
contrary, provided Borrower makes any prepayment (whether voluntary or
mandatory) of the LIBOR Rate Loan on the last day of a Rate Period, or if such
date is not the last day of a Rate Period but such prepayment includes the
payment of Short Interest, then no Breakage Costs shall be due and payable in
connection with such prepayment.

 

  (i) Interest Rate Protection Breakage Costs. Borrower shall pay to Lender any
losses, costs (including, without limitation, cost of funding), and expenses
that Lender directly incurs as a result of any default in performance of the
obligations of Borrower pursuant to the Interest Rate Protection Agreement or
any termination of the Interest Rate Protection Agreement, if any (the “Interest
Rate Protection Breakage Costs”). The Interest Rate Protection Breakage Costs
shall be due and payable by Borrower pursuant to the terms of the Interest Rate
Protection Agreement and shall be secured on a pari-passu basis with the Debt by
the lien of the Mortgage.

 

  (j) Date of Payments. Whenever any payment to be made hereunder or under any
other Loan Document shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be deemed to be the immediately succeeding
Business Day.

 

2.3 LATE CHARGE; DEFAULT RATE.

 

  (a) Late Charge. If all or any portion of any payment (including, without
limitation, any payment of any interest, the P&I Payment Amount, Impounds or
other deposit(s)) required hereunder (other than the payment due on the Maturity
Date) is not paid or deposited on or before the day on which the payment is due,
Borrower shall pay a late or collection charge, as liquidated damages, equal to
four percent (4%) of the amount of such unpaid payment (herein called “Late
Charge”). If all or any portion of the payment due on the Maturity Date is paid
after the Maturity Date and on a date which is not the first (1st) day of a
calendar month, Borrower shall pay a late or collection charge, as liquidated
damages, equal to the interest which would have accrued on such amount during
the period commencing on the date payment of such amount is actually made and
ending on the last day of the calendar month in which payment of such amount is
actually made. Borrower acknowledges that Lender will incur additional expenses
as a result of any late payments or deposits hereunder, which expenses would be
impracticable to quantify, and that Borrower’s payments under this Section 2.3
are a reasonable estimate of such expenses.

 

5



--------------------------------------------------------------------------------

  (b) Default Rate. Commencing upon a Default and continuing until such Default
shall have been cured by Borrower, all sums owing on the Loan shall bear
interest at the Default Rate.

 

2.4 MAXIMUM RATE PERMITTED BY LAW.

Neither this Agreement, the Note nor any of the other Loan Documents shall be
construed to require the payment or permit the collection of any interest or any
late payment charge in excess of the maximum rate permitted by law. If any such
excess interest or late payment charge is provided for under this Agreement, the
Note or any of the other Loan Documents or if this Agreement, the Note or any of
the other Loan Documents shall be adjudicated to provide for such excess,
Borrower shall not be obligated to pay such excess notwithstanding any other
provision of the Loan Documents. If Lender shall collect amounts which are
deemed to constitute interest and which would increase the effective interest
rate to a rate in excess of the maximum rate permitted by applicable law, all
such amounts deemed to constitute interest in excess of the maximum legal rate
shall, upon such determination, at the option of Lender, be returned to Borrower
or credited against the outstanding principal balance of the Loan.

 

2.5 LOAN DOCUMENTS.

Borrower shall deliver to Lender concurrently with this Agreement each of the
Loan Documents, properly executed and in recordable form, as applicable.

 

2.6 SECURITY. The Loan and all obligations of Borrower arising hereunder and
under the other Loan Documents shall be secured by (i) the Mortgage creating a
senior priority lien on the Property and the Collateral, (ii) the other Loan
Documents and any security interests and liens created thereby, and (iii) the
Impounds established pursuant to this Agreement. Notwithstanding the foregoing
or anything contained in this Agreement or the other Loan Documents to the
contrary, it is expressly understood and acknowledged by the parties hereto that
neither the Guaranty nor the Hazardous Materials Indemnity Agreement shall
constitute security for the Loan.

 

2.7 INTENTIONALLY OMITTED.

 

2.8 INTEREST RATE PROTECTION AGREEMENT.

 

  (a)

Prior to or contemporaneously with the Disbursement Date, Borrower shall enter
into an Interest Rate Protection Agreement with a LIBOR strike price equal to
the Strike Price. The Interest Rate Protection Agreement (i) shall be in form
and substance reasonably acceptable to Lender, (ii) subject to subsection
(c) below, may be with Wells Fargo Bank, N.A. (or an affiliate thereof) or
another counterparty acceptable to Lender (the “Counterparty”), (iii) shall be
for a period equal to the term of the Loan (not inclusive of any then currently
not exercised extension options, if any), and (iv) shall have an initial
notional amount equal to $336,030,000.00, provided, however, if the Northrop VA
Property is not released from the encumbrance of the Loan within sixty
(60) calendar days of the date hereof, then Borrower shall be required to
purchase another, or amend the existing, Interest Rate Protection Agreement so
that it shall have, in total, interest-rate protection in a notional amount
equal to $443,030,000.00 (the “Supplemental Interest Rate Protection Agreement
Requirement”). Borrower shall direct the Counterparty to deposit directly into
the Restricted Account any amounts due Borrower under such Interest Rate
Protection Agreement so long as any portion of the Debt remains outstanding,
provided that the Debt shall be deemed to remain outstanding if the Property is
transferred by judicial or non-judicial foreclosure or deed-in-lieu thereof.
Additionally, Borrower shall collaterally assign to Lender all of its right,
title and interest to receive any and all payments (other than as set forth in
(i) and (ii) below) under the Interest Rate Protection Agreement pursuant to a
collateral assignment of interest rate protection agreement in form and
substance reasonably similar to the Interest Rate Protection Agreement signed on
the date hereof, and shall deliver to Lender an executed counterpart of such
Interest Rate Protection Agreement (which shall, by its terms, authorize the
assignment to Lender

 

6



--------------------------------------------------------------------------------

 

and require that payments be deposited directly into the Restricted Account). To
the extent that the then currently effective Interest Rate Protection Agreement
provides interest-rate-protection coverage that is in excess of the amounts then
currently due and outstanding under the Loan, Borrower may either:

 

  (i) sell to a third party or assign to an Affiliate that amount of the
interest-rate-protection coverage in excess of the amounts then currently due
and outstanding under the Loan, provided (A) that prior to any such sale the
Borrower delivers to Lender an Officer’s Certificate certifying that (1) the
sale of such remaining interest-rate-protection coverage complies with the terms
and conditions of this Agreement, (2) does not effect Lender’s security interest
in the then currently effective Interest Rate Protection Agreement (except for
that interest in the Interest Rate Protection Agreement that is being conveyed
pursuant to this subsection), and (3) the remaining interest-rate-protection
coverage in favor of Lender under the amended Interest Rate Protection Agreement
covers the then currently outstanding principal balance of the Loan, (B) that
prior to any such sale Borrower delivers to Lender, for review and comment, all
documentation regarding the revisions to the Interest Rate Protection Agreement,
which revisions must be reasonably acceptable to Lender, and (C) Borrower shall
pay to Lender all reasonable out-of-pocket third party costs and expenses paid
or incurred by Lender in connection with any such sale.

 

  (ii) terminate that portion of the Interest Rate Cap Agreement that provides
interest-rate-protection coverage in excess of the Loan’s then currently
outstanding principal balance, provided (A) that prior to any such termination
the Borrower delivers to Lender an Officer’s Certificate certifying that (1) the
termination of such excess interest-rate-protection coverage complies with the
terms and conditions of this Agreement, (2) does not effect Lender’s security
interest in the then currently effective Interest Rate Protection Agreement
(except for that interest in the Interest Rate Protection Agreement that is
being terminated pursuant to this subsection), and (3) the remaining
interest-rate-protection coverage in favor of Lender under the amended Interest
Rate Protection Agreement covers the then currently outstanding principal
balance of the Loan, (B) that prior to any such termination Borrower delivers to
Lender, for review and comment, all documentation regarding the revisions to the
Interest Rate Protection Agreement, which revisions must be reasonably
acceptable to Lender, and (C) Borrower shall pay to Lender all reasonable
out-of-pocket third party costs and expenses paid or incurred by Lender in
connection with any such termination.

 

  (iii) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Protection Agreement in the event of a default by the Counterparty
and shall not waive, amend or otherwise modify any of its rights thereunder.

 

  (b)

If at any time (i) Wells Fargo Bank, N.A. or any of its affiliates is not
“Lender” under the Loan, or (ii) Wells Fargo Bank, N.A. or any of its affiliates
is not the Counterparty, then in the event there is any downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the Counterparty below
an “A” by S&P or below an “A2” by Moody’s, Borrower within ten (10) Business
Days following receipt of written notice from Lender of such downgrade,
withdrawal or qualification must either: (A) arrange for the Counterparty to
provide a guaranty from an entity with a long term, unsecured and unsubordinated
debt rating of at least “A” by S&P or “A2” by Moody’s in form and substance
reasonably acceptable to Lender and the Rating Agencies or (B) replace the
Interest Rate Protection Agreement with a new Interest Rate Protection Agreement
with an Acceptable Counterparty (a “Replacement Interest Rate Protection
Agreement”).

 

7



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event the Counterparty is Wells Fargo
Bank, N.A. or any of its affiliates and neither Wells Fargo Bank, N.A. nor any
of its affiliates is the Lender, such Replacement Interest Rate Protection
Agreement is only required to be delivered in the event there is any downgrade,
withdrawal or qualification of the long-term unsecured debt rating of the
Counterparty below an “A” by S&P and below an “A2” by Moody’s. In furtherance of
the foregoing, if Wells Fargo Bank, N.A. and/or any of its affiliates are both
Lender and Counterparty, then no Replacement Interest Rate Protection Agreement
shall be required.

 

  (c) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Protection Agreement or fails to maintain the Interest Rate
Protection Agreement in accordance with the terms and provisions of this
Agreement, Lender may purchase the Interest Rate Protection Agreement and the
third-party cost incurred by Lender in purchasing such Interest Rate Protection
Agreement shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such cost is
reimbursed by Borrower to Lender.

 

  (d) If required by Lender in connection with any Interest Rate Protection
Agreement where Wells Fargo Bank, N.A. or any affiliate thereof is not the
Counterparty thereunder, Borrower shall obtain and deliver to Lender an opinion
from counsel (which counsel may be in house counsel for the Counterparty) for
the Counterparty (upon which Lender and its successors and assigns may rely)
which shall provide, in relevant part, that:

 

  (i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Protection Agreement;

 

  (ii) the execution and delivery of the Interest Rate Protection Agreement by
the Counterparty, and any other agreement which the Counterparty has executed
and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

  (iii) all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Protection Agreement, and
any other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

 

  (iv) the Interest Rate Protection Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

8



--------------------------------------------------------------------------------

ARTICLE 3. BORROWER’S LIABILITY

 

3.1 BORROWER’S LIABILITY.

 

  (a) Limitation. Except as otherwise provided in this Article 3, Lender’s
recovery against Borrower under this Agreement and the other Loan Documents
shall be limited solely to the Property and the Collateral.

 

  (b) Exceptions; Limited Liability. Nothing contained in this Article 3 or
elsewhere in this Agreement or the other Loan Documents, however, shall limit in
any way the personal liability of Borrower owed to Lender for any Losses
(defined below) incurred by Lender with respect to any of the following matters:
(i) fraud or intentional or willful material misrepresentation by Borrower or
Guarantor, or any Affiliate of Borrower or Guarantor under the control of
Borrower or Guarantor, respectively; (ii) commission of a criminal act by
Borrower, Guarantor, or any Affiliate of Borrower or Guarantor under the control
of Borrower or Guarantor, respectively, which results in a forfeiture of the
Property; (iii) material intentional physical waste of the Property or the
Collateral; (iv) failure to pay property or other taxes, assessments assessed
against the Property or charges which could become Liens on the Property (other
than (x) amounts paid to Lender for taxes, assessments or charges pursuant to
Impounds and where Lender elects (during the continuance of a Default or
otherwise) not to apply such funds toward payment of the taxes, assessments or
charges owed or (y) taxes, assessments or charges owed that are contested
strictly in accordance with the terms of the Loan Documents) to the extent that
the revenue from the Property is sufficient to pay such amount; (v) failure to
maintain insurance as required by this Agreement to the extent that the revenue
from the Property is sufficient to pay the Insurance Premiums relating thereto;
(vi) failure to deliver any insurance or condemnation proceeds or awards or any
security deposits received by Borrower to Lender or to otherwise apply such sums
as required under the terms of the Loan Documents or any other instrument now or
hereafter securing the Loan; (vii) failure to apply any rents, royalties,
accounts, revenues, income, issues and profits which are collected or received
by Borrower during the period of any Default or after acceleration of the
indebtedness and other sums owing under the Loan Documents to the payment of
either (A) such indebtedness or other sums due Lender or (B) the normal and
necessary operating expenses of the Property; (viii) any breach by Borrower of
any covenant in this Agreement or in the Mortgage regarding Hazardous Materials
or in any indemnity or other agreement regarding Hazardous Materials executed by
Borrower in favor of Lender in connection with the Loan (including, without
limitation, the Hazardous Materials Indemnity Agreement), or any representation
or warranty of Borrower regarding Hazardous Materials contained therein proving
to have been untrue in any material respect when made; (ix) any transfer taxes
(or similar fees or taxes) incurred in connection with a transfer of the
Property resulting from a foreclosure of the Mortgage or a deed-in-lieu of
foreclosure of the Property; (x) Borrower’s failure to comply with the
provisions of Sections 5.2 (to the extent such failure to comply in itself, or
in the aggregate with other violations of Section 5.2 results in the substantive
consolidation of Borrower) or Section 17.35 of this Agreement; (xi) Borrower’s
or Guarantor’s failure to satisfy the Indemnification Obligations (as defined in
the Lockbox Agreement) pursuant to the terms of the Lockbox Agreement;
(xii) Borrower’s failure to deliver the Letter of Credit Assignment in
accordance with the terms of Section 7.4(g) of this Agreement; (xiii) in
connection with the assertion by Northrop Grumman Systems Corporation or its
Affiliates of any rights or claims in connection with any right of first offer
or right of first negotiation in the Northrop VA Lease with respect to the
negotiations leading to, or the acquisition and financing of, the Northrop VA
Property or the partnership interests of the owner of the Northrop VA Property
by Borrower and/or any of its Affiliates arising in connection with the Purchase
and Sale Agreements (such Losses in connection with the foregoing to include,
but not be limited to, reasonable attorney’s fees and litigation expenses); or
(xiv) a material misrepresentation with respect to the representations in
Section 5.3 hereof. The term “Losses” as used herein shall mean any and all
claims, suits, liabilities (including, without limitation, strict liabilities
and any impairment of Lender’s security for the Loan), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, fines, penalties, charges,
fees, judgments, awards, amounts paid in settlement of whatever kind or nature
(including, but not limited to, reasonable legal fees and other costs of
defense).

 

9



--------------------------------------------------------------------------------

  (c) Exceptions; Full Recourse. Notwithstanding the foregoing, or anything to
the contrary contained in this Agreement or the other Loan Documents, the
limitation on recourse set forth in Article 3.1(a) and (b) above shall be null
and void and completely inapplicable, and Borrower shall be fully and personally
liable for the payment and performance of all obligations set forth in this
Agreement and the other Loan Documents, including, with respect to (I) and (II)
below, the payment of all principal, interest and other amounts under the Note,
(I)(A) in the event the Property or the Collateral shall become an asset in
(x) a voluntary bankruptcy or insolvency proceeding or other voluntary Material
Action, or (y) an involuntary bankruptcy or insolvency proceeding or other
involuntary Material Action, which, in either case, is consented to or colluded
by Borrower, Guarantor, or an Affiliate of Borrower, or Guarantor controlled by
Borrower or Guarantor, respectively, or filed by Borrower or Guarantor or an
Affiliate of Borrower or Guarantor controlled by Borrower or Guarantor,
respectively, and which is not dismissed within ninety (90) days of filing; or
(B) in the event of a Default resulting from a Prohibited Property Transfer or a
Prohibited Equity Transfer (excluding, however, any default under, or violation
of, the terms of Section 7.4 of this Agreement) and (II) each of Borrower and
Guarantor shall have full recourse liability for a portion of the Secured
Obligations hereunder in an amount equal to (x) for so long as the Northrop VA
Property is subject to the encumbrance of this Loan and the term of the Northrop
VA Lease has not been extended, as reasonably acceptable to Lender, beyond its
current term, 15% of the then currently outstanding principal balance of the
Loan or (y) for so long as the Northrop VA Property is either (i) no longer
subject to the encumbrance of this Loan or (ii) subject to a lease the term for
which has been, on terms reasonably acceptable to lender, extended beyond its
current term, 10% of the then currently outstanding principal balance of the
Loan (collectively, “Borrower’s Debt Liability”) until (a) the Loan to Value
Ratio (based upon those Property appraisals delivered to Lender in connection
with the origination of the Loan) is less than fifty percent (50.0%) (the “LTV
Decrease”) and (b) the LTV Decrease is the direct result of the release of one
or more Properties pursuant to the terms and conditions set forth in Article 11
of this Agreement (provided that any Property Release that is permitted pursuant
to Section 11.2(b) to cure a Default of the Loan shall not apply to this
Section 3.1(c)). Notwithstanding anything to the contrary set forth herein, for
so long as the Northrop VA Property remains subject to the encumbrance of this
Loan and the term of the Northrop VA Lease has not been extended, as reasonably
acceptable to Lender, beyond its current term, the Borrower’s Debt Liability
shall remain in full force and effect during the term of the Loan and no LTV
Decrease shall terminate Borrower’s Debt Liability. The Borrower’s Debt
Liability shall not be deemed reduced by application of any of the following:
(w) payments made during the continuation of a Default or an event or condition
which, with the passage of time or giving of notice, or both, would constitute a
Default, (x) proceeds from any foreclosure sale or liquidation of the Property,
(y) the fair market value of the Property in the event that Lender takes title
to the Property by foreclosure, deed-in-lieu of foreclosure or otherwise, or
(z) condemnation awards or insurance proceeds. In addition, in the event that
the Borrower fails to satisfy the Supplemental Interest Rate Protection
Agreement Requirement set forth in Section 2.8 hereof, then Borrower and
Guarantor shall be fully liable to Lender for any and all third-party costs
incurred by Lender to purchase an Interest Rate Protection Agreement that
satisfies the Supplemental Interest Rate Protection Agreement Requirement.

 

  (d) No Waiver, Release or Impairment. Nothing contained in this Article 3
shall be deemed to waive, release, affect or impair the indebtedness evidenced
by the Loan Documents or the obligations of Borrower under the Loan Documents,
or the liens and security interests created by the Loan Documents, or Lender’s
rights to enforce its rights and remedies under the Loan Documents and under any
guaranty or indemnity provided herein, in the Loan Documents or in connection
with the Loan, or otherwise provided in equity or under applicable law,
including, without limitation, the right to pursue any remedy for injunctive or
other equitable relief, or any suit or action in connection with the
preservation, enforcement or foreclosure of the liens, mortgages, assignments
and security interests which are now or at any time hereafter security for the
payment and performance of all obligations under this Agreement or in the other
Loan Documents.

 

10



--------------------------------------------------------------------------------

  (e) Prevail and Control. The provisions of this Article 3 shall prevail and
control over any contrary provisions elsewhere in this Agreement or the other
Loan Documents.

ARTICLE 4. IMPOUNDS

 

4.1 TAX IMPOUND.

Borrower shall deposit with Lender the following amounts (collectively, “Tax
Impound”): $0.00 on the Disbursement Date, and on each Due Date thereafter
commencing with the First P&I Due Date, an amount estimated from time to time by
Lender in its reasonable discretion to be sufficient to pay the real estate
taxes and assessments payable by Borrower with respect to the Property
(collectively, “Taxes”) at least thirty (30) days prior to each date on which
Taxes become delinquent (“Delinquency Date”). The initial estimated monthly
amount to be deposited by Borrower for Taxes on each Due Date is $0. If Lender
reasonably determines at any time that the Tax Impound will not be sufficient to
pay any Taxes at least thirty (30) days prior to the Delinquency Date, Lender
shall notify Borrower of such determination in writing and Borrower shall
deposit with Lender the amount of such deficiency not more than ten (10) days
after Borrower’s receipt of such notice; provided, however, if Borrower receives
notice of any such deficiency less than thirty (30) days prior to the
Delinquency Date, Borrower shall deposit the amount of such deficiency with
Lender not more than three (3) Business Days after Borrower’s receipt of such
notice, but in no event later than the Business Day immediately preceding the
Delinquency Date. So long as no Default exists, Lender shall apply the Tax
Impound to the payment of the Taxes. Deposits into the Tax Impound shall be
waived, provided no Default is continuing, provided Borrower delivers, or causes
to be delivered to Lender, evidence of the timely payment of such Taxes.

 

4.2 INSURANCE IMPOUND.

Borrower shall deposit with Lender the following amounts (collectively,
“Insurance Impound”): $0 on the Disbursement Date, and on each Due Date
thereafter commencing with the First P&I Due Date, an amount estimated from time
to time by Lender in its reasonable discretion to be sufficient to pay the
premiums for insurance required to be maintained by Borrower hereunder
(“Insurance Premiums”) at least thirty (30) days prior to the date on which the
current such insurance policies expire (“Insurance Expiration Date”). The
initial estimated monthly amount to be deposited by Borrower for Insurance
Premiums on each Due Date is $0. If Lender reasonably determines at any time
that the Insurance Impound will not be sufficient to pay the Insurance Premiums
at least thirty (30) days prior to the Insurance Expiration Date, Lender shall
notify Borrower of such determination in writing and Borrower shall deposit with
Lender the amount of such deficiency not more than ten (10) days after
Borrower’s receipt of such notice; provided, however, if Borrower receives
notice of any such deficiency less than thirty (30) days prior to the Insurance
Expiration Date, Borrower shall deposit the amount of such deficiency with
Lender not more than three (3) Business Days after Borrower’s receipt of such
notice, but in no event later than the day immediately preceding the Insurance
Expiration Date. So long as no Default exists, Lender shall apply the Insurance
Impound to the payment of the Insurance Premiums. Deposits into the Insurance
Impound shall be waived provided no Default is continuing and provided Borrower
delivers, or causes to be delivered to Lender, evidence of the timely payment of
such Insurance Premiums.

 

4.3 ADDITIONAL IMPOUNDS.

Borrower shall deposit with Lender any additional Impounds in the manner
prescribed in Exhibit E attached hereto.

 

4.4 CASH MANAGEMENT AGREEMENT.

 

  (a) Borrower shall enter into the Lockbox Agreement which shall govern the
collection of Gross Income and transfer of Gross Income into an account
established under the Cash Management Agreement.

 

11



--------------------------------------------------------------------------------

  (b) Borrower shall enter into the Cash Management Agreement which shall govern
the holding and disbursement of Gross Income during the term of the Loan.

 

  (c) In the event of a Cash Trap Event Period (as defined in the Cash
Management Agreement), all Excess Cash Flow (as defined in the Cash Management
Agreement) shall be deposited into the Excess Cash Flow Reserve Account (as
defined in the Cash Management Agreement), as more particularly set forth in
Section 2.5(b) of the Cash Management Agreement.

 

4.5 GENERAL.

All deposits required to be made by Borrower under this Article 4, including,
without limitation, the additional impounds set forth on Exhibit E attached
hereto, if any, are herein collectively called “Impounds.” For so long as any of
the Impounds required under this Section 4 are in effect and if Lender
reasonably determines that an Impound was not estimated properly and a
deficiency exists, Lender shall notify Borrower of such deficiency in writing
and Borrower shall deposit or cause the applicable tenant to deposit with Lender
the amount of such deficiency not more than ten (10) days after Borrower’s
receipt of such notice. Lender shall have the right, upon prior advance written
notice and subject to the tenant’s rights under its Lease, to enter upon the
Property at all reasonable times, including without limitation, prior to any
disbursement of Impounds, to inspect any work in process and/or completed for
which Impounds are now or hereafter required, but Lender shall not be obligated
to supervise or inspect any such work or to inform Borrower or any third party
regarding any aspect of any such work. Borrower shall pay to Lender all
reasonable out-of-pocket third party costs and expenses paid or incurred by
Lender from time to time in connection with any request of Borrower for a
disbursement of funds from the Impounds (other than the Tax Impound and the
Insurance Impound). Borrower authorizes Lender to disburse directly to Lender,
from the Impounds or from funds to be disbursed to Borrower from the Impounds,
such sums as may be necessary, at any time and from time to time, to pay all
such reasonable third-party costs and expenses.

 

4.6 GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS.

As security for payment of the Loan and the performance by Borrower of all other
terms, conditions and provisions of the Loan Documents, Borrower hereby pledges
and assigns to Lender, and grants to Lender a security interest in, all
Borrower’s right, title and interest in and to all Impounds. Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in any Impound (or account in which such Impounds
are held), or permit any lien to attach thereto, or any levy to be made thereon,
or any UCC Financing Statements to be filed thereon, except those naming Lender
as the secured party, to be filed with respect thereto. This Agreement is, among
other things, intended by the parties to be a security agreement for purposes of
the UCC. Upon the occurrence and during the continuance of a Default, Lender may
apply all or any part of the Impounds against the amounts outstanding under the
Loan in any order and in any manner as Lender shall elect in Lender’s discretion
without seeking the appointment of a receiver and without adversely affecting
the rights of Lender to foreclose the liens and security interests securing the
Loan or exercise its other rights under the Loan Documents. The Impounds shall
not constitute trust funds and may be commingled with other monies held by
Lender. All interest which accrues on the foregoing Impounds except for the Tax
Impound and the Insurance Impound (for which no interest shall be paid) shall be
at a rate established by Lender or its servicing agent, which may or may not be
the highest rate then available, shall accrue for the benefit of Borrower and
shall be taxable to Borrower and shall be added to and disbursed in the same
manner and under the same conditions as the principal sum on which said interest
accrued. Upon repayment in full of Borrower’s obligations under the Loan
Documents, all remaining Impounds, if any, shall be promptly disbursed to
Borrower.

 

12



--------------------------------------------------------------------------------

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

 

5.1 REPRESENTATIONS AND WARRANTIES.

As a material inducement to Lender’s entry into this Agreement, each Borrower,
as to itself, represents and warrants to Lender as of the Effective Date:

 

  (a) Legal Status. Each of Borrower and, if its managing Person such as a
general partner, manager, managing member, or similar Person (each, a “Managing
Entity”) is an entity formed or organized under the laws of any Governmental
Authority, each such Managing Entity, is duly formed or organized and existing
and in good standing under the laws of the state in which such entity is formed
or organized. Borrower and, if applicable, its Managing Entity, is currently
qualified or licensed (as applicable) and shall remain qualified or licensed to
do business in each jurisdiction in which the nature of its business requires it
to be so qualified or licensed under applicable law (including, as to Borrower
and, if required by the law of such jurisdiction, its Managing Entity, the
jurisdiction in which the Property is located).

 

  (b) Authorization and Validity. The execution and delivery of the Loan
Documents to which Borrower is a party have been duly authorized by Borrower and
the Loan Documents constitute valid and binding obligations of Borrower or the
party which executed the same, enforceable in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors’ rights, or by
the application of rules of equity.

 

  (c) Violations. The execution, delivery and performance by Borrower of each of
the Loan Documents do not violate any provision of any law or regulation
applicable to the Borrower and/or the Property, or result in any breach or
default under any contract, obligation, indenture or other instrument to which
Borrower is a party or by which Borrower is bound.

 

  (d) Litigation. There are no pending or to Borrower’s knowledge threatened (in
writing) actions, claims, investigations, suits or proceedings before any
Governmental Authority, court or administrative agency which would have a
Material Adverse Effect other than as described on Exhibit D attached hereto.

 

  (e) Financial Statements. The financial statements of Borrower and of
Guarantor previously delivered by Borrower to Lender: (i) are materially
complete and correct; (ii) present fairly the financial condition of such party;
and (iii) have been prepared in accordance with the same accounting standard
used by Borrower to prepare the financial statements delivered to and approved
by Lender in connection with the making of the Loan, or other accounting
standards approved by Lender. Since the date of such financial statements, there
has been no material adverse change in such financial condition, nor have any
assets or properties reflected on such financial statements been sold,
transferred, assigned, mortgaged, pledged or encumbered which would have a
Material Adverse Effect, except as previously disclosed in writing by Borrower
or Guarantor to Lender.

 

  (f) Reports. To the best of Borrower’s knowledge, all reports, documents,
instruments and written information delivered by Borrower or Guarantor to Lender
in connection with the Loan, as of the date delivered: (i) are correct in all
material respects and sufficiently complete to give Lender accurate knowledge of
their subject matter thereof; and (ii) do not contain any material
misrepresentation of a material fact or omission of a material fact which
omission makes the provided information misleading in any material respect.

 

  (g) Income Taxes. There are no pending assessments or adjustments of
Borrower’s income tax payable with respect to any year.

 

  (h) Subordination. There is no agreement or instrument to which Borrower is a
party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations under the Note to an
obligation owed to another party.

 

  (i)

ERISA Matters. Borrower is not an employee benefit plan as defined in
Section 3.(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, nor a plan as defined in
Section 4975(e)(1) of the Code (each of the foregoing hereinafter referred to
individually and collectively as a “Plan”). Borrower’s assets do not constitute
“plan assets” of any plan within the meaning of Department of Labor Regulation

 

13



--------------------------------------------------------------------------------

 

Section 2510.3-101. Borrower will not transfer or convey the Property to a Plan
or to a person or entity whose assets constitute such “plan assets,” and
Borrower will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets.” No Lease is a Plan or an entity whose assets
constitute such “plan assets,” and Borrower will not enter into any Lease with a
Plan or an entity whose assets constitute such “plan assets.” With respect to
the Loan, Borrower is acting on Borrower’s own behalf and not on account of or
for the benefit of any Plan.

 

  (j) Leases; Rent Roll. Except as disclosed in the rent roll relating to the
Property (the “Rent Roll”) and the aging report and tenant estoppels relating to
the Property, each delivered to and approved by Lender in connection with the
closing of the Loan, (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are valid and enforceable and in full
force and effect; (c) all of the Leases are arms-length agreements with bona
fide, independent third parties; (d) to Borrower’s knowledge, no party under any
Lease is in default; (e) to Borrower’s knowledge, all Payments due have been
paid in full and no tenant is in arrears in its payment of any Payments, with
the exception of Semifab Inc. (“Semifab”) as tenant of that certain property
located at 5853 / 5863 Rue Ferrari in San Jose, California; (f) none of the
Payments reserved in the Leases have been assigned or otherwise pledged or
hypothecated by Borrower; (g) to Borrower’s knowledge, none of the Payments have
been collected for more than one (1) month in advance (except a security deposit
shall not be deemed rent collected in advance); (h) the premises demised under
the Leases have been completed and the tenants under the Leases have accepted
the same and have taken possession of the same on a rent-paying basis; (i) to
Borrower’s knowledge, there exist no offsets or defenses to the payment of any
portion of the Payments and Borrower has no monetary obligation to any tenant
under any Lease except as set forth on Schedule 5.1(j)(1) attached hereto;
(j) Borrower has received no notice from any tenant challenging the validity or
enforceability of any Lease; (k) there are no agreements with the tenants under
the Leases other than expressly set forth in each Lease; (l) the Leases are
valid and enforceable against Borrower and the tenants set forth therein;
(m) other than with respect to those Leases set forth on Schedule 5.1(j)(2)
attached hereto, no Lease contains an option to purchase, right of first refusal
to purchase, right of first refusal to lease additional space at the Property,
or any other similar provision; (n) no person or entity has any possessory
interest in, or right to occupy, the Property except under and pursuant to a
Lease; (o) to Borrower’s knowledge, no tenants have exercised any right to “go
dark” that they may have under their Leases, with the exception of that certain
Goodyear Property located at 201 King Mill Court in McDonough, Georgia; (p) all
security deposits relating to the Leases reflected on the certified rent roll
delivered to Lender have been collected by Borrower; (q) other than as
identified on Exhibit E-2 attached hereto, no brokerage commissions or finders
fees are due and payable regarding any Lease, with the exception of The Goodyear
Tire & Rubber Company and Semifab; (r) each tenant is in actual, physical
occupancy of the premises demised under its Lease and is paying full rent under
its Lease; and (s) no tenant under any Major Lease is, to Borrower’s knowledge,
a debtor in any state or federal bankruptcy or insolvency proceeding.

 

  (k) Compliance with Laws; Permits. To the Borrower’s knowledge, the Property
complies in all material respects with all applicable federal, state and local
laws, rules and regulations. Either Borrower or the tenant under the applicable
Lease, as applicable, holds all permits, franchises, licenses and other
authorizations necessary to enable the Property to be operated in compliance
with applicable law.

 

  (l)

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Borrower, SPE Party, Guarantor, Manager (if Manager is an Affiliate of
Borrower), and to Borrower’s knowledge, after having made reasonable inquiry
each Person owning a direct or indirect interest in (other than in any entity or
company whose shares or securities are listed on a national securities exchange)
Borrower, SPE Party, Guarantor and Manager (if Manager is an Affiliate of
Borrower): (i) is not currently identified on the list of specially designated
nationals and blocked persons subject to financial sanctions that is maintained
by the U.S. Treasury Department, Office of Foreign Assets Control (currently is
accessible through the internet website at www.treas.gov/ofac/t11sdn.pdf) or any
other similar list maintained by the U.S. Treasury Department, Office of Foreign
Assets Control pursuant to any legal requirements (or if such list

 

14



--------------------------------------------------------------------------------

 

does not exist, the similar list then being maintained by the United States),
including trade embargo, economic sanctions, or other prohibitions imposed by
Executive Order of the President of the United States; (ii) is not a Person
subject to any trade restriction, trade embargo, economic sanction, or other
prohibition under federal law, including the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any executive orders or regulations promulgated thereunder;
and (iii) is not in violation of Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism and the Uniting and Strengthening America by Providing Appropriate
Tools Required in Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56) ((i), (ii) and (iii), collectively, the “Patriot Act”), with the result
that (A) the investment in Borrower, SPE Party, Guarantor or Manager (if Manager
is an Affiliate of Borrower), as applicable (whether directly or indirectly), is
prohibited by law, or (B) the Loan is in violation of law.

 

  (m) Conduct of Business. Borrower possesses all permits, franchises and
licenses and all rights to all trademarks, trade names, patents and fictitious
names, if any, necessary to enable Borrower to conduct the business(es) in which
Borrower is now engaged in compliance with applicable law.

 

  (n) Solvency. None of the transactions contemplated by the Loan will be or
have been made with an actual intent to hinder, delay or defraud any present or
future creditors of Borrower, and Borrower, on the Effective Date, will have
received fair and reasonably equivalent value in good faith for the grant of the
liens or security interests effected by the Loan Documents. On the Effective
Date, Borrower will be solvent and will not be rendered insolvent by the
transactions contemplated by the Loan Documents. Borrower is able to pay its
debts as they become due.

 

  (o) Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the Internal Revenue Code of 1986, as amended from
time to time or any successor statute.

 

  (p) Permitted Encumbrances. None of the Permitted Encumbrances, individually
or in the aggregate, materially interferes with the reasonably intended benefits
of the security intended to be provided by this Agreement, the Mortgage, the
Note and the other Loan Documents, materially and adversely affects the value or
marketability of the Property, impairs the use or the operation of the Property
or impairs Borrower’s ability to pay its obligations in a timely manner.

 

  (q) Intentionally omitted.

 

  (r) Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by legal requirements affecting Borrower or the Property or any part thereof or
by the terms and conditions of this Agreement, the Mortgage, the Note or the
other Loan Documents.

 

  (s) Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

  (t) Bank Holding Company. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

15



--------------------------------------------------------------------------------

  (u) Intentionally omitted.

 

  (v) REA Representations. Except as set forth on third party estoppels obtained
on or prior to the date hereof, (a) each REA is in full force and effect,
(b) neither Borrower nor any other party to any REA is in default of a material
obligation thereunder, (c) there are no conditions which, with the passage of
time or the giving of notice, or both, would constitute a default of a material
obligation thereunder and (d) except as set forth on Schedule 5.1(v) attached
hereto, no REA has been modified, amended or supplemented.

 

  (w) Guarantor Representations. Borrower hereby represents and warrants that,
as of the Effective Date and (except for the representations set forth in
Sections 5.1(d) and (g) hereof) continuing thereafter for the term of the Loan,
the representations and warranties set forth in subsections 5.1(a) through (g),
(l), (n) and (o) above are true and correct with respect to Guarantor, as the
same are applicable to such party. Wherever the term “Borrower” is used in each
of the foregoing subsections it shall be deemed to be “Guarantor”.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Section 5.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender on the date
hereof notwithstanding any investigation heretofore or hereafter made by Lender
or on its behalf.

 

5.2 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPE STATUS.

Borrower hereby represents, warrants and covenants to Lender, with regard to
Borrower, as follows:

 

  (a) Limited Purpose. The sole purpose to be conducted or promoted by Borrower
since its organization is to engage in the following activities:

 

  (i) to acquire, own, hold, lease, operate, manage, maintain, develop and
improve, the Property;

 

  (ii) to enter into and perform its obligations under the Loan Documents;

 

  (iii) to sell, transfer, service, convey, exchange, dispose of, pledge,
assign, borrow money against, finance, refinance or otherwise deal with the
Property to the extent permitted under the Loan Documents; and

 

  (iv) to engage in any lawful act or activity and to exercise any powers
permitted to limited partnerships or limited liability companies, as applicable,
formed under the laws of the State of Delaware that are related or incidental to
and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.

 

  (b) Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower, Borrower shall not, while the Loan is outstanding:

 

  (i) guarantee any obligation of any Person, including any Affiliate, or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person, except as contemplated by
the Loan Documents with respect to other Borrowers;

 

  (ii) engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Section 5.2;

 

16



--------------------------------------------------------------------------------

  (iii) incur, create or assume any indebtedness or liabilities other than, with
respect to Borrower only, (A) the Loan, (B) obligations for which Lender is
collecting an Impound, and (C) unsecured trade payables incurred in the ordinary
course of its business that are related to the ownership and operation of the
Property not to exceed two percent (2%) of the outstanding balance of the Loan,
and which is not evidenced by a note and which must be paid within sixty
(60) days and which are otherwise expressly permitted under the Loan Documents;

 

  (iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that Borrower may invest
in those investments permitted under the Loan Documents;

 

  (v) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Borrower’s business;

 

  (vi) buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);

 

  (vii) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity other than, with respect to SPE Party, its ownership interest in
Borrower;

 

  (viii) own any asset or property other than the Property and incidental
personal or intangible property necessary for the ownership or operation of the
Property or, with respect to SPE Party, its ownership interest in Borrower; or

 

  (ix) take any Material Action without the unanimous written consent of all
partners or members of Borrower or SPE Party, as applicable, including any
Independent Managers of Holdco.

 

  (c) Separateness Covenants. In order to maintain its status as a separate
entity and to avoid any confusion or potential consolidation with any Affiliate,
Borrower represents and warrants that in the conduct of its operations since the
Closing Date it has and will continue to observe the following covenants
(collectively, the “Separateness Provisions”):

 

  (i) maintain books and records and bank accounts separate from those of any
other Person;

 

  (ii) maintain its assets in such a manner that it is not costly or difficult
to segregate, identify or ascertain such assets;

 

  (iii) comply with all organizational formalities necessary to maintain its
separate existence;

 

  (iv) hold itself out to creditors and the public as a legal entity separate
and distinct from any other entity;

 

  (v) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; except that Borrower’s assets
may be included in a consolidated financial statement of its Affiliate so long
as appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person, except as contemplated by the
Loan Documents;

 

17



--------------------------------------------------------------------------------

  (vi) prepare and file its own tax returns separate from those of any Person to
the extent required by applicable law, and pay any taxes required to be paid by
applicable law;

 

  (vii) allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;

 

  (viii) not enter into any transaction with any Affiliate, other than that
certain agreement with TRT NOIP GT Lease Holdco LLC, a Delaware limited
liability company, with respect to rent payments, except on an arm’s-length
basis on terms which are intrinsically fair and substantially similar to those
that would be available for unaffiliated third parties, and pursuant to written,
enforceable agreements;

 

  (ix) conduct business in its own name, and, to the extent Borrower uses
stationery, invoices or checks, use separate stationery, invoices and checks
bearing its own name;

 

  (x) not commingle its assets or funds with those of any other Person, except
as contemplated by the Loan Documents with respect to other Borrowers;

 

  (xi) not assume, guarantee or pay the debts or obligations of any other
Person, except as contemplated by the Loan Documents with respect to other
Borrowers;

 

  (xii) correct any known misunderstanding as to its separate identity;

 

  (xiii) not permit any Affiliate to guarantee or pay its obligations (other
than as set forth in the Loan Documents with respect to (x) other Borrowers and
(y) the Guaranty and the Hazardous Materials Indemnity Agreement);

 

  (xiv) not make loans or advances to any other Person;

 

  (xv) pay its liabilities and expenses out of and to the extent of its own
funds;

 

  (xvi) intentionally omitted;

 

  (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall only apply to the extent that there is positive net cash flow at the
Property after the payment of all operating expenses and debt service, and shall
not require any equity owner to make additional capital contributions to
Borrower; and

 

  (xviii) cause the managers, officers, employees, agents and other
representatives of Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
Borrower.

Failure of Borrower to comply with any of the covenants contained in Sections
5.2(a), (b) or (c) above or any other covenants contained in this Agreement
shall not affect the status of Borrower as a separate legal entity.

 

18



--------------------------------------------------------------------------------

  (d) SPE Covenants in Borrower Organizational Documents. Borrower covenants and
agrees to incorporate the provisions contained in this Section 5.2 into
Borrower’s and SPE Party’s organizational documents and Borrower and SPE Party
agree not to amend, modify or otherwise change its organizational documents with
respect to the provisions of this Section 5.2 without the prior written consent
of the Lender and the confirmation from the Rating Agencies that such amendment,
modification or change will not result in a downgrading or qualification of the
respective rating.

 

  (e) SPE Party. If Borrower is a limited partnership, each general partner of
Borrower shall be a limited liability company, whose sole asset is its interest
in Borrower, with provisions in its organizational documents limiting its
purpose, authority and activities to those set forth in clauses (a) - (c) above
(“GP SPE Party”), modified to allow such SPE Party to act solely as a general
partner of Borrower and to engage in no other business or activity. Such SPE
Party shall at all times (A) continue to own no less than a 0.5% direct equity
ownership interest in Borrower, (B) comply with each of the applicable
covenants, terms and provisions set forth in clauses (a) - (c) above and this
clause (e), and (C) will cause Borrower to comply with the provisions of this
Section 5.2.

 

  (f) Intermediate Holdco. Each Intermediate Holdco shall be a limited liability
company, whose sole asset is its direct or indirect interest in Borrower or GP
SPE Party, with provisions in its organizational documents limiting its purpose,
authority and activities to those set forth in clauses (a) - (c) above, modified
to allow such Intermediate Holdco to act solely as a direct or indirect equity
owner of Borrower or GP SPE Party and to engage in no other business or
activity. Such Intermediate Holdco shall at all times (A) continue to own no
less than 100% direct or indirect equity ownership interest in any Borrower or
GP SPE Party that is a limited liability company and 99% direct interest as a
limited partner in any Borrower that is a limited partnership, (B) comply with
each of the applicable covenants, terms and provisions set forth in clauses
(a)-(c) above, and (C) will cause its subsidiaries to comply with the provisions
of this Section 5.2.

 

  (g) Holdco. Holdco shall be a limited liability company, whose sole asset is
its direct or indirect interest in Borrower, SPE Party and Intermediate Holdco,
with provisions in its organizational documents limiting its purpose, authority
and activities to those set forth in clauses (a) - (c) above, modified to allow
such Holdco to act solely as a direct or indirect equity owner of Borrower, GP
SPE Party and Intermediate Holdco and to engage in no other business or
activity. Such Holdco shall at all times (A) continue to own no less than 100%
direct or indirect equity ownership interest in each Borrower, GP SPE Party and
Intermediate Holdco, (B) comply with each of the applicable covenants, terms and
provisions set forth in clauses (a)-(c) above, and (C) will cause its
subsidiaries to comply with the provisions of this Section 5.2.

 

  (h)

Additional Requirements Applicable to each Borrower that is a Limited Liability
Company, GP SPE Party and Intermediate Holdco. The limited liability company
agreement (the “Non-Holdco LLC Agreement”) of each Borrower that is a limited
liability company, GP SPE Party and Intermediate Holdco (the “Non-Holdco”) shall
provide that (i) upon the occurrence of any event that causes the last remaining
member of Non-Holdco (“Non-Holdco Member”) to cease to be the member of
Non-Holdco (other than (A) upon an assignment by Non-Holdco Member of all of its
limited liability company interest in Non-Holdco and the admission of the
transferee in accordance with the Loan Documents and the Non-Holdco LLC
Agreement or (B) the resignation of Non-Holdco Member and the admission of an
additional member of Non-Holdco in accordance with the terms of the Loan
Documents and the Non-Holdco LLC Agreement), a springing member, which shall be
a Delaware corporation, shall, without any action of any other Person and
simultaneously with the Non-Holdco Member ceasing to be the member of Non-Holdco
automatically be admitted to Non-Holdco as a member with a zero percent (0%)
economic interest (“Corporate Special Member”) and shall continue Non-Holdco
without dissolution and (ii) Corporate Special Member may not resign from
Non-Holdco or transfer its rights as Corporate Special Member unless (A) a
successor special member has been admitted to Non-Holdco as a Corporate Special
Member in accordance with requirements of Delaware law. The Non-Holdco

 

19



--------------------------------------------------------------------------------

 

LLC Agreement shall further provide that (i) Corporate Special Member shall
automatically cease to be a member of Non-Holdco upon the admission to
Non-Holdco of the first substitute member, (ii) Corporate Special Member shall
be a member of Non-Holdco that has no interest in the profits, losses and
capital of Non-Holdco and has no right to receive any distributions of the
assets of Non-Holdco, (iii) pursuant to Section 18-301 of the Act, Corporate
Special Member shall not be required to make any capital contributions to
Non-Holdco and shall not receive a limited liability company interest in
Non-Holdco, (iv) Corporate Special Member, in its capacity as Corporate Special
Member, may not bind Non-Holdco and (v) except as required by any mandatory
provision of the Act, Corporate Special Member shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, Non-Holdco
including, without limitation, the merger, consolidation or conversion of
Non-Holdco. In order to implement the admission to Non-Holdco of Corporate
Special Member, Corporate Special Member shall execute a counterpart to the
Non-Holdco LLC Agreement. Prior to its admission to Non-Holdco as Corporate
Special Member, Corporate Special Member shall not be a member of Non-Holdco.

 

  (i) Non-Consolidation Opinion. Borrower shall provide a bankruptcy
non-consolidation opinion (“Non-Consolidation Opinion”) with respect to
Borrower, its equity owners, Guarantor and such other parties as Lender may
reasonably require, prepared by counsel and in form and substance as approved by
Lender. All of the facts stated and all of the assumptions made in the
Non-Consolidation Opinion, including, but not limited to, in any exhibits
attached thereto, are true and correct in all respects. Borrower has complied
with and will comply and will cause the compliance with all of the assumptions
made with respect to Borrower in the Non-Consolidation Opinion.

 

  (j) Independent Manager. As long as any obligation under the Loan is
outstanding, Holdco at all times shall have at least two (2) Independent
Managers (defined below). The organizational documents of Borrower, GP SPE
Party, Intermediate Holdco and Holdco shall provide that (I) the board of
managers or other governing body of Borrower, GP SPE Party, Intermediate Holdco
or Holdco, as applicable, and the constituent members of Borrower and/or SPE
Party, Intermediate Holdco or Holdco (the “Constituent Members”) shall not take
any Material Action, unless at the time of such action there shall be at least
two (2) Independent Managers engaged by Holdco as provided by the terms hereof
and the organizational documents of Holdco; (II) any resignation, removal or
replacement of any Independent Managers shall not be effective without two
(2) Business Days’ prior written notice to Lender and the Rating Agencies
accompanied by evidence that the replacement Independent Managers satisfies the
applicable terms and conditions hereof and of the applicable organizational
documents; (III) to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act, and notwithstanding any duty otherwise existing
at law or in equity, the Independent Managers shall consider only the interests
of the Constituent Members and Borrower, any GP SPE Party, Intermediate Holdco
and Holdco, depending on which company is subject to the Material Action
(including such entities’ respective creditors) in acting or otherwise voting on
the Material Action (which such fiduciary duties to the Constituent Members, in
each case, shall be deemed to apply solely to the extent of their respective
economic interests in Borrower, GP SPE Party, Intermediate Holdco or Holdco (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
Affiliates of the Constituent Members, Borrower, GP SPE Party, Intermediate
Holdco and Holdco and (z) the interests of any group of Affiliates of which the
Constituent Members, Borrower, GP SPE Party, Intermediate Holdco and Holdco is a
part)); (IV) other than as provided in subsection (III) above, the Independent
Managers shall not have any fiduciary duties to any Constituent Members, any
managers of Borrower, GP SPE Party, Intermediate Holdco or Holdco or any other
Person; (V) the foregoing shall not eliminate the implied contractual covenant
of good faith and fair dealing under applicable law; and (VI) to the fullest
extent permitted by applicable law, including Section 18-1101(e) of the Act, an
Independent Manager shall not be liable to Borrower, GP SPE Party, Intermediate
Holdco, Holdco, or any Constituent Member or any other Person for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Manager acted in bad faith or engaged in willful misconduct.

 

20



--------------------------------------------------------------------------------

For purposes of this paragraph, a “special purpose entity” is an entity whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the provisions of this Section 5.2.

 

  (k) Additional Requirements Applicable to Holdco. The limited liability
company agreement of Holdco (the “LLC Agreement”) shall provide that (i) upon
the occurrence of any event that causes the last remaining member of Holdco
(“Member”) to cease to be the member of Holdco (other than (A) upon an
assignment by Member of all of its limited liability company interest in Holdco
and the admission of the transferee in accordance with the Loan Documents and
the LLC Agreement or (B) the resignation of Member and the admission of an
additional member of Holdco in accordance with the terms of the Loan Documents
and the LLC Agreement), any Person acting as Independent Manager of Holdco
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Holdco automatically be admitted to Holdco as a
member with a zero percent (0%) economic interest (“Special Member”) and shall
continue Holdco without dissolution and (ii) Special Member may not resign from
Holdco or transfer its rights as Special Member unless (A) a successor Special
Member has been admitted to Holdco as a Special Member in accordance with
requirements of Delaware law and (B) after giving effect to such resignation or
transfer, there remains at least two (2) Independent Managers of Holdco. The LLC
Agreement shall further provide that (i) Special Member shall automatically
cease to be a member of Holdco upon the admission to Holdco of the first
substitute member, (ii) Special Member shall be a member of Holdco that has no
interest in the profits, losses and capital of Holdco and has no right to
receive any distributions of the assets of Holdco, (iii) pursuant to
Section 18-301 of the Act, Special Member shall not be required to make any
capital contributions to Holdco and shall not receive a limited liability
company interest in Holdco, (iv) Special Member, in its capacity as Special
Member, may not bind Holdco and (v) except as required by any mandatory
provision of the Act, Special Member in its capacity as a Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Holdco including, without limitation, the merger,
consolidation or conversion of Borrower or SPE Party; provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Manager, to vote on such matters required by the Loan Documents
or the LLC Agreement. In order to implement the admission to Holdco of Special
Member, Special Member shall execute a counterpart to the LLC Agreement. Prior
to its admission to Holdco as Special Member, Special Member shall not be a
member of Holdco, but Special Member may serve as an Independent Manager of
Holdco.

 

  (l)

Additional Requirements Applicable to Limited Liability Companies. The limited
liability company agreement of any limited liability company that is required
hereby to comply with this Section 5.2 shall further provide, that upon the
occurrence of any event that causes the Member or Non-Holdco Member to cease to
be a member of such limited liability company to the fullest extent permitted by
law, the personal representative of member shall, within ninety (90) days after
the occurrence of the event that terminated the continued membership of Member
or Non-Holdco Member in such limited liability company agree in writing (i) to
continue such limited liability company and (ii) to an admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of such limited liability company effective as of the occurrence of the
event that terminated the continued membership of Member or Non-Holdco Member in
such limited liability company. Any action initiated by or brought against
Member, Non-Holdco Member, Corporate Special Member or Special Member under any
Creditors Rights Laws shall not cause Member, Non-Holdco Member, Corporate
Special Member or Special Member to cease to be a member of such limited
liability company and upon the occurrence of such an event, the business of such
limited liability company shall continue without dissolution. The limited
liability company agreement of such limited liability company shall provide that
each of Member, Non-Holdco Member, Corporate Special Member and Special Member
waives any right it might have to agree in writing to dissolve such limited
liability company upon the occurrence of any action initiated by or brought
against Member, Non-Holdco Member, Corporate Special Member or Special Member
under any Creditors Rights Laws, or the occurrence of an event that causes
Member, Non-Holdco Member, Corporate Special Member or Special Member

 

21



--------------------------------------------------------------------------------

 

to cease to be a member of such limited liability company. For purposes of this
subsection 5.2(h), “Creditors Rights Laws” shall mean any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

  (m) Compliance Certificates. Not later than ninety (90) days after and as of
the end of each fiscal year and at any other time upon request from Lender,
Borrower shall provide an Officer’s Certificate certifying as to Borrower’s
continued compliance with the terms of this Section 5.2 and the terms of the
Cash Management Agreement. Additionally, Borrower shall provide Lender with such
other evidence of Borrower’s compliance with this Section 5.2 and the terms of
the Cash Management Agreement as Lender may reasonably request from time to
time.

 

  (n) Past Separateness. Northrop VA Borrower hereby represents that, from the
date of its formation on April 10, 2003, through the Closing Date, that it:

 

  (i) has not entered into any contract or agreement with any of its Affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
commercially reasonable and substantially similar to those available in an
arm’s-length transaction with an unrelated party;

 

  (ii) has paid all of its debts and liabilities from its assets;

 

  (iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

  (iv) has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person, except in accordance with
principals of consolidation in conformity with generally accepted accounting
principals;

 

  (v) has not had its assets listed as assets on the financial statement of any
other Person;

 

  (vi) has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

 

  (vii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);

 

  (viii) has corrected any known misunderstanding regarding its status as a
separate entity;

 

  (ix) has conducted all of its business and held all of its assets in its own
name;

 

  (x) has not identified itself or any of its affiliates as a division or part
of the other;

 

  (xi) has maintained and utilized separate stationery, invoices and checks
bearing its own name, to the extent necessary to correct any known
misunderstanding regarding its status as a separate entity;

 

  (xii) has not commingled its assets with those of any other Person and has
held all of its assets in its own name;

 

  (xiii)

has not guaranteed or become obligated for the debts of any other Person, except
with respect to that certain First Guaranty and Suretyship Agreement dated as of
April 28, 2008 and that certain Second Guaranty and Suretyship Agreement dated
as of April 28,

 

22



--------------------------------------------------------------------------------

 

2008, in each case guaranteeing obligations of iStar CTL Finance LLC, a Delaware
limited liability company (the “Subsidiary”) under that certain Loan Agreement
dated as of April 28, 2008, between the Subsidiary, as borrower, and General
Electric Capital Corporation, as lender (the “GE Loan Agreement”), which
guarantees are no longer outstanding, or as of the date hereof will not be,
outstanding;

 

  (xiv) has not held itself out as being responsible for the debts or
obligations of any other Person;

 

  (xv) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

 

  (xvi) has not pledged its assets to secure the obligations of any other
Person, except with respect to guaranteeing obligations of the Subsidiary under
the GE Loan Agreement, which guarantees are no longer, or as of the date hereof
will not be, outstanding, and no such pledge remains, or as of the date hereof
will be, outstanding;

 

  (xvii) has maintained adequate capital in light of its contemplated business
operations;

 

  (xviii) has maintained a sufficient number of employees, if any, in light of
its contemplated business operations and has paid the salaries of its own
employees, if any, from its own funds;

 

  (xix) has not owned any subsidiary or any equity interest in any other entity,
except for [its limited liability company interests in the Subsidiary;

 

  (xx) has not incurred any indebtedness except indebtedness incurred pursuant
to, or permitted under, the GE Loan Agreement that is no longer, or as of the
date hereof, will not be, outstanding;

 

  (xxi) has not had any of its obligations guaranteed by an affiliate, except
for guarantees that have been either released or discharged or guarantees
incurred pursuant to, or permitted under, the GE Loan Agreement that is no
longer, or as of the date here, will not be, outstanding; and

 

  (xxii) none of the tenants holding leasehold interests with respect to the
Property are affiliated with the Northrop VA Borrower.

 

5.3 REPRESENTATIONS; RECYCLED ENTITIES.

Northrop VA Borrower hereby represents that it:

 

  (a) is and always has been duly formed, validly existing, and in good standing
in the state of its formation and in all other jurisdictions where it is
qualified to do business;

 

  (b) has no judgments or liens of any nature against it except for tax liens
not yet due and liens created or imposed pursuant to or permitted under the GE
Loan Agreement;

 

  (c) is in compliance in all material respects with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all permits necessary for it to operate;

 

  (d) is not involved in any dispute with any taxing authority;

 

  (e) has paid all taxes which it owes;

 

23



--------------------------------------------------------------------------------

  (f) other than its limited liability company interest in the Subsidiary, has
never owned any real property other than the property that is the subject of the
current transaction and personal property necessary or incidental to its
ownership or operation of the applicable Individual Property and has never
engaged in any business other than the ownership and operation of the applicable
Individual Property;

 

  (g) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full, reversed or otherwise fully resolved, which
in either case would reasonably be expected to have a Material Adverse Effect;

 

  (h) has provided Lender with financial statements relating to the Northrop VA
Borrower that are required under this Agreement; and

 

  (i) has no material contingent or actual obligations not related to the
Property except indebtedness incurred pursuant to, or permitted under, the GE
Loan Agreement.

ARTICLE 6. HAZARDOUS MATERIALS

 

6.1 HAZARDOUS MATERIALS INDEMNITY AGREEMENT.

Simultaneously herewith, Borrower and Guarantor have executed and delivered to
Lender the Hazardous Materials Indemnity Agreement, which Hazardous Materials
Indemnity Agreement is not secured by the Mortgage.

ARTICLE 7. COVENANTS OF BORROWER

 

7.1 COSTS AND EXPENSES.

Borrower shall, within ten (10) Business Days of demand, pay Lender all
reasonable, out-of-pocket third party costs and expenses incurred by Lender in
connection with: (a) the preparation of this Agreement and all other Loan
Documents contemplated hereby; (b) any modifications and amendments, if any, of
this Agreement or any of the other Loan Documents; (c) the processing of any
Borrower requests made hereunder and under any of the other Loan Documents;
(d) the enforcement or satisfaction by Lender of any of Borrower’s obligations
under this Agreement and the other Loan Documents; or (e) otherwise protecting
Lender’s interests under this Agreement and any other Loan Document, including,
without limitation, in connection with any “work-out” of the Loan or any
bankruptcy, insolvency, receivership, reorganization, rehabilitation,
liquidation or other similar proceeding in respect of any Obligor or an
assignment by any Obligor for the benefit of its creditors. For all purposes of
this Agreement, Lender’s reasonable costs and expenses as described above
(collectively, “Costs and Expenses”) shall also include, without limitation, as
allocable to the Loan, all appraisal fees, cost engineering and inspection fees,
reasonable third party legal fees and expenses, third party accounting fees,
fees for the disbursement of any Impounds as set forth in Section 4.5 hereof,
environmental and other consultant fees, auditor fees, and the cost to Lender of
any title insurance premiums and title company charges (including for down
dates, abstracts, tax certificates, title insurance endorsements required by
Lender, and UCC financing statements, tax lien and litigation searches),
surveys, recording, reconveyance and notary fees, any transfer and mortgage
taxes, any rating agency fees and expenses for the initial securitization of the
Loan, and any loan servicing and special servicing fees and expenses (including,
without limitation, any “work-out” and/or liquidation fees), any interest
payable to any servicer, any special servicer or any trustee pursuant to a trust
and servicing agreement in respect of advances made by any of the foregoing; all
compensation payable to any special servicer in connection with servicing the
Loan when it is a specially serviced loan or its administration of any of the
Property foreclosed upon; and, except for the regular monthly fee payable to the
servicer, any other cost, fee or expense of the trust fund administering the
Loan (including, but not limited to, reimbursements to the trustee thereof, the
servicer, any special servicer, any certificate administrator thereunder and
related Persons of each of the foregoing and indemnification to Persons entitled
thereto pursuant to any trust and servicing agreement governing the Loan, taxes
related to the Loan or the Property payable from the assets of the applicable
trust fund, tax related expenses (other than the

 

24



--------------------------------------------------------------------------------

recurring expenses of filing or furnishing annual or other tax or information
returns, reports or schedules, which will be paid by any
certificate administrator) and the cost of various opinions of counsel required
to be obtained in connection with servicing the Loan and administration of the
trust fund). Borrower recognizes and agrees that formal written appraisals of
the Property by a licensed independent appraiser may be required by Lender’s
internal procedures and/or federal regulatory reporting requirements on an
annual and/or specialized basis and that Lender may, at its option, require
inspection of the Property by an independent supervising architect and/or cost
engineering specialist at least semiannually. If any of the services described
above are provided by an employee of Lender, Lender’s costs and expenses for
such services shall be calculated in accordance with Lender’s standard charge
for such services. Notwithstanding the foregoing, Borrower shall not be required
to pay for more than one appraisal (or for the aforementioned architect and cost
engineering specialist more than once) during the term of the Loan unless a
Default occurs and is continuing or as otherwise required by law. In addition,
if Borrower is undertaking a Restoration or is performing Work that requires the
obtaining of a building permit, then Borrower shall pay the reasonable
out-of-pocket costs of architect’s, engineers and other consultants retained by
Lender to review the performance of such Restoration or Work. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, whenever
any term or provision in any Loan Document provides that Borrower (or Guarantor)
shall pay Lender’s costs or expenses, such term or provision shall be deemed to
mean that Borrower (or Guarantor) shall be responsible to pay only those third
party out of pocket costs and expenses actually incurred by Lender.

 

7.2 ERISA COMPLIANCE.

Borrower shall at all times comply with the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it is a party as
employer, and as soon as possible after Borrower knows, or has reason to know,
that any Reportable Event (as defined in ERISA) with respect to any such plan of
Borrower has occurred, it shall furnish to Lender a written statement setting
forth details as to such Reportable Event and the action, if any, which Borrower
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event furnished to the Pension Benefit Guaranty Corporation.

 

7.3 MANAGEMENT OF PROPERTY; BROKERAGE AGREEMENTS; OTHER AGREEMENTS.

 

  (a) The Property shall at all times be managed by a Qualified Manager pursuant
to a management agreement reasonably approved by Lender and subordinated and
assigned to Lender (unless a Property is being managed by a tenant other than
pursuant to a separate management agreement). Without the prior written consent
of Lender, Borrower shall not enter into any other third party property
management contracts. Each such contract shall be expressly subordinated to the
Loan on terms and conditions reasonably acceptable to Lender. Borrower shall
engage leasing brokers listing contracts only on market terms, and all such
contracts shall be expressly subordinated to the Loan and shall be entered into
using a form that has been reasonably approved by Lender in writing.

 

  (b) Borrower shall not enter into or amend, modify or terminate any Material
Contract without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

  (c) In the event of the transfer of the management of the Property to an
Affiliated Manager, such transfer shall be conditioned upon delivery to Lender
of a new Non-Consolidation Opinion addressing such transfer.

 

7.4 COVENANTS - LEASES; MAJOR LEASES.

 

  (a) Leases. Borrower shall, at Borrower’s sole cost and expense:

 

  (i) perform in all material respects all obligations of the landlord under the
Leases and use reasonable efforts to enforce performance by the tenants of all
obligations of the tenants under the Leases;

 

25



--------------------------------------------------------------------------------

  (ii) use reasonable efforts to keep the Property leased at all times to
tenants Borrower reasonably and in good faith believes are creditworthy, at
rents not less than the fair market rental value (including, but not limited to,
free or discounted rents to the extent the market so requires);

 

  (iii) promptly deliver to Lender upon execution, a copy of each Lease and all
amendments thereto and waivers thereof; and

 

  (iv) subject to the rights and obligations set forth under the respective
Leases, shall assign to Lender as additional collateral for the Loan any and all
security deposits and letters of credit delivered by any tenant to Borrower,
including, without limitation, the letter of credit (and any replacement or
substitution thereof) delivered to Borrower pursuant to the Goodyear Lease.

Unless consented to in writing by Lender or otherwise permitted under any other
provision of the Loan Documents (or unless provided under any existing Leases),
Borrower shall not:

 

  (i) grant any tenant under any Lease any option, right of first refusal or
other right to purchase all or any portion of the Property under any
circumstances (provided, however, if the right to purchase is for an amount in
excess of the Release Price of the Property, Lender’s consent right to any of
the foregoing shall not be unreasonably withheld);

 

  (ii) grant any tenant under any Lease any right to prepay rent more than one
(1) month in advance;

 

  (iii) except upon Lender’s request, execute any assignment of landlord’s
interest in any Lease;

 

  (iv) collect rent or other sums due under any Lease in advance, other than to
collect rent one (1) month in advance of the time when it becomes due; or

 

  (v) enter into any Lease which (aa) is not on fair market terms (which terms
may include free or discounted rent and tenant allowances to the extent the
market so requires); (bb) does not contain a provision requiring the tenant to
execute and deliver to the landlord an estoppel certificate in form and
substance reasonably satisfactory to the landlord promptly upon the landlord’s
request; or (cc) does not contain subordination, non-disturbance and attornment
provisions (including the requirement to provide notice and cure to landlord’s
lender in the event of a landlord default) reasonably satisfactory to Lender.

 

  (b) Major Leases. In addition to the requirements of subsection (a) above,
with respect to any Major Lease (as defined below), unless consented to in
writing by Lender (which consent shall not be unreasonably withheld) or
otherwise permitted under any other provision of the Loan Documents, Borrower
shall not:

 

  (i) enter into any Major Lease;

 

  (ii) terminate (unless the tenant is in monetary default thereunder), modify
or amend a Major Lease (including the term thereof); or

 

  (iii) release or discharge the tenant or any guarantor under any Major Lease
from any material obligation thereunder.

The term “Major Lease,” as used herein, shall mean any Lease, which is, at any
time, a Lease of more than twenty-five percent (25%) of the total rentable area
of any Individual Property, as reasonably determined by Lender. Borrower’s
obligations with respect to Major Leases shall be governed by the provisions of
this Section 7.4.

 

  (c)

Lease Payment Event. Borrower shall deposit with Lender any sums received by
Borrower in consideration of any termination, modification or amendment, or
settlement (other than a

 

26



--------------------------------------------------------------------------------

 

settlement for the payment of past due rent) of any Lease or any release or
discharge of any tenant under any Lease from any obligation thereunder (a “Lease
Payment Event”) and any such sums received by Borrower shall be held in trust by
Borrower for the benefit of Lender. Any such sums shall be promptly paid to
Lender for deposit by Lender into the General TI Impound or an impound created
specifically for the re-tenanting of such space. Provided no Default is
continuing, any such amounts so deposited shall be returned to Borrower upon the
re-leasing of such terminated space and from time to time upon incurrence of
associated Leasing Costs.

 

  (d) Material Default. Borrower shall, at Borrower’s sole cost and expense,
give Lender prompt written notice of any default by landlord or tenant under any
Major Lease of which Borrower has knowledge and which has a Material Adverse
Effect.

 

  (e) Lender Consent Required. Any Lease that does not satisfy the requirements
of this Section 7.4 shall, subject to subsection (f) below, require the prior
written consent of Lender, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, any Major Lease shall, subject to subsection
(f) below, require the prior written consent of Lender. Any Lease that is not a
Major Lease which satisfies the requirements of Section 7.4(a) shall not require
Lender’s written consent.

 

  (f) Request for Approval; Failure to Deny Request. Lender’s failure to deny
any written request by Borrower for Lender’s consent required under this
Section 7.4 or to request additional information in response to such request
within ten (10) Business Days after Lender’s receipt of such request (and all
lease documents and information reasonably related thereto, “Lease Documents”)
shall be deemed to constitute Lender’s consent to such request and Lease
Documents; provided that said written request to Lender conspicuously state in
12 point or larger bold type “PURSUANT TO SECTION 7.4(f) OF THE LOAN AGREEMENT,
BORROWER’S REQUEST FOR APPROVAL OF THE LEASE SHALL BE DEEMED APPROVED IF LENDER
DOES NOT DECLINE APPROVAL IN WRITING OR REQUEST ADDITIONAL INFORMATION
REASONABLY RELATED THERETO IN WRITING WITHIN TEN (10) BUSINESS DAYS OF THIS
LETTER, THE ENCLOSED LEASE AND RELATED INFORMATION AS DESCRIBED HEREIN.” In the
event that Lender requests additional information to complete its review within
the initial ten (10) Business Day period after Borrower’s written request for
approval, Lender’s failure to deny such request by Borrower within five
(5) Business Days after receipt of all of the information Lender has requested
to complete its review shall be deemed to constitute Lender’s consent to such
request; provided that all of the information requested by Lender is delivered
and such information conspicuously states in 12 point or larger bold type
“PURSUANT TO SECTION 7.4(f) OF THE LOAN AGREEMENT, BORROWER’S REQUEST FOR
APPROVAL OF THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT DECLINE
APPROVAL IN WRITING OR REQUEST ADDITIONAL INFORMATION REASONABLY RELATED THERETO
IN WRITING WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS ADDITIONAL
INFORMATION AS DESCRIBED HEREIN.”

 

  (g)

Security Deposits. As additional security for the Loan, Borrower has assigned to
Lender all of Borrower’s right, title and interest in and to any security
deposits or letters of credit delivered to Borrower by tenants at the Property
as security for such tenants’ obligations under their respective Leases. Lender
shall draw on any such letters of credit upon delivery to Lender of an Officer’s
Certificate from Borrower specifying what conditions exist under the applicable
Lease entitling the Borrower to draw on such letter of credit. Any letters of
credit assigned to Lender and held by Lender pursuant to the terms hereof shall
be held in accordance with the terms of the applicable Lease and all applicable
laws. Lender shall return to Borrower any letters of credit held by Lender
hereunder upon the expiration of the Lease applicable to such letter of credit
(or sooner, if required by the terms of such Lease) or upon payment in full of
the Loan, or upon the release of the applicable Property pursuant to the terms
hereof (and Lender shall execute and deliver any and all assignment documents
required or requested by the issuing bank in order to assign any such letters of
credit to Borrower or any other entity requested by Borrower). Within ten
(10) days of the date hereof, Borrower shall deliver to Lender executed
documentation, in form and substance

 

27



--------------------------------------------------------------------------------

 

reasonably acceptable to Lender, from the respective issuers of the letters of
credit evidencing the assignment of such letters of credit from Borrower to
Lender (such obligation, collectively, the “Letter of Credit Assignment”).

 

7.5 ASSIGNMENT OF INDEMNIFICATION.

On the date hereof, Northrop VA Borrower and TROP collaterally assigned to
Lender all of their respective right, title and interest in and to that certain
Indemnity and Direction Agreement dated June 25, 2010 from iStar Financial Inc.
to Northrop VA Borrower, TROP, TRT and TRT Acquisitions.

 

7.6 RIGHT OF SUBORDINATION.

Lender may at any time and from time to time by specific written instrument
intended for such purpose, unilaterally subordinate the lien of the Mortgage to
any Lease, without joinder or consent of, or notice to, Borrower, any tenant or
any other Person. No subordination referred to in this Section 7.6 shall
constitute a subordination to any lien or other encumbrance, whenever arising,
or improve the right of any junior lienholder. Nothing herein shall be construed
as subordinating the Mortgage to any Lease.

 

7.7 FURTHER ASSURANCES.

Upon Lender’s reasonable request and at Borrower’s sole cost and expense,
Borrower shall execute, acknowledge and deliver any other instruments and
perform and/or consent to any other acts necessary, desirable or proper, as
reasonably determined by Lender, to carry out the purposes of this Agreement and
the other Loan Documents or to perfect and preserve any security interests or
liens created by the Loan Documents; provided, however, that no such instruments
shall (1) increase any of the obligations, or reduce any of the rights, of
Borrower or Guarantor under the Loan Documents, (2) increase any costs or
expenses payable by Borrower or Guarantor under the Loan Documents or (3) reduce
any of the obligations, or increase any of the rights, of Lender under the Loan
Documents. The foregoing covenant includes, without limitation, Borrower’s
consent to the revision of any Loan Document in order to correct any scrivener,
clerical or similar errors or to modify any term, condition or provision thereof
in order to satisfy the provisions of this Section 7.7.

 

7.8 ASSIGNMENT.

Without the prior written consent of Lender, Borrower shall not (except as
otherwise permitted under Articles 14 and 15 hereof) assign Borrower’s interest
under any of the Loan Documents, or in any monies due or to become due
thereunder, and any assignment without such consent shall be void.

 

7.9 EXISTENCE.

Borrower shall at all times maintain its current legal existence and preserve
and keep in full force and effect its legal rights and authority.

 

7.10 COMPLIANCE WITH LAWS, ETC.

Borrower shall (a) comply in all material respects with all applicable laws, and
all restrictive covenants of record affecting Borrower or the Property,
performance, prospects, assets or operations of Borrower, and (b) seek to obtain
as needed all permits necessary for its operations and maintain such in good
standing.

 

7.11 LITIGATION.

Borrower shall promptly notify Lender in writing of any litigation pending or
threatened in writing against Borrower (which is not covered by insurance)
claiming damages in excess of Two Hundred and Fifty Thousand and No/100 Dollars
($250,000.00) and of all pending or threatened (in writing) litigation against
Borrower if the aggregate damage claims against Borrower exceed One Million and
No/100 Dollars ($1,000,000.00).

 

28



--------------------------------------------------------------------------------

7.12 MERGER, CONSOLIDATION, TRANSFER OF ASSETS.

Without limiting Borrower’s obligations under Section 5.2, Article 14 and
Article 15 of this Agreement, Borrower shall not: (a) merge or consolidate with
any other entity; (b) make any substantial change in the nature of Borrower’s
business or structure; (c) acquire all or substantially all of the assets of any
other entity; or (d) sell, lease, assign, Transfer or otherwise dispose of a
material part of Borrower’s assets, except in the ordinary course of Borrower’s
business or as otherwise permitted hereunder (including under Section 7.4 and
Article 15 hereof).

 

7.13 ACCOUNTING RECORDS.

Borrower shall maintain adequate books and records in accordance with the same
accounting standard used by Borrower to prepare the financial statements
delivered to and approved by Lender in connection with the making of the Loan or
other accounting standards reasonably approved by Lender. Borrower shall permit
any representative of Lender, at any reasonable time and from time to time
during business hours, upon reasonable advance written notice (but not more
frequently than one time per calendar year unless a Default shall be
continuing), to inspect, audit and examine such books and records and make
copies of same.

 

7.14 PAYMENT OF TAXES AND CLAIMS.

Borrower shall pay (or cause to be paid) (a) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon (unless Lender is paying the same pursuant
to the terms hereof or unless Borrower is contesting any such taxes, assessments
or other governmental charges in good faith pursuant to Section 17.7 herein) and
(b) except to the extent being contested in good faith by appropriate
proceedings and for which appropriate reserves (which may be funds then held as
Impounds, as determined in Lender’s reasonable discretion) have been
established, all claims (including, without limitation, claims for labor,
services, materials and supplies) for sums, which have become due and payable
and which by law have or may become a lien or encumbrance, other than a judgment
lien, upon any of Borrower’s properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto.

 

7.15 MAINTENANCE OF PROPERTY.

Borrower shall maintain (or cause to be maintained) in good repair, working
order and condition in all material respects, excepting ordinary wear and tear,
the Property and will make or cause to be made all appropriate repairs, renewals
and replacements thereof.

 

7.16 QUALIFICATION, NAME; EXISTENCE.

Borrower shall qualify and remain qualified to do business in the jurisdiction
in which the Property is located or in which the nature of its business requires
it to be so qualified. Borrower will transact business solely in its own name.
Borrower will not change its name, address or state of organization without
giving prior written notice thereof to Lender. Borrower shall at all times
maintain its current legal existence and preserve and keep in full force and
effect its legal rights and authority.

 

7.17 ALTERATIONS.

Lender’s prior approval (which approval shall not be unreasonably withheld or
delayed) shall be required in connection with any alterations to any
Improvements (a) that would be reasonably expected to have a Material Adverse
Effect, (b) the cost of which in the aggregate with all ongoing alterations is
reasonably anticipated to exceed the Alteration Threshold or (c) that are
structural in nature, except in each case for alterations or tenant improvements
being made expressly pursuant to existing Leases entered into pursuant to
Section 7.4 or existing as of the date hereof (and as such are deemed approved
by Lender). If the total unpaid amounts incurred and to be incurred with respect
to any alterations to the Improvements under subsection (b) above shall at any
time exceed the Alteration Threshold (other than Improvements for which

 

29



--------------------------------------------------------------------------------

Borrower has deposited Impounds as required hereunder), Borrower shall, if
required in writing by Lender, promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities acceptable to Lender, or (iv) a completion bond
acceptable to Lender. Such security shall be in an amount equal to the excess of
the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements over the Alteration Threshold. In addition to
Borrower’s obligation to post security if the alteration exceeds the Alteration
Threshold, Borrower shall deliver to Lender title coverage reasonably acceptable
to Lender to insure Lender for any mechanic’s liens filed in connection with
such alteration to the extent such title coverage is available at a reasonable
cost in the jurisdiction in which the Property is located. Any such security or
excess funds shall be disbursed to Borrower to pay or reimburse Borrower for
completed work related to such alterations, provided Borrower complies with the
requirements for disbursements for work as set forth in Section 4.4.4(d) of
Exhibit E (such work being performed in connection with such alterations being
deemed “Work” in Section 4.4.4(d) of Exhibit E only for the purposes of
disbursements pursuant to this Section 7.17). All such security or excess funds
remaining after completion of the alteration shall be promptly returned to
Borrower.

 

7.18 COMPLIANCE WITH PATRIOT ACT.

Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower, SPE Party, Guarantor, any property manager (if such property
manager is an Affiliate of Borrower) (or any of their respective beneficial
owners, affiliates or participants) or any Person that has an interest in the
Property (including, without limitation, any tenant at the Property) become
listed on any list promulgated under the Patriot Act or is indicted, arraigned,
or custodially detained on charges involving money laundering or predicate
crimes to money laundering, Borrower shall immediately notify Lender. At
Lender’s option, it shall be a Default hereunder if Borrower, SPE Party or
Guarantor becomes listed on any list promulgated under the Patriot Act or is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.

 

7.19 ACCESS TO PROPERTY.

Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
written notice subject to the tenant’s rights under the applicable Lease.

 

7.20 NOTICE OF DEFAULT.

Borrower shall promptly advise Lender of any Material Adverse Effect or of the
occurrence of any Default of which Borrower has knowledge.

 

7.21 COOPERATE IN LEGAL PROCEEDINGS.

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Note, the Mortgage or the other Loan Documents and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings.

 

7.22 PERFORMANCE BY BORROWER.

Borrower shall (a) in a timely manner observe, perform and fulfill each and
every covenant, term and provision to be observed and performed by Borrower
under this Agreement, the Mortgage, the Note and the other Loan Documents and
(b) in a timely manner observe, perform and fulfill, in all material respects,
its material obligations under any other agreement or instrument affecting or
pertaining to the Property and any amendments, modifications of changes thereto.

 

30



--------------------------------------------------------------------------------

7.23 ESTOPPEL CERTIFICATES.

 

  (a) Borrower Estoppel. After request by Lender, Borrower shall, within twenty
(20) days of such request (but in any event, unless a Default is continuing, not
more frequently than twice per calendar year), furnish Lender or any proposed
assignee with a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the rate of interest of the Note, (iv) the terms of payment
and maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Default exists, (vii) that this Agreement, the Note, the Mortgage and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) to
Borrower’s knowledge, whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that all Leases are in full force and effect and have
not been modified (or if modified, setting forth all modifications), (x) the
date to which the Payments thereunder have been paid pursuant to the Leases,
(xi) whether or not, to the best knowledge of Borrower, any of the lessees under
the Leases are in default in any material respect under the Leases, and, if any
of the lessees are in default, in any material respect setting forth the
specific nature of all such defaults, (xii) the amount of security deposits held
by Borrower under each Lease and that such amounts are consistent with the
amounts required under each Lease, and (xiii) as to any other matters reasonably
requested by Lender and reasonably related to the Leases, the obligations
created and evidenced hereby and by the Mortgage or the Property.

 

  (b) Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, (but in any event not more frequently than one time per
calendar year), duly executed estoppel certificates from any one or more tenants
as required by Lender attesting to such facts regarding the Lease as Lender may
require, including, but not limited to, attestations that each Lease covered
thereby is in full force and effect with no defaults thereunder on the part of
any party, that no rent under such Leases have been paid more than one (1) month
in advance, except as security, and that the tenant claims no defense or offset
against the full and timely performance of its obligations under the Lease.

 

  (c) In connection with a Secondary Market Transaction in connection with the
Loan (or any portion thereof or interest therein), at Lender’s request, Borrower
shall provide an estoppel certificate to any investor or any prospective
investor in such form, substance and details as Lender, such investor or
prospective investor may reasonably require.

 

  (d) Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from each party under any REA in form and
substance reasonably acceptable to Lender.

 

  (e) On an annual basis, Lender shall promptly provide information reasonably
requested by Borrower to assist with Borrower’s annual auditing, provided such
information is not confidential and is readily available. Any such information
shall be provided without representation or warranty and Borrower shall pay any
reasonable third party costs of Lender associated therewith.

 

7.24 ADVISOR.

TROP shall at all times be operated by an experienced professional advisory firm
(or have internal management similar to what an advisory firm provides)
regularly engaged in the operation and advisement of real estate investment
trusts similar in experience and expertise to TRT.

 

7.25 NO JOINT ASSESSMENT.

Borrower shall not consent to or initiate the joint assessment of the Property
with (a) any other real property constituting a tax lot separate from the
Property, or (b) any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to the Property.

 

31



--------------------------------------------------------------------------------

7.26 REA COVENANTS.

Borrower agrees that, without the prior consent of Lender, Borrower will not
enter into any new REA or execute modifications to any existing REA if such new
REA or such modifications will have a Material Adverse Effect. Borrower shall
enforce, shall comply with, and shall use commercially reasonable efforts to
cause each of the parties to each REA to comply with all of the terms and
conditions contained in such REA.

 

7.27 DEFERRED MAINTENANCE.

Within one hundred eighty (180) days of the date hereof, Borrower shall complete
the repairs and replacements as described on Exhibit E-1 attached hereto (the
“Deferred Maintenance”). Notwithstanding the foregoing, for those items set
forth on Exhibit E-1 and identified as “Tenant Responsibility”, Borrower shall
not be required to complete the Deferred Maintenance itself, but shall be
required to enforce the terms of the applicable Lease to cause the tenant under
such Lease to perform such repairs as and when required pursuant to the terms of
the applicable Lease.

 

7.28 LOAN TO COST.

At all times while the Mezzanine Loan or any New Mezzanine Loan shall be in
existence, the loan-to-cost ratio (calculated as the quotient of (i) the sum of
(A) the outstanding principal balance of the Loan and (B) the outstanding
principal balance of the Mezzanine Loan or the New Mezzanine Loan, as
applicable, and (ii) the purchase price of all Properties) shall not exceed
seventy-five percent (75%).

ARTICLE 8. FINANCIAL COVENANTS

 

8.1 STATEMENTS REQUIRED.

During the term of the Loan and while any portion of the Debt remains
outstanding, unless Lender otherwise consents in writing or, if prior to a
Securitization or during the continuance of a Default, requests on a more
frequent basis, Borrower shall provide to Lender the following:

 

  (a) Annual Financial Statement. Within sixty (60) days of Lender’s written
request therefor (but in no event earlier than sixty (60) days after the end of
each fiscal year), an unaudited financial statement, signed and certified as
true and correct by an authorized officer of Borrower showing all revenues and
expenses and a balance sheet showing all assets and liabilities of Borrower
relating to the Property for such fiscal year, provided, Borrower shall have a
period of thirty (30) days from the delivery of such statements to provide any
material adjustments to such statements. In addition, for so long at the Loan’s
outstanding-principal balance exceeds $65,000,000, not later than one hundred
twenty (120) days after and as of the end of each fiscal year, Borrower shall
deliver to Lender an audited operating statement and balance sheet audited by a
“Big Four” accounting firm or any other independent accounting firm reasonably
satisfactory to Lender, showing all revenues and expenses relating to the
Property for such fiscal year;

 

  (b) Monthly and Quarterly Operating Statements. Not later than ten (10) days
after request by Lender during the period prior to any sale of the Loan, and
thereafter not later than sixty (60) days after and as of the end of each
calendar quarter, an unaudited operating statement, signed and certified as true
and correct by an authorized officer of Borrower, showing all revenues and
expenses during the most recent month (for which such statements are available)
or quarter and year-to-date;

 

  (c) Intentionally Omitted.

 

32



--------------------------------------------------------------------------------

  (d) Annual Budget. Within ninety (90) days after the end of each fiscal year,
an Annual Budget including a Capital Expenditures budget signed and dated by
Borrower, and certified by Borrower to be a true, complete and correct copy of
the Annual Budget adopted by Borrower for the applicable year; which, upon the
occurrence and during the continuance of a Cash Trap Event Period shall be
approved by Lender, which approval shall not be unreasonably withheld (such
approved Annual Budget, an “Approved Annual Budget”). Until such new proposed
budget is approved (if applicable), the prior existing Approved Annual Budget
shall be used for the next calendar year, adjusted for customary increases of
three percent (3%) per item.

 

  (e) Rent Roll. Not later than sixty (60) days after and as of the end of each
calendar quarter (and together with the delivery of the quarterly statements set
forth in 8.1(b)), a Rent Roll signed and dated by Borrower, provided, Borrower
shall have a period of thirty (30) days from the delivery of such Rent Roll to
provide any material adjustments to such Rent Roll;

 

  (f) Compliance Certificates. The Compliance Certificate described in
Section 5.2(i) hereof;

 

  (g) Debt Yield. No later than sixty (60) days after the end of each quarter
(and together with the delivery of the quarterly statements set forth in
8.1(b)), Borrower shall deliver to Lender an Officer’s Certificate setting forth
Borrower’s calculation of the Debt Yield for the Loan, provided, Borrower shall
have a period of thirty (30) days from the delivery of such statement to provide
any material adjustments to such statement; and

 

  (h) Other Information. From time to time prior to a Securitization (or
syndication of the Loan) or during the continuance of a Default, upon Lender’s
delivery to Borrower of at least ten (10) days’ prior written notice, such other
information with regard to Borrower, principals of Borrower, any Guarantor or
the Property, as Lender may reasonably request in writing.

 

8.2 FORM; WARRANTY.

Borrower agrees that all financial statements to be delivered to Lender pursuant
to this Article 8 shall: (a) be complete and correct in all material respects;
(b) present fairly the financial condition of the party; (c) disclose all
liabilities that are required to be reflected or reserved against; and (d) be
prepared in accordance with the same accounting standard used by Borrower to
prepare the financial statements delivered to and approved by Lender in
connection with the making of the Loan or other accounting standards reasonably
acceptable to Lender. By its execution of this Agreement, Borrower shall be
deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no change in financial condition which would
have a Material Adverse Effect, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement which would have a Material Adverse Effect, except as
disclosed by Borrower in a writing delivered to Lender. Borrower agrees that all
rent rolls and other information to be delivered to Lender pursuant to this
Article 8 shall not contain any misrepresentation or omission of a material
fact.

 

8.3 CHARGE FOR LATE DELIVERY.

If any financial statement, leasing schedule or other items required to be
delivered to Lender pursuant to this Article 8 is not timely delivered,
following written notice from Lender to Borrower, and such failure continues
after ten (10) days of such written notice from Lender, Borrower shall promptly
pay to Lender, as a late charge, the sum of One Thousand and No/100 Dollars
($1,000) per item. In addition, Borrower shall promptly pay to Lender an
additional late charge of Five Hundred and No/100 Dollars ($500.00) per item for
each full month during which such item remains undelivered following written
notice from Lender. Borrower acknowledges that Lender will incur additional
expenses as a result of any such late deliveries, which expenses would be
impracticable to quantify, and that Borrower’s payments under this Article 8 are
a reasonable estimate of such expenses. Borrower acknowledges further that
payment by Borrower of this late charge does not in any manner affect or
otherwise impair or waive any rights and remedies Lender may have hereunder,
under the Loan Documents or under applicable law for any Default.

 

33



--------------------------------------------------------------------------------

8.4 MINIMUM NET WORTH AND LIQUIDITY.

For so long as any obligation under this Agreement or any of the other Loan
Documents is outstanding (subject to subsection (y) below), the Guarantor shall
maintain (a) a Tangible Net Worth in excess of $750,000,000 and (b) a minimum
Liquidity, as reasonably determined by Lender, in excess of $10,000,000 (the
“Minimum Net Worth Test”); provided, however, (x) in the event that during the
period this Section 8.4 is effective the Guarantor fails to satisfy the Minimum
Net Worth Test, the Borrower may cure such default by delivering to Lender
either (i) one or more replacement or additional guarantors that are reasonably
acceptable to Lender and which in the aggregate satisfy the Minimum Net Worth
Test or (ii) deliver to Lender additional collateral, including a letter of
credit, for the Borrower’s Debt Liability in such amount and of such type as is
reasonably acceptable to Lender and (y) the terms and conditions of this
Section 8.4 shall have no further force or effect if the Borrower’s Recourse
Liability is terminated because of a LTV Decrease pursuant to Section 3.1 of
this Agreement.

ARTICLE 9. DEFAULTS AND REMEDIES

 

9.1 DEFAULT.

For all purposes hereof, “Default” shall mean either an “Optional Default” (as
defined below) or an “Automatic Default” (as defined below).

 

  (a) Optional Default. An “Optional Default” shall occur, at Lender’s option
(exercised in its sole and absolute discretion), upon the occurrence of any of
the following events:

 

  (i) Monetary. Borrower shall fail to (a) pay when due the P& I Payment Amount
or sums which are payable on the Maturity Date, or (b) pay when due any other
sums payable under the Note, this Agreement or any of the other Loan Documents
and such failure continues after ten (10) days’ written notice of such failure
from Lender to Borrower.

 

  (ii) Failure to Perform. Borrower shall fail to observe, perform or discharge
any of Borrower’s obligations, covenants, conditions or agreements, other than
Borrower’s payment obligations, under the Note, this Agreement or any of the
other Loan Documents, and such failure shall remain uncured for forty-five
(45) days after written notice thereof shall have been given to Borrower by
Lender; provided, however, if any failure under this Section 9.1(a)(ii) shall be
of such a nature that it cannot be cured or remedied within such forty-five
(45) days, Borrower shall be entitled to a reasonable period of time to cure or
remedy such failure (not to exceed one hundred twenty (120) days following the
giving of such notice (subject to further extension by Lender, in Lender’s
reasonable discretion)), provided Borrower commences the cure or remedy thereof
within the forty-five (45) day period following the giving of notice and,
thereafter, proceeds with diligence to complete such cure or remedy.

 

  (iii) Representations and Warranties. Any representation, warranty,
certificate or other written statement (financial or otherwise) made or
furnished by or, in the case of any financial statements of Borrower, on behalf
of Borrower or Guarantor, to Lender under or in connection with any of the Loan
Documents shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished.

 

  (iv) Intentionally Omitted.

 

  (v) Bankruptcy of Partners, Managing Member, and Guarantors. The occurrence of
an event specified in subsections (b)(i) or (ii) herein as to any general
partner or managing member of Borrower (other than any SPE Party) or Guarantor.

 

34



--------------------------------------------------------------------------------

  (vi) Interest Rate Protection Agreement. Borrower shall fail to observe,
perform or discharge any of Borrower’s obligations, covenants, conditions or
agreements under the Interest Rate Protection Agreement and otherwise comply
with the covenants set forth in Section 2.2(i) and Section 2.8 hereof and such
failure shall remain uncured for ten (10) days after written notice thereof
shall have been given to Borrower by Lender.

 

  (b) Automatic Default. An “Automatic Default” shall occur automatically upon
the occurrence of any of the following events:

 

  (i) Voluntary Bankruptcy, Insolvency, Dissolution. (aa) Borrower’s or SPE
Party’s filing a petition for relief under the Bankruptcy Code, or under any
other present or future state or federal law regarding bankruptcy,
reorganization or other relief to debtors (collectively, “Debtor Relief Law”);
or (bb) Borrower’s or SPE Party’s filing any pleading in any involuntary
proceeding under the Bankruptcy Code or other Debtor Relief Law which admits the
petition’s material allegations regarding Borrower’s or SPE Party’s insolvency;
or (cc) Borrower’s or SPE Party’s making a general assignment for the benefit of
creditors; or (dd) Borrower’s or SPE Party’s applying for, or the appointment
of, a receiver, trustee, custodian or liquidator of Borrower, SPE Party or any
of their property; or (ee) the filing by Borrower or SPE Party of a petition
seeking the liquidation or dissolution of Borrower or SPE Party or the
commencement of any other procedure to liquidate or dissolve Borrower or SPE
Party.

 

  (ii) Involuntary Bankruptcy. Borrower’s or SPE Party’s failure to effect a
full dismissal of any involuntary petition under the Bankruptcy Code or other
Debtor Relief Law that is filed against Borrower or SPE Party, prior to the
earlier of the entry of any order granting relief sought in the involuntary
petition or ninety (90) days after the date of filing of the petition.

 

  (iii) REIT Status. If at any time during the term of the Loan TRT ceases to be
a real estate investment trust under the Code.

 

9.2 ACCELERATION.

Upon the occurrence of an Optional Default, Lender may, at its option (exercised
in its sole and absolute discretion), declare all principal, interest and other
sums owing to Lender under the Note and the other Loan Documents (including,
without limitation, all unpaid or unreimbursed Costs and Expenses) immediately
due and payable. Upon the occurrence of an Automatic Default, all principal,
interest and other sums owing to Lender under the Note and the other Loan
Documents (including, without limitation, all unpaid or unreimbursed Costs and
Expenses) shall automatically become immediately due and payable.

 

9.3 RIGHTS AND REMEDIES.

In addition to the other rights and remedies above and otherwise in this
Agreement, at any time after a Default, Lender shall have all of the rights and
remedies as set forth in the Mortgage, the other Loan Documents, under
applicable law and in equity. All rights and remedies of Lender under this
Agreement and the other Loan Documents are cumulative and are in addition to all
rights and remedies provided by applicable law and in equity. Lender may enforce
any such remedies or rights either successively or concurrently.

 

35



--------------------------------------------------------------------------------

ARTICLE 10. PREPAYMENT

 

10.1 PREPAYMENT.

 

  (a) Voluntary Prepayment. The voluntary prepayment of the Loan is permitted in
full or in part at any time and from time to time. Any partial principal
prepayment shall be applied to the Loan in accordance with the terms of this
Agreement. As a condition to any voluntary prepayment, Borrower shall give
Lender written notice (a “Prepayment Notice”) of its intent to prepay, which
notice must be given at least twenty (20) and not more than ninety (90) days
prior to the Business Day upon which prepayment is to be made and must specify
the Business Day on which such prepayment is to be made, which Prepayment Notice
may be revoked by Borrower on or prior to the prepayment date set forth in the
Prepayment Notice and, upon the written request of Lender following the
Borrower’s revocation of any such Prepayment Notice, the Borrower shall pay to
Lender any and all of the Lender’s reasonably incurred third-party costs and
expenses associated with the revoked Prepayment Notice. If any such notice is
given, the outstanding Debt (or such portion of the Debt as is set forth by
Borrower in the Prepayment Notice) shall be due and payable on the date
specified therein together with (i) if the Loan is prepaid on any day other than
the last day of any Rate Period, an amount equal to the interest which would
otherwise have accrued on the amount prepaid (had such prepayment not occurred)
during the period from and including the prepayment date to and including the
last day of the Rate Period in which the prepayment occurred (“Short Interest”),
(ii) any Breakage Costs (provided the same are not duplicative of any Short
Interest paid in connection with such prepayment), (iii) any Interest Rate
Protection Breakage Costs, and (iv) any and all other amounts then due and
payable under the Note, this Agreement and the other Loan Documents. Borrower
hereby agrees that in the event Borrower delivers a Prepayment Notice and fails
to prepay the Loan in accordance with the Prepayment Notice and the terms of
this Section 10.1 (a “Prepayment Failure”), Borrower shall indemnify Lender from
and against, and shall be responsible for, all Breakage Costs and other
reasonable third-party costs incurred by Lender with respect to any such
Prepayment Failure.

 

  (b) Exclusion. Notwithstanding the foregoing or anything herein to the
contrary, Borrower shall not be required to pay any prepayment fee in connection
with any prepayment resulting from Lender’s application of any insurance
proceeds or condemnation awards or scheduled P&I Payment Amount to the
outstanding principal balance of the Loan; provided, however, that Borrower
shall be required to pay any Breakage Costs (provided the same are not
duplicative of any Short Interest paid in connection with such prepayment) and
any Short Interest.

 

10.2 WAIVER.

Borrower agrees that if the Loan is prepaid, Borrower shall pay any Interest
Rate Protection Breakage Costs, Breakage Costs (provided the same are not
duplicative of any Short Interest paid in connection with such prepayment), and
Short Interest as set forth above. Borrower hereby acknowledges that: (a) the
agreement to pay any Interest Rate Protection Breakage Costs, the Breakage
Costs, and Short Interest as set forth above for the right to prepay the Loan
was separately negotiated with Lender; (b) the economic value of the various
elements of this agreement was discussed; and (c) the consideration given by
Borrower for the Loan was adjusted to reflect the specific agreement negotiated
between Borrower and Lender and contained herein.

ARTICLE 11. PARTIAL RELEASE

 

11.1 BORROWER RIGHT TO RELEASE INDIVIDUAL PROPERTIES.

At any time (and from time to time) during the term of the Loan, Borrower may
elect to release all (but not part of) any Individual Property, in accordance
with the provisions of this Article 11, at Borrower’s sole cost and expense
provided that, notwithstanding the conditions set forth below, Borrower shall be
required to release the Northrop VA Property if a Fixed Rate Loan Earn-Out
Advance occurs (each such release, a “Property Release”).

 

36



--------------------------------------------------------------------------------

11.2 CONDITIONS.

Borrower shall only have the right to cause a Property Release if all of the
following conditions have been satisfied:

 

  (a) Notice. Borrower shall give at least thirty (30) days written notice to
Lender (which notice period shall, with respect to the release under this
Article 11 of the Northrop VA Property, be ten (10) days prior-written notice if
said property is being added to the Fixed-Rate Loan) specifying Borrower’s
intended Release Date and the Individual Property or Properties affected.
Simultaneously with the delivery of such notice, Borrower shall deposit with
Lender (except in connection with the release under this Article 11 of the
Northrop VA Property if said property is being added to the Fixed-Rate Loan, in
which case the Borrower shall reimburse Lender’s reasonable and actual
third-party expenses in connection with the Property Release at the time of the
Property Release, for which expenses Borrower shall be solely responsible
whether or not the Property Release shall be completed) an amount reasonably
estimated by Lender to be sufficient to reimburse Lender’s anticipated
reasonable and actual out of pocket expenses in connection with the Property
Release, for which Borrower shall be solely responsible whether or not the
Property Release shall be completed. If any such notice shall have been given by
Borrower, then Borrower shall be permitted to revoke such notice in writing
prior to the Release Date, provided Borrower pays all of Lender’s reasonable
third party expenses incurred in connection with the proposed Property Release.
Upon completion of the Property Release or revocation by Borrower as specified
above, Lender shall return any surplus deposit to Borrower.

 

  (b) No Default. No Default shall exist either on the date of receipt of
Borrower’s notice under Section 11.2(a) above or on the Release Date; provided,
however, Borrower shall be permitted to conduct a Property Release, subject to
all of the other conditions for a Property Release herein, while a Default
exists if the release of the Property subject to the Property Release will cure
such Default.

 

  (c) Payments. Borrower shall pay in full, on or before the Release Date
(i) all unpaid interest accruing under the Loan to and including the Release
Date, (ii) all other sums due under the Loan and the other Loan Documents on or
before the Release Date, (iii) all reasonable and actual out of pocket escrow,
closing, recording, legal, Rating Agency and other third party fees, costs and
expenses paid or actually incurred by Lender and its agents in connection with
the Property Release, the release of the lien of the Mortgage on the Property or
the Individual Property, as the case may be, the review of the proposed
property-release-related documentation, (iv) an administrative fee to Lender of
$35,000 (which administrative fee shall not apply to the release under this
Article 11 of the Northrop VA Property, if said property is being added to the
Fixed-Rate Loan), and (v) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the Property Release, excluding
income taxes. Lender shall cooperate with Borrower to effect a Property Release
upon notice by Borrower of its decision to effectuate the same.

 

  (d) Deliveries. Borrower shall, at Borrower’s sole cost and expense, deliver
the following items to Lender on or before the Release Date:

 

  (i) A certificate of Borrower certifying that all of the requirements of this
Article 11 have been satisfied;

 

  (ii) If the Loan is held by a REMIC, written evidence from the Rating Agencies
that the Property Release will not result in a downgrading, withdrawal or
qualification of the respective ratings in effect immediately prior to the
Property Release for any securities representing interests in such REMIC which
are then outstanding (such written-evidence requirement shall not apply to the
release under this Article 11 of the Northrop VA Property if said property is
being added to the Fixed-Rate Loan); and

 

37



--------------------------------------------------------------------------------

  (iii) Such other certificates, opinions, documents or instruments as are
customary in commercial mortgage property release transactions to effect the
Property Release.

 

  (e) Property Release Conditions. For a Property Release, the following
additional conditions for a release of an Individual Property shall also have
been satisfied:

 

  (i) Borrower shall deliver, or caused to be deliver, to Lender the applicable
Release Price, provided, however, for the Northrop VA Property, if it is
released from the encumbrance of this Loan (A)(1) within six (6) months of the
date hereof, the Northrop VA Property’s release price shall be at 100% of its
Allocated Loan Amount (which amount, if the Northrop VA Property is transferred
to the Fixed Rate Loan in connection with a Fixed Rate Loan Earn-Out Advance,
shall be paid by funds distributed pursuant to the Fixed Rate Loan Earn-Out
Advance), (2) thereafter during the original term of this Loan and during the
first Extension Term, the Northrop VA Property’s release price shall be at 100%
of its Allocated Loan Amount as adjusted so that the Debt Yield immediately
after such release of the Northrop VA Property is at least 12.7%, (3) during the
second Extension Term, the Northrop VA Property’s release price shall be at 100%
of its Allocated Loan Amount as adjusted so that the Debt Yield immediately
after such release of the Northrop VA Property is at least 13.5%, and (4) during
the third Extension Term, the Northrop VA Property’s release price shall be at
100% of its Allocated Loan Amount as adjusted so that the Debt Yield immediately
after such release of the Northrop VA Property is at least 13.75% and (B) to be
encumbered by the Fixed Rate Loan then the Release Price shall be directly
funded by proceeds from the Fixed Rate Loan.

 

  (ii) If the Loan has been securitized, (A) the Property Release shall not
cause any of the Rating Agencies to withdraw, qualify or downgrade the
then-applicable rating on any security issued in connection with such
securitization and, if required by Lender, Lender shall have received written
confirmation of this from the applicable Rating Agencies; and (B) the Property
Release shall not (1) constitute a “significant modification” of the Loan within
the meaning of Treasury Regulation Section 1.860G-2(b) or (2) cause the Loan to
fail to be a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of
the Code, and, if required by Lender, Lender shall have received an opinion of
counsel to this effect, in form and content and issued by counsel satisfactory
to Lender;

 

  (iii) Immediately following the Property Release, if the Individual Property
subject to the Property Release (the “Released Property”) was covered by a title
policy which covered any other Property not released, Borrower shall have
delivered any title endorsements or updated title reports as Lender may
reasonably require with respect to any of the Properties not being released; and

 

  (iv) All conditions, if any, for release of the Property Release under the
Mezzanine Loan Agreement, if any, shall have been satisfied or will be satisfied
simultaneously therewith.

 

  (f) Release of Lien. Upon satisfaction of all conditions specified in this
Article 11, the Released Property shall be released from the lien of the
Mortgage and the other Loan Documents. Lender shall, at Borrower’s expense,
prepare, execute and deliver any instruments reasonably necessary to release the
lien of the Mortgage and other Loan Documents from the Released Property.

 

  (g) Transfer of Reserves. With respect to the release under this Article 11 of
the Northrop VA Property to the Fixed-Rate Loan, any and all funds held in
Impounds that are associated with the Northrop VA Property shall be transferred
by Lender to the lender for the Fixed Rate Loan and held in accordance with the
loan documents governing said Fixed Rate Loan.

 

38



--------------------------------------------------------------------------------

ARTICLE 12. INSURANCE

 

12.1 REQUIRED INSURANCE.

Throughout the term of the Loan, Borrower shall maintain the following types of
insurance in the form and content as set forth in this Article 12.

 

  (a) Casualty Insurance. Borrower, at its sole cost and expense, will keep the
Property and the Collateral insured during the entire term of the Loan, for the
mutual benefit of Borrower and Lender, against fire and such other hazards that
would be covered by an insurance policy issued on a Special Form Cause of Loss -
“All Risk” basis (the “Casualty Policy”). The Casualty Policy shall:

 

  (i) include coverage for, and specifically state that coverage is provided
for: Windstorm Coverage (as defined in Section 12.1(b)(iii), hail, Terrorism
Coverage (as defined in Section 12.5 below) and, mold;

 

  (ii) provide coverage in an amount not less than full replacement value,
without deduction for depreciation or co-insurance;

 

  (iii) have a deductible no greater than Twenty-Five Thousand and No/100
Dollars ($25,000.00) per occurrence, with the exception of a deductible no
greater than (i) One-Hundred Thousand and No/100 Dollars ($100,000.00) for any
flood location within the 100-500 year flood plan or (ii) Fifty Thousand and
No/100 Dollars ($50,000.00) per occurrence specific to Special Flood Hazard NFIP
coverage for buildings located in Special Flood Hazard zones (other than a
deductible of no greater than five percent (5%) of the replacement cost of the
Property and the Collateral for Windstorm Coverage, Special Excess of NFIP Flood
Hazard Coverage for buildings located in Special Flood Hazard Zones and
earthquake insurance) and no more than five percent (5%) of underwritten net
cash flow as determined by Lender in accordance with its internal underwriting
procedures, and contain a replacement cost endorsement;

 

  (iv) contain a lender’s loss payable endorsement containing provisions
equivalent to those provisions contained in Form 438BFU and naming Lender as the
mortgagee (unless otherwise agreed by Lender in its sole discretion). If the
lender’s loss payable endorsement is not provided on Form 438BFU or ISO Form
CP1218, the applicable form number shall be referenced on the proposed
endorsement and such endorsement must be acceptable to Lender;

 

  (v) be evidenced by an Accord 27 (Form Date: March, 1993), an Accord 28
(2003/10) or equivalent form, or such other form acceptable to Lender in its
sole discretion in favor of Lender, as mortgagee and loss payee, and such
evidence shall be provided to Lender. Borrower shall also provide Lender with a
complete copy of the Casualty Policy promptly upon issuance but no later than
sixty (60) days from the closing of the Loan;

 

  (vi) contain a so called “Agreed Amount” endorsement or a “No Co-Insurance”
clause unless otherwise agreed by Lender in its sole and absolute discretion;

 

  (vii) Building Ordinance or Law Coverage sufficient to compensate for the cost
of demolition, increased costs of construction and loss to any undamaged portion
of the improvements at the Property if the current use of the Property or the

 

39



--------------------------------------------------------------------------------

 

improvements thereon are “nonconforming” or “legal nonconforming” or become
“nonconforming” or “legal nonconforming” pursuant to the applicable zoning
regulations and if full rebuildability and continued full use following a
casualty is otherwise not permitted under such zoning regulations; and

 

  (viii) except as provided in subsection(a)(vi) above, not contain any
co-insurance clauses or provisions that would reduce the coverage available
under the Casualty Policy.

 

  (b) Other Property Insurance Coverage. Borrower must also provide the
following additional forms of insurance coverage, whether as additional coverage
under the Casualty Policy or by purchasing one or more additional policies,
which additional coverage or policies shall comply with all of the requirements
contained herein applicable to the Casualty Policy unless otherwise provided
below:

 

  (i) Rental loss and/or business interruption insurance for a period of
(i) twelve (12) months for all properties other than the Northrop VA and Sybase
Properties or (ii) eighteen (18) months for the Northrop VA and Sybase
Properties, in an amount sufficient such that the insurer would not deem
Borrower a co-insurer under the policy, (A) with loss payable to Lender;
(B) which provides that after the physical loss to the Property and Collateral
occurs, the loss of rents or income, as applicable, will be insured until such
rents or income, as applicable, either return to the same level that existed
prior to the loss, or the expiration of (i) twelve (12) months for all
properties other than the Northrop VA and Sybase Properties or (ii) eighteen
(18) months for the Northrop VA and Sybase Properties, whichever first occurs,
and notwithstanding that the policy may expire prior to the end of such period;
and (C) if required by Lender from time to time, which contains an extended
period of indemnity endorsement which provides that after the physical loss to
such Property and Collateral has been repaired, the continued loss of income
will be insured until such income either returns to the same level it was at
prior to the loss, or the expiration of twelve (12) months from the date that
the Property and Collateral are repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such rental loss and/or business
interruption insurance, as applicable, shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross income from the Property for the succeeding period of
coverage required above. All proceeds payable to Lender pursuant to this
subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note, this
Agreement and the other Loan Documents, except to the extent such amounts are
actually paid out of the proceeds of such rental loss and/or business
interruption insurance, as applicable. Any rental loss and/or business
interruption insurance proceeds shall be held by Lender and disbursed in
accordance with Section 12 of this Agreement;

 

  (ii) Comprehensive boiler and machinery coverage, without exclusion for
explosion, covering all boilers or other pressure vessels, machinery and
equipment located at the Property, in an amount not less than the full
replacement value thereof and of the building or buildings housing the same and
for “loss of income;”

 

40



--------------------------------------------------------------------------------

  (iii) Pursuant to Section 12.1(a)(i), coverage for windstorm (“Windstorm
Coverage”), which Windstorm Coverage shall comply with each of the applicable
requirements for insurance policies set forth in this Section 12 (including,
without limitation, those relating to deductibles); provided, that, Lender, at
Lender’s option, may require Borrower to obtain or cause to be obtained the
Windstorm Coverage with higher deductibles than set forth above;

 

  (iv) At all times during which structural construction, repairs or alterations
are being made with respect to the improvements on the Property, and only if the
Property and liability coverage forms do not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the below mentioned Liability Policy; and
(B) the insurance provided for in subsection (a) above written in a so called
Builder’s Risk Completed Value form, including coverage for 100% of the total
construction costs (1) on a non reporting basis, (2) against “all risks” insured
against pursuant to subsection (a) above, and (3) including permission to occupy
the Property; and

 

  (v) Earthquake insurance in any area of increased risk (20% PML or higher).
Lender may change its requirements for Earthquake Insurance from time to time
based on (i) review of a current probable maximum loss seismic study, to be
prepared at Borrower’s expense (up to once every two years), forecasting the
expected damage from any event anticipated to reoccur once in 475 years, on a
50%-certain statistical basis; (ii) actual and potential losses at any other
locations the same earthquake insurance covers and sharing the policy’s
occurrence and annual aggregate limits of available coverage; and (iii) the
amount of lost business or rental income to be expected during Restoration of
the Property.

 

  (c) Liability Insurance. Borrower, at its sole cost and expense and during the
entire term of the Loan, shall maintain:

 

  (i) a Commercial General Liability Coverage Policy on the so-called
“occurrence” form (“Liability Policy”) that includes coverage for contractual
damages, property damage, personal and bodily injuries (including death
resulting therefrom) and provide for a per occurrence minimum limit of liability
of not less than $1,000,000 and a general aggregate minimum limit of liability
of not less than $2,000,000 without any deductible or self-insured retention
unless otherwise agreed by Lender in its sole and absolute discretion (to
continue at not less than the aforesaid limits until reasonably required to be
changed by Lender pursuant to Section 12.2 hereof), and such other liability
insurance as is reasonably requested by Lender. The Liability Policy shall cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations; (3) independent contractors; and (4) contractual liability
coverage with regard to occurrences for property damage, bodily injury, personal
injury and death for so-called “insured” contracts as defined in the Liability
Policy. Further, the policy shall include coverage for, and shall specifically
state that coverage for, Terrorism Coverage and mold are not excluded. Borrower
shall provide a Certificate of Liability Insurance that states the coverage
limits per occurrence and indicates the full name of Borrower as a named
insured, rather than as an additional insured; and

 

  (ii) umbrella liability insurance in an amount not less than $50,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (i) above.

 

41



--------------------------------------------------------------------------------

  (d) Blanket Insurance. Unless otherwise agreed to by Lender in its sole and
absolute discretion, blanket policies shall be permitted only if (i) coverage
will not be affected by any loss on other properties covered by the policies,
(ii) the policy specifically allocates to each Property the amount of coverage
from time to time required hereunder or shall otherwise provide the same
protection as would a separate policy, and (iii) such policy is approved in
advance in writing by Lender, and Lender’s interest is included therein as
provided in this Agreement, (iv) such policy is otherwise issued in accordance
with the terms of Section 12 of this Agreement, and (v) any changes or
amendments made hereafter to such policy (including any endorsements and riders)
are subject to the approval of Lender or its servicing agent. At all times,
approval of any blanket policy remains subject to review and approval by Lender
based on the schedule of locations and values.

 

12.2 ADDITIONAL INSURANCE.

In addition to the foregoing, Borrower shall at all times obtain and maintain
(or cause to be obtained and maintained) such additional insurance policies and
coverage (i) as may be required pursuant to any and all agreements,
declarations, covenants, and/or other arrangements to which Borrower is party or
to which Borrower or the Property is subject, including, without limitation, any
declarations of covenants, conditions and restrictions or similar covenants
and/or restrictions affecting the Property, franchise agreements, licenses,
leases, codes or ordinances, (ii) as set forth on Exhibit G attached hereto, and
(iii) such other insurance as may from time to time be reasonably required by
Lender in order to protect its interests and/or to satisfy then current market
conditions and requirements.

 

12.3 POLICY REQUIREMENTS.

The Casualty Policy, the Liability Policy and each other insurance policy
required hereunder (each, a “Policy” and, collectively, the “Policies”) shall:

 

  (a) provide that (i) Lender shall receive thirty (30) days’ notice of any
modification, cancellation or expiration of the Policy, (ii) Lender shall
receive ten (10) days’ notice of any nonpayment, and (iii) any such
modification, cancellation or expiration without such notice shall not be
effective against Lender;

 

  (b) unless otherwise agreed by Lender in its sole discretion and except for
flood and earthquake insurance coverage, be issued by an insurer having a
minimum rating of “A” or better from S&P, and, in the event of a ratings
downgrade from S&P, Borrower shall be required to replace said insurer(s) with a
carrier satisfying the claims paying ability ratings required by this subsection
(b);

 

  (c) each insurer shall be admitted or authorized to do business in the state
where the Property is located or shall otherwise be acceptable to Lender in its
sole and absolute discretion;

 

  (d) be evidenced by a certificate or other documents in form and substance
acceptable to Lender, and shall be delivered to Lender on or before the date
hereof;

 

  (e) specifically state on the evidence thereof provided to Lender in
accordance with this Article 12, any exclusion or condition which is a deviation
from standard insurance language or forms;

 

  (f) shall contain clauses or endorsements to the effect that the Policies
shall not be materially changed (other than to increase the coverage provided
thereby) or canceled without at least thirty (30) days’ prior written notice to
Lender and any other party named therein as an additional insured;

 

  (g) shall contain an endorsement providing that no policy shall be impaired or
invalidated by virtue of any act, failure to act, negligence of or violation of
declarations, warranties or conditions contained in such policy by Borrower,
Lender or any other named insured, additional insured or loss payee, except for
the willful misconduct of Lender knowingly in violation of the conditions of
such policy; and

 

42



--------------------------------------------------------------------------------

  (h) shall contain clauses or endorsements to the effect that no act or
negligence of Borrower, or anyone acting for Borrower, or of any tenant or other
occupant, or failure to comply with the provisions of any Policy, which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned.

 

12.4 MAINTENANCE OF INSURANCE.

Borrower shall:

 

  (a) maintain, or cause to be maintained, all required insurance throughout the
term of the Loan and while any obligations of Borrower to Lender under any of
the Loan Documents remain outstanding, at Borrower’s expense, with companies,
and in form and substance satisfactory to Lender. Insurance coverage as required
hereunder which is provided by a tenant at the Property pursuant to a Lease
shall be acceptable coverage hereunder provided Lender has reasonably approved
such coverage and all of the requirements for such insurance coverage in this
Article 12 are satisfied, including, but not limited to, Section 12.6(b);

 

  (b) as a condition to Lender entering into the Loan Documents and making the
Loan, and as and when in the future requested by Lender, forward a paid receipt
to Lender with respect to all insurance coverage required under this Agreement,
and such receipt shall indicate the policy period, the property location and the
annual premium delineated with respect to each type of coverage provided by such
policy. Lender, by reason of accepting, rejecting, approving or obtaining
insurance, shall not incur any liability for: (A) the existence, nonexistence,
form or legal sufficiency of any insurance, (B) the solvency of any insurer or
(C) the payment of claims;

 

  (c) give Lender written notice of the cancellation of any Policies within five
(5) days of receipt of any such notice of cancellation from the insurer; and

 

  (d) deliver to Lender, not less than thirty (30) days prior to the expiration
dates of the Policies (or certificates of insurance) theretofore furnished to
Lender, renewal Policies (or certificates of insurance) accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder.

 

12.5 TERRORISM COVERAGE.

Borrower shall at all times obtain and maintain (or cause to be obtained and
maintained) coverage for Acts of Terror (the “Terrorism Coverage”), which such
Terrorism Coverage shall comply with each of the applicable requirements for the
Policies set forth above (including, without limitation, those relating to
deductibles, except as otherwise agreed to by Lender in its sole and absolute
discretion). As used herein, the term “Terrorism Coverage” shall mean coverage
for Acts of Terror. As used above, “Acts of Terror” shall mean acts of terror or
similar acts of sabotage; provided, that, for so long as the Terrorism Risk
Insurance Act of 2002, as extended and modified by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (as the same may be further modified,
amended, or extended, collectively, “TRIPRA”), remains in full force and effect,
the provisions of TRIPRA shall determine what is deemed to be included within
this definition of “Acts of Terror”. Notwithstanding the foregoing, in no event
shall Borrower be required to pay annual premiums in excess of the TC Cap
(defined below) in order to obtain the Terrorism Coverage (but Borrower shall be
obligated to purchase such portion of the Terrorism Coverage as is obtainable by
payment of annual premiums equal to the TC Cap). As used above, “TC Cap” shall
mean a premium in amount to provide coverage equal to the outstanding principal
balance of the Loan.

 

12.6 CERTAIN RIGHTS OF LENDER.

 

  (a)

If at any time Lender is not in receipt of written evidence that all insurance
required hereunder is in full force and effect, Lender shall have the right,
with written notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including obtaining such insurance
coverage as Lender in its reasonable discretion deems appropriate. All premiums

 

43



--------------------------------------------------------------------------------

 

incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and,
until paid, shall be secured by the Mortgage and shall bear interest at the
Default Rate;

 

  (b) Borrower shall assign the Policies or proofs of insurance to Lender, in
such manner and form that Lender and its successors and assigns shall at all
times have and hold the same as security for the payment of the Loan. Lender
shall be named as “Mortgagee” and “Loss Payee” on all Property Policies and as
“Additional Insured” on any Liability Policy. If Borrower elects to obtain any
insurance which is not required under this Agreement, all related insurance
policies shall be endorsed in compliance with this Section 12.6(b), and such
additional insurance shall not be canceled without prior notice to Lender. From
time to time upon Lender’s request, Borrower shall identify to Lender all
insurance maintained by Borrower with respect to the Property. The proceeds of
Policies coming into the possession of Lender shall not be deemed trust funds,
and Lender shall be entitled to apply such proceeds as provided in Article 12 of
this Agreement; and

 

  (c) Borrower shall give immediate written notice of any loss to the insurance
carrier and to Lender. Borrower hereby irrevocably authorizes and empowers
Lender, as attorney in fact for Borrower coupled with an interest, to notify any
of Borrower’s insurance carriers to add Lender as a loss payee, mortgagee
insured or additional insured, as the case may be, to any policy maintained by
Borrower (regardless of whether such policy is required under this Agreement),
to make proof of loss, to adjust and compromise any claim under insurance
policies, to appear in and prosecute any action arising from such Policies, to
collect and receive insurance proceeds, and to deduct therefrom Lender’s
reasonable expenses incurred in the collection of such proceeds. Nothing
contained in this Section 12.6(c), however, shall require Lender to incur any
expense or take any action hereunder.

 

12.7 CASUALTY AND CONDEMNATION; RESTORATION PROCEEDS.

 

  (a)

Any and all awards, compensation, reimbursement, damages, proceeds, settlements,
and other payments or relief paid or to be paid, together with all rights and
causes of action relating to or arising from, (i) any insurance policy
maintained by, on behalf of, or by any tenant of the Property for the benefit
of, Borrower following any damage, destruction, casualty or loss to all or any
portion of the Property (a “Casualty”, and such proceeds, “Insurance Proceeds”)
or (ii) any temporary or permanent taking or voluntary conveyance of all or part
of the Property, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority whether or not the same
shall have actually been commenced (a “Taking”, and such proceeds, “Condemnation
Proceeds”, and together with Insurance Proceeds, collectively, “Restoration
Proceeds”) are hereby assigned to Lender as additional collateral security
hereunder subject to the Lien of the Mortgage, to be applied in accordance with
this Article 12. Borrower shall promptly notify Lender of any Casualty or
Taking, but in no event later than ten (10) days thereafter. Subject to the
terms and provisions of the Leases, Lender shall be entitled to receive and
collect all Restoration Proceeds, and Borrower shall instruct and cause the
issuer of each policy of insurance described herein and any applicable
Governmental Authority to deliver to Lender all Restoration Proceeds. Borrower
shall execute such further assignments of the Restoration Proceeds as Lender may
from time to time reasonably require. Notwithstanding the foregoing, if the
Restoration Proceeds, less the amount of Lender’s reasonable costs and expenses
(including attorneys’ fees and costs) incurred in collecting the same (the “Net
Restoration Proceeds”), are $2,000,000 or less (the “Restoration Proceeds
Threshold”), provided no Default then exists, Lender shall disburse such Net
Restoration Proceeds directly to Borrower and Borrower must use such Net
Restoration Proceeds to restore and/or repair the Property. All Insurance
Proceeds received by Borrower or Lender in respect of business interruption
coverage, and all Condemnation Proceeds received with respect to a temporary
Taking available to Borrower, shall be deposited in a segregated escrow account
with Lender or its servicer, as applicable, and Lender shall estimate the number
of months required for Borrower to restore the damage caused such Casualty or
replace cash flow interrupted by such temporary Taking, as applicable, and shall
to the extent of available proceeds (and subject

 

44



--------------------------------------------------------------------------------

 

to any other applicable requirements herein) divide the aggregate proceeds by
such number of months, and, provided no Default then exists, shall disburse a
monthly installment thereof to the Restricted Account each such month to be held
and disbursed in accordance with the terms of the Cash Management Agreement.
Subject to Lender’s rights under Section 12.8, provided no Default has occurred
and is continuing and the Restoration has been completed in accordance with this
Agreement, any Net Restoration Proceeds available to Borrower for Restoration,
to the extent not used by Borrower in connection with, or to the extent they
exceed the cost of such Restoration and any reasonable costs incurred by Lender,
shall be paid to Borrower.

 

  (b) Lender shall be entitled at its option to participate in any compromise,
adjustment or settlement in connection with (i) any insurance policy claims
relating to any Casualty, and (ii) any Taking in an amount in controversy, in
either case, in excess of the Restoration Proceeds Threshold, and Borrower shall
within ten (10) Business Days after request therefor reimburse Lender for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with such participation.
Borrower shall not make any compromise, adjustment or settlement in connection
with any such claim in excess of the Restoration Proceeds Threshold or if a
Default then exists without the prior written approval of Lender, which approval
shall not be unreasonably withheld. Borrower shall not make any compromise,
adjustment or settlement in connection with any claim unless same is
commercially reasonable.

 

  (c) If and to the extent Restoration Proceeds are not required to be made
available to Borrower to be used for the Restoration of the Property affected by
the Casualty or Taking, as applicable, pursuant to this Agreement, Lender shall
be entitled, without Borrower’s consent but subject to the rights of the tenant
under any Lease, to apply such Restoration Proceeds or the balance thereof, at
Lender’s option either (i) to the full or partial payment or prepayment of the
Loan, or (ii) to the Restoration of all or any part of the Property affected by
the Casualty or Taking, as applicable. In the event that a Casualty or Taking
exceeds the thresholds set forth in Section 12.8(d) hereof and Lender has
elected to apply the Restoration Proceeds thereof to the outstanding principal
balance of the Loan, Borrower shall be permitted to release the affected
Property from the Lien of the Mortgage.

 

12.8 RESTORATION.

Borrower shall restore and repair (or shall cause the restoration and repair of)
the Property or any part thereof now or hereafter damaged or destroyed by any
Casualty or affected by any Taking; provided, however, that if the Casualty is
not insured against or insurable, Borrower shall so restore and repair even
though no Insurance Proceeds are received. Notwithstanding anything to the
contrary set forth in Section 12.7, Lender agrees that Lender shall make the Net
Restoration Proceeds (other than business interruption insurance proceeds, which
shall be held and disbursed as provided in Section 12.7) available to Borrower
for Borrower’s restoration and repair of the Property affected by the Casualty
or Taking (a “Restoration”), as applicable, on the following terms and subject
to Borrower’s satisfaction of the following conditions; provided, that Lender
shall have the right to waive any of the following conditions in its sole and
absolute discretion:

 

  (a) At the time of such Casualty or Taking, as applicable, and at all times
thereafter there shall exist no Default;

 

  (b) The Property affected by the Casualty or Taking, as applicable, shall be
capable of being restored (including replacements) to substantially the same
condition, utility, quality and character, as existed immediately prior to such
Casualty or Taking, as applicable, in all material respects with a fair market
value and projected cash flow of the Property equal to or greater than prior to
such Casualty or Taking, as applicable;

 

  (c) Borrower shall demonstrate to Lender’s reasonable satisfaction Borrower’s
ability to make the scheduled payments due under the Loan coming due during such
repair or restoration period (after taking into account proceeds from business
interruption insurance carried by Borrower);

 

45



--------------------------------------------------------------------------------

  (d) (i) in the event of a Casualty, less than thirty percent (30%) of each of
(1) the fair market value of the Property and (2) the rentable area of the
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty or (ii) in the event of a Taking, less than fifteen percent (15%) of
each of (1) the fair market value of the Property and (2) the rentable area of
the Property is taken, no material portion of the Improvements is located on
such land and such Taking does not materially impair the existing access to the
Property. In this clause (d), the fair market value shall be reasonably
determined by Lender, provided, however, if Borrower reasonably objects to
Lender’s determination of fair market value, the fair market value shall be
determined by an appraisal reasonably acceptable to Borrower and Lender;

 

  (e) Borrower shall have provided to Lender all of the following, and
collaterally assigned the same to Lender pursuant to assignment documents
reasonably acceptable to Lender: (i) an architect’s contract with an architect
reasonably acceptable to Lender and complete plans and specifications for the
Restoration of the Property lost or damaged to the condition, utility and value
required by Section 12.8(b); (ii) fixed-price or guaranteed maximum cost
construction contracts with contractors reasonably acceptable to Lender for
completion of the Restoration work in accordance with the aforementioned plans
and specifications; (iii) such additional funds (if any) as are necessary from
time to time, in Lender’s reasonable opinion, to complete the Restoration (which
funds shall be held by Lender as additional collateral securing the Loan and
shall be disbursed, if at all, pursuant to this Article 12); and (iv) copies of
all permits and licenses necessary to complete the Restoration in accordance
with the plans and specifications and all applicable laws.

 

  (f) Borrower shall use commercially reasonable efforts to commence such work
within one hundred eighty (180) days after such Casualty or Taking, as
applicable, and shall diligently pursue such work to completion;

 

  (g) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date six (6) months prior to the
Maturity Date, (B) such time as may be required under applicable laws in order
to repair and restore the Property to the condition as required hereunder,
(C) the expiration of the business interruption insurance coverage referred to
in Section 12.1(b)(ii), and (D) earliest date required pursuant to the terms of
any applicable Major Lease; and

 

  (h) the Property and the use thereof after the Restoration will be in
compliance with all applicable laws in all material respects.

 

12.9 DISBURSEMENT.

 

  (a) Each disbursement by Lender of such Restoration Proceeds shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices, including, without limitation, requiring lien waivers,
performance and insurance bonds, and any other documents, instruments or items
which may be customarily required by lenders.

 

  (b) In no event shall Lender be obligated to make disbursements of Restoration
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as determined by Lender,
less, as to each contractor, subcontractor or materialman engaged in a
Restoration, an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of such Restoration, as
reasonably determined by Lender, and (ii) the amount actually withheld by
Borrower (the “Casualty Retainage”). The Casualty Retainage shall not be
released until Lender reasonably determines that the Restoration has been
completed in accordance with the provisions of this Agreement and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage.

 

46



--------------------------------------------------------------------------------

ARTICLE 13. INDEMNITY

 

13.1 INDEMNITY.

BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AND SUCCESSORS AND ASSIGNS
(EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL ACTUAL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND REASONABLE LEGAL OR
OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) WHICH LENDER OR SUCH OTHER INDEMNITEE MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN
PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY FAILURE
AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS, COVENANTS OR WARRANTIES TO BE
TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER, CONSTITUENT PARTNER OR
MEMBER OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALS SUPPLIER,
ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF THE
PROPERTY; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS, OR LEGAL OR OTHER EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. BORROWER SHALL
PROMPTLY PAY TO LENDER UPON DEMAND (WHICH DEMAND SHALL BE GIVEN PROMPTLY
PROVIDED FAILURE TO PROMPTLY DELIVER SUCH DEMAND SHALL NOT ADVERSELY AFFECT
LENDER’S RIGHTS HEREUNDER) ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND
OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE
CANCELLATION OF THE NOTE AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE
OF ANY SECURITY FOR THE LOAN.

 

13.2 DUTY TO DEFEND, LEGAL FEES AND OTHER FEES AND EXPENSES.

Upon written request by any Indemnitee, Borrower shall defend such Indemnitee
(if requested by any Indemnitee, in the name of the Indemnitee) by attorneys and
other professionals approved by the Indemnitee. Notwithstanding the foregoing,
any Indemnitee may, in their sole discretion, engage their own attorneys and
other professionals to defend or assist them, and, at the option of Indemnitee,
their attorneys shall control the resolution of any claim or proceeding (other
than a settlement thereof, which will require the prior written consent of
Borrower). Upon demand, Borrower shall pay or, in the sole discretion of the
Indemnitee, reimburse, the Indemnitee for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

13.3 MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Indemnitee from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnitee and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of the Mortgage, the Note or any of the other Loan Documents.

 

13.4 ERISA INDEMNIFICATION.

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnitee from and against any and all Losses
(including, without limitation, reasonable attorneys’ fees

 

47



--------------------------------------------------------------------------------

and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s sole discretion) that Indemnitee may
incur, directly or indirectly, as a result of a default under Sections 5.1(i)
and 7.2 of this Agreement.

 

13.5 SPECIAL SERVICING.

Borrower shall pay all reasonable special servicing fees relating the transfer
of the Loan to special servicing at any time during the term of the Loan and for
so long as the Loan is in special servicing. The obligations of Borrower set
forth in this Section 13.5 are limited to the Borrower and Guarantor shall have
no liability to Lender hereunder.

ARTICLE 14. INTENTIONALLY OMITTED

ARTICLE 15. DUE ON SALE/ENCUMBRANCE

 

15.1 DUE ON SALE/ENCUMBRANCE.

 

  (a) Definitions. The following terms shall have the meanings indicated:

“Restricted Party” shall mean each of (i) Borrower, (ii) any SPE Party,
(iii) any Intermediate Holdco, (iv) any Holdco, (v) Guarantor, and (vi) any
shareholder, partner, member or non-member manager, or any direct legal or
beneficial owner of Borrower, SPE Party, Intermediate Holdco, Holdco or
Guarantor.

“Transfer” shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise (but excluding Leases).

 

  (b) Property Transfers.

 

  (i) Prohibited Property Transfers. Except as otherwise permitted in this
Agreement, Borrower shall not cause or permit any Transfer of all or any part of
or any direct or indirect legal or beneficial interest in the Property or the
Collateral (collectively, a “Prohibited Property Transfer”), including, without
limitation, (A) a Lease of all or a material part of the Property for any
purpose other than actual occupancy by a space tenant; and (B) the Transfer of
all or any part of Borrower’s right, title and interest in and to any Leases or
Payments.

 

  (ii) Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (A) a
Transfer which is expressly permitted under this Agreement; (B) a Lease which is
permitted under the terms of the Loan Documents; and (C) the sale of inventory
in the ordinary course of business.

 

  (c) Equity Transfers.

 

  (i)

Prohibited Equity Transfers. Except as may be permitted under this Agreement,
Borrower shall not cause or permit any Transfer of any direct or indirect legal
or beneficial interest in a Restricted Party (collectively, a “Prohibited Equity
Transfer”), including without limitation, (A) if a Restricted Party is a
corporation, any merger, consolidation or other Transfer of such corporation’s
stock or the creation or issuance of new stock in one or a series of
transactions; (B) if a Restricted Party is a limited partnership, limited
liability partnership, general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Transfer

 

48



--------------------------------------------------------------------------------

 

of the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (C) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or any profits or proceeds relating to such
membership interest, or the Transfer of a non-managing membership interest or
the creation or issuance of new non-managing membership interests; or (D) if a
Restricted Party is a trust, any merger, consolidation or other Transfer of any
legal or beneficial interest in such Restricted Party or the creation or
issuance of new legal or beneficial interests.

 

  (ii) Permitted Equity Transfers. Notwithstanding the foregoing or any other
provision hereunder to the contrary, the following equity or property transfers
shall be permitted and shall not be deemed Prohibited Equity Transfers (and each
shall be permitted hereunder without the consent of Lender or the payment of any
assumption fee), provided, (x) any of the applicable conditions set forth in
this Section 15.1(c)(ii) are complied with by Borrower, (y) Borrower pays all of
Lender’s reasonable out of pocket costs and expenses in connection therewith and
(z) in the event the transfer of any direct or indirect equity ownership in any
Restricted Party that results in any Person and its Affiliates owning in excess
of forty-nine percent (49%) of the direct or indirect equity ownership interests
in Borrower or in any SPE Party, such transfers, if otherwise permitted
hereunder, shall also be conditioned upon delivery to Lender of a new
Non-Consolidation Opinion addressing such transfer:

(A) a sale, transfer or assignment (each, a “Transfer”) by holders of direct or
indirect interests in Borrower (each an “Interest Holder”) as of the
Disbursement Date (including, without limitation, those interests held, directly
or indirectly, by Dividend Capital Total Realty Trust Inc. (“TRT”) or Dividend
Capital Total Realty Operating Partnership LP (“TROP”)) to another person or
entity who is not an Interest Holder, provided, however, that (i) after taking
into account any prior Transfers pursuant to this sentence, whether to the
proposed transferee or otherwise, no such Transfer (or series of Transfers)
shall result in a change of Control (as hereinafter defined) of Borrower or the
day to day operations of the Property, (ii) Borrower shall give Lender notice of
such Transfer together with copies of all instruments effecting such Transfer
reasonably requested by Lender, not less than thirty (30) days after the date of
such Transfer; and (iii) no Default shall have occurred and is continuing;

(B) any Transfer, sale, assignment or issuance, from time to time, of (i) any
securities in TRT, or (ii) any operating partnership units in TROP, provided,
however, that TRT and TROP shall continue to (x) Control (as defined in clause
(ii) in the definition of Control) directly or indirectly, the Borrower and the
day to day operations of the Property on the date of such Transfer and (y) own,
directly or indirectly, at least 25% of all equity interests in Borrower;

(C)(i) any Transfer, sale, assignment, or issuance from time to time, of the
shares of stock or assets in TRT or TROP, (ii) any Transfer by operation of law
resulting from the merger, consolidation, or non-bankruptcy reorganization, of
TRT or TROP, (iii) the listing of the securities in TRT or TROP on a national
securities exchange, (iv) the conversion of TRT or TROP, or any subsidiary
thereof, into an “open end fund”, or (v) the transfer of any Property from
Borrower to an affiliate of Borrower that is owned and controlled in
substantially the same manner as Borrower is owned and controlled on the
Disbursement Date and with the equivalent or better financial condition than
that of Borrower (“Affiliate Transferee”) provided that (x) the organizational
documents of the Affiliate Transferee are substantially similar to the
organizational documents of Borrower and (y) the Affiliate Transferee executes
assumption documentation reasonably required by Lender (it being understood and
agreed that no assumption fee shall be payable in connection with any such
assumption); provided, however, that, to the extent that any Transfer under

 

49



--------------------------------------------------------------------------------

subsections (i) or (ii) above, results in a change in Control of TRT or TROP, as
applicable, then Borrower must satisfy each of the applicable conditions
relating to an assumption of the Loan by a new transferee pursuant to the
applicable section within the Loan Agreement;

(D) subject to clause (C) above, a sale, issuance or Transfer of shares or other
securities of TRT or any of its affiliates, which are listed on any national
securities exchange;

(E)(1) the closing of the Mezzanine Loan and the execution and delivery of all
of the Mezzanine Loan Documents and the performance of all of the obligations
thereunder by Mezzanine Borrower and any other parties thereto and
(2) foreclosure (or deed in lieu of foreclosure) by Mezzanine Lender of any
direct or indirect membership interests of Borrower under any pledge agreement
under the Mezzanine Loan, including under the Mezzanine Pledge Agreement; and

(F) any transfer of the direct or indirect interests of any Borrower by (or to)
TRS NOIP Real Estate Holdco LLC to (or from) TRT NOIP Floating Rate CA LP Holdco
LLC or to (or from) TRT NOIP Floating Real Estate Holdco LLC or (in any such
case) any Affiliate thereof.

 

15.2 MEZZANINE DEBT.

Notwithstanding anything to contrary contained in this Agreement, certain owners
of Borrower shall be permitted to obtain mezzanine financing (the “New Mezzanine
Loan”) upon the repayment in full of the Mezzanine Loan, which New Mezzanine
Loan shall be secured by the membership or partnership interests in Borrower or
the direct or indirect owners of Borrower, subject to the following conditions
and requirements:

 

  (a) the New Mezzanine Loan shall be junior and subordinate to the Loan and
subject to the terms of a New Mezzanine Intercreditor (defined below);

 

  (b) Lender’s review and approval in its reasonable discretion of all of the
terms and conditions of the New Mezzanine Loan, including the interest rate and
loan amount (unless such interest rate and loan amount are less than the
interest rate and the loan amount of the Mezzanine Loan), and the documents
evidencing the New Mezzanine Loan;

 

  (c) the New Mezzanine Loan shall only be payable out of any excess cash flow
from the Property (i.e., after all debt service and other payments, reserve
payments and escrows due under the Loan and all operating expenses have been
paid) or from equity contributions, and as otherwise permitted under the New
Mezzanine Intercreditor;

 

  (d) the Debt Yield, including for the purposes of this calculation the New
Mezzanine Loan is not less than (i) 11.5% or (ii) in the event the Fixed Rate
Loan Earn-Out Advance shall have occurred, 11.5%;

 

  (e) the lender under the New Mezzanine Loan (the “New Mezzanine Lender”) shall
be a Qualified Transferee and shall at all times during the term of the Loan be
the sole owner and holder of the New Mezzanine Loan and shall not assign or
pledge all or any portion thereof to any other third party other than a
Qualified Transferee;

 

  (f) the New Mezzanine Lender shall enter into an intercreditor agreement with
Lender in form and substance satisfactory to the Rating Agencies and reasonably
satisfactory to Lender (the “New Mezzanine Intercreditor”);

 

  (g) the New Mezzanine Loan shall be nonrecourse to Borrower as to principal
and interest required to be paid under the New Mezzanine Loan and shall not be
secured by a lien against the Property;

 

50



--------------------------------------------------------------------------------

  (h) Borrower shall reimburse Lender for all of Lender’s reasonable attorney’s
fees and actual out-of-pocket expenses incurred by Lender in reviewing the New
Mezzanine Loan documents and negotiating and documenting the New Mezzanine
Intercreditor; and

 

  (i) Borrower, at Borrower’s sole cost and expense and with Lender’s
assistance, shall deliver a confirmation from the Rating Agencies that such New
Mezzanine Loan will not result in a downgrading, withdrawal or qualification of
the respective ratings in effect immediately prior to the sale or exchange for
any securities issued in connection with the securitization of the Loan which
are then outstanding.

The final capital structure of the New Mezzanine Loan is subject in all respects
to Lender’s reasonable approval and the Rating Agencies’ approval, including,
without limitation, the organizational structure of Borrower.

ARTICLE 16. LOAN SYNDICATION

 

16.1 LOAN SYNDICATION AND DISCLOSURE OF INFORMATION.

Lender shall have the right, in its sole discretion, to (i) syndicate, sell
and/or otherwise transfer the Loan or any portion thereof or interest therein in
whole or in part and (ii) syndicate, sell and/or otherwise transfer
participation interests in the Loan or any portion thereof or interest therein.
Subject to Section 16.14 hereof, any of the foregoing syndications and/or
transfers may be made (a) upon written notice from Lender to Borrower, to any
Qualified Transferee or other acceptable financial institutions (it being
understood that (x) any partial assignment, sale, transfer or participation
shall be in an amount at least equal to $20,000,000 and (y) so long as there is
no existing default by Borrower, of any terms of provisions of the Loan
Documents, the Borrower’s prior-written consent shall be required for any such
syndication or transfer of an interest in the Loan to an entity that is not a
Qualified Transferee) or (b) provided that there is a then currently existing
Default, to any bank, entity or person in Lender’s sole discretion
(collectively, a “Syndication Investor”) in such manner as may be determined by
Lender in its sole discretion and Borrower shall have no consent or other rights
with respect thereto; provided, however, that Wells Fargo must hold no less than
a $50,000,000 interest in the Loan at all times, as such amount may be reduced
on a pro rata basis in connection with the Borrower’s prepayment of the Loan.
The transaction(s) referred to in clauses (i) and (ii) above shall hereinafter
be referred to collectively as “Syndication Transactions”. The terms and
provisions of this Article 16 are applicable in connection with a syndication of
the Loan and after the Loan has been syndicated.

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, in the event that the Loan is syndicated pursuant to this
Section 16.1, the Administrative Agent shall have, on behalf of the Lender, all
of the rights, powers, and authority that the Lender has under the terms and
conditions of this Agreement and the other Loan Documents. Borrower hereby
agrees (a) to reasonably cooperate with the Administrative Agent in exercising
the rights, duties, and obligations set forth in this Agreement and in the other
Loan Documents; (b) that all accounts, letters of credit, insurance
endorsements, Security Documents, and any other instrument, account, or document
originated or issued pursuant to the terms and conditions of this Agreement
and/or the other Loan Documents shall be in favor of the Administrative Agent,
on behalf of the Lender and its successors and assigns; (c) that the
Administrative Agent, on behalf of the Lender, has the right to exercise any and
all of the rights, duties, obligations, waivers, and other powers that are
otherwise exercisable by, or in favor of, Lender; and (d) all monies and or
other deliverables from Borrower or its Affiliates to Lender shall be delivered
to the Administrative Agent on behalf of Lender and its successors and assigns.

 

  (a) This Agreement and all other Loan Documents shall be binding upon and
shall be enforceable by Borrower, Lender and their respective successors and
assigns, except that Borrower shall have no right (other than as set forth in
this Agreement) to assign any of its rights or delegate any of its obligations
under the Loan or any Loan Documents without the prior written consent of
Administrative Agent (in its sole and absolute discretion).

 

51



--------------------------------------------------------------------------------

  (b) In connection with a syndication of the Loan and if the Loan is syndicated
ninety (90) days or later subsequent to the Effective Date of this Agreement,
then Borrower shall (at no cost or expense to Borrower) assist each Lender Party
in satisfying the following:

 

  (i) within fifteen (15) days of a Lender Party’s request, provide updated
financial and other customary and reasonable information with respect to the
Property, the business operated at the Property, Borrower, Guarantor and Manager
to the extent in the possession of Borrower or can easily be compiled by
Borrower (“Updated Syndication Information”), together, if customary, with
appropriate verification of the Updated Syndication Information through letters
of auditors;

 

  (ii) provide (A) direct contact between senior management and advisors of
Borrower, Guarantor, and proposed Syndication Investors, (B) reasonable
assistance in the preparation of information memoranda and other marketing
materials to be used in connection with Syndication Transactions, and (C) the
hosting, with Administrative Agent, of one or more meetings of prospective
Syndication Investors;

 

  (iii) deliver to Administrative Agent an estoppel certificate for the benefit
of Lender Parties and any other party designated by Administrative Agent
verifying the status and terms of the Loan, in form and content reasonably
satisfactory to each Lender Party; and

 

  (iv) execute such amendments to the Loan Documents and Borrower’s or any SPE
Party’s organizational documents (and other customary loan documentation as
Administrative Agent may reasonably require in connection therewith) as may be
reasonably requested by any Lender Party or potential Investor or as to
otherwise effect any Syndication Transaction; provided, however, that Borrower
shall not be required to modify or amend any Loan Document if such modification
or amendment would (1) increase any of the obligations, or reduce any of the
rights, of Borrower or Guarantor under the Loan Documents, (2) increase any
costs or expenses payable by Borrower or Guarantor under the Loan Documents, or
(3) reduce any of the obligations, or increase any of the rights, of Lender
under the Loan Documents.

 

  (c)

In connection with any Syndication Transaction, at the election of Lender (which
such election may be made in its sole discretion), (i) Lender may assign and/or
transfer and deliver all or any portion of its rights and/or interests in, to
and/or under the Loan and in and to the Property (such rights and/or interests,
collectively, the “Transferred Syndication Rights”) and the assignee Syndication
Investor thereof shall thereupon become vested with all such Transferred Rights,
(ii) any liabilities and/or obligations of Lender to any other party with
respect to such Transferred Rights shall also be transferred and vest in the
Syndication Investor holding such Transferred Rights, (iii) any transferor of
such Transferred Rights (which transfer shall be evidenced by an Assignment and
Assumption) shall automatically be relieved and released of any liabilities
and/or obligations related thereto upon such transfer and Borrower hereby
releases any such transferor with respect to the same, (iv) the liabilities and
obligations under the Loan and Loan Documents of the Lender Parties shall be
several and not joint, (v) the Lender Parties shall only be responsible to
Borrower for their respective proportionate shares of the liabilities and
obligations under the Loan and no Lender Party shall be responsible for the
obligations or liabilities of any other Lender Party under the Loan or Loan
Documents, (vi) Lender shall designate itself to act as an administrative agent
for such of the Lender Parties under such terms and conditions as Lender may
designate (which such terms and conditions may include, without limitation,
(A) such rights, duties, authorities and obligations of the Lender Parties under
the Loan and Loan Documents that may be delegated to Administrative Agent,
(B) the limitations of Administrative Agent’s liability to Borrower and the
Lender Parties and (C) the terms and conditions under which Administrative Agent
may act on behalf of the Lender Parties), and/or (vii) Administrative Agent and
the Lender

 

52



--------------------------------------------------------------------------------

 

Parties may enter into such intercreditor arrangements, cross-indemnities,
waivers and other agreements among Administrative Agent and the Lender Parties
with respect to the Loan, the Loan Documents and each Syndication Transaction as
Agent and the Lender Parties may determine in their discretion (subject to the
limitations contained in Section 16.1(c)(v)).

 

  (d) With respect to the Lender Parties and Administrative Agent, Borrower
hereby acknowledges and agrees that: (i) Lender, Administrative Agent and each
Syndication Investor and their respective affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, Borrower, Guarantor or any affiliate of Borrower or
Guarantor and any Person who may do business with or own securities of Borrower
or Guarantor or any affiliate of Borrower or Guarantor, all as if they were not
serving in such capacities hereunder and without any duty to account therefor to
each other and (ii) subject to limitations imposed by Lender, all references to
“Lender” contained herein and in the other Loan Documents (including, without
limitation, in the indemnity, waiver and expense provisions contained herein and
in the other Loan Documents) shall be deemed to include each of Administrative
Agent and the Lender Parties.

 

  (e) At the option of Lender, the Loan may be serviced by a servicer/trustee
selected by Lender (the “Syndication Servicer”) and Lender may delegate all or
any portion of its responsibilities under this Agreement and the other Loan
Documents to such servicer/trustee pursuant to a servicing agreement between
Lender and such Syndication Servicer.

 

  (f) At the request of Lender, Borrower shall appoint, as its agent, a
registrar and transfer agent (the “Syndication Registrar”) reasonably acceptable
to Lender which shall maintain, subject to such reasonable regulations as it
shall provide, such books and records as are necessary for the registration and
transfer of the Syndication Note in a manner that shall cause the Syndication
Note to be considered to be in registered form for purposes of Section 163(f) of
the IRS Code. The option to convert the Syndication Note into registered form
once exercised may not be revoked. Any agreement setting out the rights and
obligation of the Syndication Registrar shall be subject to the reasonable
approval of Lender. Borrower may revoke the appointment of any particular person
as Syndication Registrar, effective upon the effectiveness of the appointment of
a replacement Syndication Registrar. The Syndication Registrar shall not be
entitled to any fee from Borrower or Lender or any other lender in respect of
transfers of the Syndication Note and other Loan Documents.

Lender may disseminate to any Lender Party (and to any investment banking firms,
accounting firms, law firms and other third party advisory firms and investors
involved with the Loan and the Loan Documents or the applicable Syndication
Transaction) all documents and financial and other information then possessed by
or known to Lender with respect to: (a) the Property and its operation; and
(b) any party connected with the Loan (including, without limitation, Borrower,
any partner or member of Borrower, any constituent partner or member of
Borrower, any Guarantor and any non-borrower trustor); provided, however, that
prior to any such information being distributed to any Lender Party (and to any
investment banking firms, accounting firms, law firms and other third party
advisory firms and investors involved with the Loan and the Loan Documents or
the applicable Syndication Transaction) such recipient shall agree in writing to
keep all such information confidential other than as may be required by
Applicable Laws or court order.

 

16.2 APPOINTMENT AND AUTHORIZATION.

Lender hereby irrevocably appoints and authorizes Wells Fargo as the
Administrative Agent, which Administrative Agent is authorized to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, Lender authorizes and directs the Administrative
Agent to enter into the Loan Documents for the benefit of the Lenders. Lender
hereby agrees that, except as otherwise set forth herein, any action taken by
the Requisite Lenders in accordance with the provisions of this Agreement or the
Loan Documents, and the exercise by the Requisite Lenders of

 

53



--------------------------------------------------------------------------------

the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon each Lender
Party. Nothing herein shall be construed to deem the Administrative Agent a
trustee or fiduciary for any Lender Party or to impose on the Administrative
Agent duties or obligations other than those expressly provided for herein.
Without limiting the generality of the foregoing, the use of the terms
“Administrative Agent”, “Agent”, “agent” and similar terms in the Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by Administrative
Agent, copies of each of the financial statements, certificates, notices and
other documents delivered to Administrative Agent pursuant to the terms hereof
that the Borrower is not otherwise required to deliver directly to the Lender.
The Administrative Agent will furnish to any Lender Party, upon the request of
such Lender Party, a copy (or, where appropriate, an original) of any document,
instrument, agreement, certificate or notice furnished to the Administrative
Agent by the Borrower or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement of the Loan Documents or collection of the Debt, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lender Parties if explicitly required under
any other provision of this Agreement), and such instructions shall be binding
upon each of the Lender Parties and all holders of any of the Debt; provided,
however, that, notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Applicable Law. Not in limitation of the
foregoing, the Administrative Agent may exercise or may refrain from exercising
any right or remedy it or the Lender may have under any Loan Document upon the
occurrence of a Default unless the Requisite Lenders (which must include the
Administrative Agent) have directed the Administrative Agent otherwise and
unless and until Administrative Agent shall have received directions from
Requisite Lenders (which must include the Administrative Agent), Administrative
Agent may take such action, or refrain from taking such action, with respect to
any Default as Administrative Agent shall determine in its sole discretion.
Furthermore, and without limiting the foregoing, no Lender Party shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders pursuant to the terms hereof, or where applicable, all the
Lender Parties.

 

16.3 WELLS FARGO AS LENDER.

Wells Fargo, as a Lender Party, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender Party and may exercise
the same as though it were not the Administrative Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Wells Fargo in each case in its individual capacity. Wells Fargo and its
affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrower or any affiliate thereof as if it were any other bank and without any
duty to account therefor to the other Lenders. Further, the Administrative Agent
and any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower and the Borrower’s Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 

54



--------------------------------------------------------------------------------

16.4 COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

  (a) Each Lender Party hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender Party, from time
to time prior to a Default, to take any action with respect to the Property or
Loan Documents which may be necessary to perfect and maintain perfected the
liens upon the Property granted pursuant to any of the Loan Documents.

 

  (b) The Lender Parties hereby authorize the Administrative Agent, at its
option and in its discretion, to release any lien granted to or held by the
Agent upon the Property (i) upon indefeasible payment and satisfaction in full
of the Debt; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lender
Parties as this Agreement or any other Loan Document may expressly provide).
Upon request by the Administrative Agent at any time, the Lender Parties will
confirm in writing the Administrative Agent’s authority to release the Property
pursuant to this Section 16.4.

 

  (c) Upon any sale of the Property which is expressly permitted pursuant to the
terms of this Agreement, and upon at least five (5) Business Days’ prior written
request by the Borrower, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lender Parties to) execute such documents as may
be necessary to evidence the release of the liens granted to the Administrative
Agent for the benefit of the Lender herein or pursuant hereto upon the Property
that was sold or transferred; provided, however, that the Administrative Agent
shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such liens without recourse or warranty. In the event of any sale or
transfer of the Property, or any foreclosure with respect to the Property, the
Administrative Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Administrative Agent from the proceeds of any such
sale, transfer or foreclosure.

 

  (d) The Administrative Agent shall have no obligation whatsoever to the Lender
Parties or to any other Person to assure that the Property exists or is owned by
the Borrower or is cared for, protected or insured or that the liens granted to
the Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 16.4 or in any of the Loan Documents, it being understood
and agreed that in respect of the Property, or any act, omission or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability whatsoever to the Lender Parties, except to the extent
resulting from its gross negligence or willful misconduct.

 

  (e) The Administrative Agent may make, and shall be reimbursed by the Lender
Parties (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances with respect to the Property up to the
sum of (i) amounts expended to pay Taxes imposed upon the Property; (ii) amounts
expended to pay Insurance Premiums related to the Property; and (iii) $500,000.
Protective Advances in excess of said sum for the Property shall require the
consent of the Requisite Lenders. The Borrower agrees to pay on demand all
Protective Advances, including, without limitation, those Protective Advances
described in this Section 16.4.

 

16.5 POST-FORECLOSURE PLANS.

If all or any portion of the Property is acquired by the Administrative Agent as
a result of a foreclosure or the acceptance of a deed or assignment in lieu of
foreclosure, or is retained in satisfaction of all or any part of the Debt, the
title to the Property, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or subsidiary of the Administrative Agent, as
agent, for the ratable benefit of all Lender Parties. The Administrative Agent
shall prepare a recommended course of action for the Property (a “Post-

 

55



--------------------------------------------------------------------------------

Foreclosure Plan”), which shall be subject to the approval of the Requisite
Lenders (which must include the approval of the Administrative Agent). In
accordance with the approved Post-Foreclosure Plan, the Administrative Agent
shall manage, operate, repair, administer, complete, construct, restore or
otherwise deal with the Property acquired, and shall administer all transactions
relating thereto, including, without limitation, employing a property manager,
leasing agent and other agents, contractors and employees, including agents for
the sale of the Property, and the collecting of rents and other sums from the
Property and paying the expenses of such Property. Actions taken by the
Administrative Agent with respect to the Property, which are not specifically
provided for in the approved Post-Foreclosure Plan or reasonably incidental
thereto, shall require the written consent of the Requisite Lenders (which must
include the consent the Administrative Agent) by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender Party
will contribute its Pro Rata Share of all reasonable costs and expenses incurred
by the Administrative Agent pursuant to the approved Post-Foreclosure Plan in
connection with the construction, operation, management, maintenance, leasing
and sale of the Property. In addition, the Administrative Agent shall render or
cause to be rendered to each Lender Party, on a monthly basis, an income and
expense statement for the Property, and each Lender Party shall promptly (but no
later than five (5) Business Days from receipt of such statement) contribute its
Pro Rata Share of any operating loss for the Property, and such other expenses
and operating reserves as the Administrative Agent shall deem reasonably
necessary pursuant to and in accordance with the approved Post-Foreclosure Plan.
To the extent there is net operating income from the Property, the
Administrative Agent shall, in accordance with the approved Post-Foreclosure
Plan, determine the amount and timing of distributions to the Lender Parties.
All such distributions shall be made to the Lender Parties in accordance with
their respective Pro Rata Shares. The Lender Parties acknowledge and agree that
if title to the Property is obtained by the Administrative Agent or its nominee,
the Property will not be held as a permanent investment but will be liquidated
as soon as practicable. The Administrative Agent shall undertake to sell the
Property at such price and upon such terms and conditions as the Requisite
Lenders reasonably shall determine (which must include the consent of the
Administrative Agent) to be most advantageous to the Lender Parties. Any
purchase money mortgage or deed of trust taken in connection with the
disposition of the Property in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lender Parties,
as the beneficiary or mortgagee. In such case, the Administrative Agent and the
Lender Parties shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of the Lender Parties in the same
Pro Rata Shares as provided hereunder, which agreement shall be in all material
respects similar to this Article 16 insofar as the same is appropriate or
applicable.

 

16.6 APPROVALS OF LENDERS.

All communications from the Administrative Agent to any Lender Party requesting
such Lender Party’s determination, consent, approval or disapproval (a) shall be
given in the form of a written notice to such Lender Party, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender Party where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender Party and to the
extent not previously provided to such Lender Party, written materials and a
summary of all oral information provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent’s recommended course of action or determination in
respect thereof. Unless a Lender Party shall give written notice to
Administrative Agent that it specifically objects to the recommendation or
determination of Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender Party shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

 

16.7 NOTICE OF DEFAULTS.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default unless the Administrative Agent has received notice from
a Lender Party or the Borrower referring to this

 

56



--------------------------------------------------------------------------------

Agreement, describing with reasonable specificity such Default, and stating that
such notice is a “notice of default.” If any Lender Party (excluding any Lender
Party which is also serving as the Administrative Agent) becomes aware of any
Default, it shall promptly send to the Administrative Agent such a “notice of
default”. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lender Parties.

 

16.8 ADMINISTRATIVE AGENT’S RELIANCE.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other
party to the Loan), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender Party or any other Person and shall not be responsible to any Lender
Party or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or the Property
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lender Parties in any the Property;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

16.9 INDEMNIFICATION OF ADMINISTRATIVE AGENT.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender Party agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender Party’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender Party”) in
any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender Party shall be liable for any
portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lender Parties, if expressly required hereunder) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 16.9. Without limiting the generality of the foregoing, each Lender
Party agrees to reimburse the Administrative Agent (to the extent not reimbursed
by the Borrower

 

57



--------------------------------------------------------------------------------

and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Pro Rata Share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect the Debt, any “lender liability” suit or claim
brought against the Administrative Agent and/or the Lender Parties, and any
claim or suit brought against the Administrative Agent and/or the Lender Parties
arising under any Environmental Laws. Such out-of-pocket expenses (including
counsel fees) shall be advanced by the Lender Parties on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lender Parties if it is actually and finally determined by a court
of competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section 16.9 shall survive the payment
of the Loan and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender Party to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section 16.9, the Agent shall share such reimbursement on a
ratable basis with each Lender Party making any such payment.

 

16.10 LENDER CREDIT DECISION, ETC.

Each Lender Party expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other affiliates has made any representations or
warranties to such Lender Party and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
party to the Loan or any Affiliate of Borrower, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender
Party. Each Lender Party acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender Party or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Borrower and
Affiliates of Borrower, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Lender Party or
counsel to the Administrative Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Party to the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower and/or any Affiliate of Borrower. Except for notices, reports and other
documents and information expressly required to be furnished to the Lender
Parties by the Administrative Agent under this Agreement or any of the other
Loan Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender Party with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower or any Affiliate thereof which may come into
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each Lender Party
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender Party.

 

16.13 INTENTIONALLY OMITTED.

 

58



--------------------------------------------------------------------------------

16.12 DEFAULTING LENDERS.

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two (2) Business Days after notice from the
Administrative Agent, then, in addition to the rights and remedies that may be
available to the Administrative Agent or the Borrower under this Agreement or
Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loan, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of Requisite Lenders or unanimous Lender Party
consent, as applicable, shall be suspended during the pendency of such failure
or refusal. If for any reason a Lender Party fails to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Lender’s Individual Loan Commitment shall not be paid to such Defaulting Lender
and shall be held by the Administrative Agent and paid to such Defaulting Lender
upon the Defaulting Lender’s curing of its default. Furthermore, a Defaulting
Lender shall indemnify and hold harmless Borrower, Administrative Agent and each
of the other Lenders from any claim, loss, or costs incurred by Borrower,
Administrative Agent and/or the other Lender Parties as a result of a Defaulting
Lender’s failure to comply with the requirements of this Agreement, including,
without limitation, any and all additional losses, damages, costs and expenses
(including, without limitation, attorneys’ fees) incurred by Borrower,
Administrative Agent and any Lender Party as a result of and/or in connection
with (i) any enforcement action brought by Administrative Agent against a
Defaulting Lender and (ii) any action brought against Administrative Agent
and/or Lender Parties. The indemnification provided above shall survive any
termination of this Agreement.

 

16.13 PARTICIPATIONS.

Subject to the terms and conditions of Section 16.1 of this Agreement, (a) any
Lender Party may at any time grant to an Affiliate of such Lender Party or one
or more banks or other financial institutions that constitute Qualified
Transferees (each a “Syndication Participant”) participating interests in the
portion of the Debt owing to such Lender Party. Except as otherwise expressly
stated herein, no Syndication Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender Party of a participating interest to a Syndication Participant, such
Lender Party shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender Party in connection with such Lender
Party’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender Party may grant such a participating interest shall provide
that such Lender Party shall retain the sole right and responsibility to enforce
the obligations of the Borrower hereunder including, without limitation, the
right to approve any amendment, modification or waiver of any provision of this
Agreement; provided, however, such Lender Party may agree with the Syndication
Participant that it will not, without the consent of the Syndication
Participant, agree to (i) increase such Lender Party’s Individual Loan
Commitment, (ii) extend the date fixed for the payment of principal on the Loan
or portions thereof owing to such Lender Party, or (iii) reduce the rate at
which interest is payable thereon. An assignment or other transfer which is not
permitted by Section 16.14 below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this Section 16.13. Subject to paragraph (b) of this Section 16.13, the
Borrower agrees that each Syndication Participant shall be entitled to the
benefits of Subsections 2.2(b)(v), (f)(i), (g), (h) to the same extent as if it
were a Lender Party hereunder and had acquired its interest by assignment
pursuant to Section 16.14. To the extent permitted by law, each Syndication
Participant also shall be entitled to the benefits of Section 17.20 as though it
were a Lender Party.

 

59



--------------------------------------------------------------------------------

  (b) A Participant shall not be entitled to receive any greater payment under
Subsections 2.2(b)(v), (f)(i), (g), (h) than the applicable Lender Party would
have been entitled to receive with respect to the participation sold to such
Participant. A Participant that would be a Foreign Lender if it were a Lender
Party shall not be entitled to the benefits of Section 2.(f)(i) unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.2(f)(i) and (ii) as though it were a Lender Party.

 

16.14 ASSIGNMENTS.

Any Lender Party may with the prior written consent of the Administrative Agent
at any time assign to one or more Qualified Transferees (each an “Assignee”) all
or a portion of its rights and obligations under this Agreement and the
Syndication Notes; provided, however, (i) any partial assignment shall be in an
amount at least equal to $20,000,000 (provided, however, that Wells Fargo must
hold no less than a $50,000,000 interest in the Loan at all times, as such
amount may be reduced on a pro rata basis in connection with the Borrower’s
prepayment of the Loan) and (ii) each such assignment shall be effected by means
of an Assignment and Assumption. Upon execution and delivery of such instrument
and payment by such Assignee to such transferor Lender Party of an amount equal
to the purchase price agreed between such transferor Lender Party and such
Assignee, such Assignee shall be deemed to be a Lender Party to this Agreement
and shall have all the rights and obligations of a Lender Party with an
Individual Loan Commitment as set forth in such Assignment and Assumption
Agreement, and upon the full execution of such Assignment and Assumption the
transferor Lender Party shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this Section 16.14
and if requested by the transferee Lender Party and/or the transferor Lender
Party, the transferor Lender Party, the Administrative Agent and the Borrower
shall make appropriate arrangements so new substitute Syndication Notes are
issued to the Assignee and such transferor Lender Party by Borrower, as
appropriate. In connection with any such assignment, the transferor Lender Party
shall pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $4,500.00 for the account of Administrative Agent.
Notwithstanding anything herein to the contrary, no Lender Party may assign or
participate any interest in any Loan held by it hereunder to the Borrower or to
any Affiliate of the Borrower.

 

16.15 FEDERAL RESERVE BANK ASSIGNMENTS.

In addition to the assignments and participations permitted under the foregoing
Sections of this Article 16, and without the need to comply with any of the
formal or procedural requirements of the foregoing Sections of this Article 16,
any Lender Party may at any time and from time to time, pledge and assign all or
any portion of its rights under all or any of the Loan Documents to a Federal
Reserve Bank; provided that no such pledge of assignment shall release such
assigning Lender Party from its obligations thereunder.

 

16.16 INFORMATION TO ASSIGNEE, ETC.

A Lender Party may furnish any information concerning the Borrower or any
affiliate thereof in the possession of such Lender Party from time to time to
Assignees and Syndication Participants (including prospective Assignees and
prospective Syndication Participants); provided, however, that prior to any such
information being distributed by any Lender Party (and to any investment banking
firms, accounting firms, law firms and other third party advisory firms and
investors involved with the Loan and the Loan Documents or the applicable
Syndication Transaction) such recipient shall agree in writing to keep all such
information confidential other than as may be required by Applicable Laws or
court order.

 

16.17 AMENDMENTS AND WAIVERS.

 

  (a)

Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lender Parties may be given, (ii) any term of this
Agreement or of any other Loan Document (other than

 

60



--------------------------------------------------------------------------------

 

any fee letter solely between the Borrower and the Administrative Agent) may be
amended in any material respect, (iii) the performance or observance by the
Borrower or any other party to the Loan Documents of any terms of this Agreement
or such other Loan Document (other than any fee letter, if any, solely between
the Borrower and the Agent) may be waived, (iv) the acceleration of the maturity
of the Loan may be rescinded and (v) the continuance of any Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Borrower and Affiliate thereof which is party to the Loan Documents.
Notwithstanding the previous sentence, Administrative Agent, shall be authorized
on behalf of all the Lender Parties, without the necessity of any notice to, or
further consent from, any Lender Party, to waive (i) the imposition of the late
charges provided in Section 2.3(a) hereof, up to a maximum of three (3) times
per calendar year and (ii) the requirement that the outstanding principal
balance of the Loan and any overdue interest shall accrue interest at the
Default Rate upon the occurrence and during the continuance of a Default,
pursuant to Section 2.3(b) hereof.

 

  (b) Unanimous Consent. Notwithstanding the foregoing or anything herein or in
the other Loan Documents to the contrary, in addition to those matters herein
and in the other Loan Documents that expressly require the unanimous consent of
all of the Lender Parties, no amendment, waiver or consent (except with respect
to any fee letter solely between the Borrower and Agent regarding fees owed only
to the Administrative Agent) shall, unless in writing, and signed by all of the
Lender Parties (or the Administrative Agent, at the written direction of the
Lender Parties), but excluding any Defaulting Lender, do any of the following:

 

  (i) increase the Individual Loan Commitments of the Lenders (excluding any
increase as a result of an assignment of any Individual Loan Commitments
permitted under Section 16.14 hereof) or subject the Lender Parties to any
additional obligations;

 

  (ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of the Loan;

 

  (iii) reduce the amount of any Fees, if any, payable to the Lender Parties
hereunder;

 

  (iv) postpone any date fixed for any payment of principal and/or interest on
the Loan or for the payment of any Fees or any other payments due and payable by
Borrower hereunder or under the other Loan Documents;

 

  (v) change the Pro Rata Shares (excluding any change as a result of an
assignment of any Individual Loan Commitment permitted under Section 16.14
hereof);

 

  (vi) waive any requirement to deliver or maintain an Interest Rate Protection
Agreement;

 

  (vii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

  (viii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number of percentage of the Lender Parties required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

  (ix) permit any Prohibited Property Transfer or permit any assignment by
Borrower pursuant to Section 15.1(b)(i) hereof.

 

61



--------------------------------------------------------------------------------

  (x) release any Guarantor from its obligations under the Guaranty unless
expressly permitted pursuant to the terms hereof or under the other Loan
Documents;

 

  (xi) waive a Default under Section 9.1 hereof;

 

  (xii) amend or otherwise waive the requirements of Section 9.3(b) hereof; or

 

  (xiii) release or dispose of the Property or any portion thereof unless
released in accordance with the express terms hereof.

Wherever any approval, consent or direction herein or in any other Loan Document
is required by “each Lender Party” or “Lender Parties” it shall mean that such
approval, consent or direction must be agreed to by the unanimous consent of all
of the Lenders.

 

  (c) Intentionally Omitted.

 

  (d) Notwithstanding the foregoing or anything herein or in the Loan Documents
to the contrary, to the extent that this Agreement or the other Loan Documents
condition a consent or approval upon Requisite Lenders’ or unanimous Lender
Parties’ consent (or require Borrower to deliver notices, reports, financial
statements, or any other deliveries hereunder to Lender), it is agreed to
hereunder that Borrower shall make all requests of such consent and approval of
Administrative Agent (notwithstanding that Requisite Lenders’ or unanimous
Lender Parties’ consent is required) (and deliver any such notices, reports,
financial statements and other deliveries to Administrative Agent only) and all
communication with the Lender Parties with respect to such matter which Borrower
has made a request shall be to and from the Administrative Agent. It is
expressly understood that Borrower shall not be obligated to communicate or
interface directly with any Lender Party or Lender Parties concerning any
consents, approvals, modifications or amendments or waivers hereunder. Borrower
shall be entitled to rely on any written consent, approval, notice or any other
statement received by or from the Administrative Agent.

 

16.18 CONSENT TO AND ACKNOWLEDGEMENT OF ADMINISTRATIVE AGENT.

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, in the event that the Loan is syndicated pursuant to Section 16.1 of
this Agreement, the Administrative Agent shall have, on behalf of the Lender,
all of the rights, powers, and authority that the Lender has under the terms and
conditions of this Agreement and the other Loan Documents. Borrower hereby
agrees (a) reasonably to cooperate with the Administrative Agent in exercising
the rights, duties, and obligations set forth in this Agreement and in the other
Loan Documents; (b) that all accounts, letters of credit, insurance
endorsements, Security Documents, and any other instrument, account, or document
originated or issued pursuant to the terms and conditions of this Agreement
and/or the other Loan Documents shall be in favor of the Administrative Agent,
on behalf of the Lender and its successors and assigns; (c) that the
Administrative Agent, on behalf of the Lender, has the right to exercise any and
all of the rights, duties, obligations, waivers, and other powers that are in
otherwise exercisable by, or in favor of, the Lender; and (d) all monies and or
other deliverables from Borrower or its Affiliates to the Lender shall be
delivered to the Administrative Agent on behalf of the Lender and its successors
and assigns.

 

16.19 NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES;
NON-LIABILITY OF ADMINISTRATIVE AGENT AND LENDERS.

 

  (a) Borrower, Administrative Agent and Lender Party intend that the
relationships created under this Agreement, the Security Documents, the
Syndication Note and the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower,
Administrative Agent and/or Lender Parties nor to grant Administrative Agent or
any Lender Party any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

62



--------------------------------------------------------------------------------

  (b) This Agreement, the Security Documents, the Syndication Note and the other
Loan Documents are solely for the benefit of Administrative Agent, Lender
Parties and Borrower and nothing contained in this Agreement, the Security
Documents, the Syndication Note or the other Loan Documents shall be deemed to
confer upon anyone other than Administrative Agent, Lender Parties and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender Parties to make the Loan hereunder are imposed solely and exclusively
for the benefit of Lender Parties and no other Person (other than Administrative
Agent) shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender Parties will
refuse to make, or participate in, the Loan in the absence of strict compliance
with any or all thereof and no other Person shall under any circumstances be
deemed to be a beneficiary of such conditions (other than Administrative Agent),
any or all of which may be freely waived in whole or in part by Lender Parties
if, in Lender Parties’ sole discretion, Lender Parties deems it advisable or
desirable to do so.

 

  (c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender Parties are relying
solely upon such expertise and business plan in connection with the ownership
and operation of the Property. Borrower is not relying on Administrative Agent’s
or Lender Parties’ expertise, business acumen or advice in connection with the
Property.

 

  (d) Notwithstanding anything to the contrary contained herein, neither Lender
Parties nor Administrative Agent are undertaking the performance of (i) any
obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents.

 

  (e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Administrative Agent and/or Lender Parties pursuant
to this Agreement, the Security Documents, the Syndication Note or the other
Loan Documents, including, without limitation, any officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, neither Administrative Agent nor Lender
Parties shall be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Administrative Agent or any Lender Party.

 

  (f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Syndication Note, the Security Documents and the other Loan Documents,
Administrative Agent and Lender Parties are expressly and primarily relying on
the truth and accuracy of the representations and warranties set forth in
Article 5 of this Agreement without any obligation to investigate the Property
and notwithstanding any investigation of the Property by Administrative Agent or
any Lender Party; that such reliance existed on the part of Administrative Agent
and Lender Parties prior to the date hereof, that the warranties and
representations are a material inducement to Lender Parties in making the Loan;
and that Lender Parties would not be willing to make the Loan and accept the
this Agreement, the Syndication Note, the Security Documents and the other Loan
Documents in the absence of the warranties and representations as set forth in
Article 5 of this Agreement.

Neither Administrative Agent nor any Lender shall have any fiduciary
responsibilities to Borrower and no provision in this Agreement or in any of the
other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by
Administrative Agent or any Lender to any Lender, Borrower, or any Affiliate of
Borrower. Neither Administrative Agent nor any Lender undertakes any
responsibility to Borrower to review or inform Borrower of any matter in
connection with any phase of Borrower’s business or operations.

 

63



--------------------------------------------------------------------------------

16.20 DELAY OUTSIDE LENDER’S CONTROL.

Neither Administrative Agent nor any Lender Party shall be liable in any way to
Borrower or any third party for Administrative Agent’s or such Lender Party’s
failure to perform or delay in performing under this Agreement and the other
Loan Documents (and Administrative Agent or any Lender Party may suspend or
terminate all or any portion of Administrative Agent’s or such Lender Party’s
obligations under this Agreement and any other Loan Documents) if such failure
to perform or delay in performing results directly or indirectly from, or is
based upon, the action, inaction, or purported action, of any governmental or
local authority, or because of war, rebellion, insurrection, strike, lock-out,
boycott or blockade (whether presently in effect, announced or in the sole
judgment of Administrative Agent or such Lender Party deemed probable), or from
any Act of God or other cause or event beyond Administrative Agent’s or such
Lender Party’s control.

 

16.21 ACTIONS.

Borrower agrees that Administrative Agent or any Lender Party, in exercising the
rights, duties or liabilities of Administrative Agent, Lender Party or Borrower
under this Agreement and the other Loan Documents, may commence, appear in or
defend any action or proceeding purporting to affect the Property, the
Improvements, this Agreement and/or the other Loan Documents and Borrower shall
promptly reimburse Administrative Agent or such Lender Party upon demand for all
such third-party expenses so incurred or paid by Administrative Agent or such
Lender Party, including, without limitation, reasonable attorneys’ fees and
expenses and court costs.

 

16.22 FORM OF DOCUMENTS.

The form and substance of all documents, instruments, and forms of evidence to
be delivered to Administrative Agent under the terms of this Agreement and any
of the other Loan Documents shall be subject to Administrative Agent’s approval
and shall not be modified, superseded or terminated in any respect without
Administrative Agent’s prior written approval.

 

16.23 ADMINISTRATIVE AGENT’S AND LENDER PARTY’S AGENTS.

Administrative Agent and/or any Lender Party may designate an agent or
independent contractor to exercise any of such Person’s rights under this
Agreement or any of the other Loan Documents. Any reference to Administrative
Agent or any Lender Party herein or in any of the other Loan Documents shall
include Administrative Agent’s and such Lender Party’s agents, employees or
independent contractors.

 

16.24 NOTICES.

All notices or other written communications hereunder shall be deemed to have
been properly given (a) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (b) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:   

c/o Dividend Capital Total Realty Operating Partnership LP

518 17th Street, Suite 1700

Denver, Colorado 80202

Attention: Guy Arnold, President

With a copy to:   

c/o Dividend Capital Total Realty Operating Partnership LP

518 17th Street, Suite 1700

Denver, Colorado 80202

Attention: Joshua J. Widoff, Senior Vice President and General Counsel

 

64



--------------------------------------------------------------------------------

With a copy to:     

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Robert J. Ivanhoe, Esq.

If to Administrative Agent:     

Wells Fargo, National Association

Wells Fargo Center

1901 Harrison Street, 2nd Floor

MAC A0227-020

Oakland, California 94612

Attention: Commercial Mortgage Servicing

Facsimile No.: 866-359-5352

With a copy to:     

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, NC 28202

Attention: James P. Carroll, Esq.

Facsimile No.: 704-348-5200

If to any other Lender Party:      To such Lender Party’s address or telecopy
number as set forth on the signature page hereof or in the applicable Assignment
and Assumption Agreement, or to such other address as such Lender Party may
specify to Administrative Agent and Borrower from time to time.

or addressed as such party may from time to time designate by written notice to
the other parties. Either party by notice to the other may designate additional
or different addresses for subsequent notices or communications.

 

16.25 FUNDS TRANSFER DISBURSEMENTS.

 

  (a) Generally. The Borrower hereby authorizes Administrative Agent to disburse
the proceeds of the Loan made by Lenders and any Impounds being disbursed to
Borrower pursuant to Article 4 hereof as requested by an authorized
representative of Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form. Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by Borrower or (ii) made in Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by Borrower.
Borrower further agrees and acknowledges that Administrative Agent may rely
solely on any bank routing number or identifying bank account number or name
provided by Borrower to effect a wire or funds transfer even if the information
provided by Borrower identifies a different bank or account holder than named by
Borrower. Administrative Agent is not obligated or required in any way to take
any actions to detect errors in information provided by Borrower. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, Borrower agrees that no
matter how many times Administrative Agent takes these actions Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future and such actions shall not become any part
of the transfer disbursement procedures authorized under this provision, the
Loan Documents, or any agreement between Administrative Agent and Borrower.
Borrower agrees to notify Administrative Agent of any errors in the transfer of
any funds or of any unauthorized or improperly authorized transfer requests
within fourteen (14) days after Administrative Agent’s confirmation to Borrower
of such transfer.

 

  (b)

Funds Transfer. Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each transfer will be made.
Administrative Agent may delay or

 

65



--------------------------------------------------------------------------------

 

refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization; (ii) require use of a bank unacceptable to
Administrative Agent or any Lender Party or prohibited by any Governmental
Authority; (iii) cause Administrative Agent or any Lender Party to violate any
Federal Reserve or other regulatory risk control program or guideline, or
(iv) otherwise cause Administrative Agent or any Lender Party to violate any
Applicable Law or regulation.

 

  (c) Limitation of Liability. Neither the Administrative Agent nor any Lender
Party shall be liable to Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which Borrower’s transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of Administrative Agent or any Lender Party, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender Party’s control, or (iii) any special, consequential, indirect or
punitive damages, whether or not (x) any claim for these damages is based on
tort or contract or (y) Administrative Agent, such Lender Party or the Borrower
knew or should have known the likelihood of these damages in any situation.
Neither Administrative Agent nor any Lender Party makes any representations or
warranties other than those expressly set forth herein.

 

16.26 INTENTIONALLY OMITTED.

 

16.27 INTENTIONALLY OMITTED. COST OF ENFORCEMENT.

In the event (a) that a Security Document is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors, or
(c) any Lender Party and/or Administrative Agent exercises any of their other
remedies under this Agreement, the Security Documents, the Syndication Note and
the other Loan Documents, Borrower shall be chargeable with and agrees to pay
all third-party costs of collection and defense, including attorneys’ fees and
costs, incurred by Administrative Agent, any Lender Party and Borrower in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes. Any amounts payable to Administrative Agent and any Lender Party pursuant
to this Section 16.28 shall become immediately due and payable upon demand and
shall bear interest at the Interest Rate from the date of such demand until the
date such amounts have been paid.

 

16.29 CONVERSION TO REGISTERED FORM.

At the request of Administrative Agent on behalf of any Lender Party, Borrower
shall appoint, as its agent, a registrar and transfer agent (the “Registrar”)
reasonably acceptable to Administrative Agent which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the applicable Syndication Note
in a manner that shall cause the applicable Syndication Note to be considered to
be in registered form for purposes of Section 163(f) of the IRS Code. The option
to convert the applicable Syndication Note into registered form once exercised
may not be revoked. Any agreement setting out the rights and obligation of the
Registrar shall be subject to the reasonable approval of Administrative Agent,
for the benefit of such Lender Party. Borrower may revoke the appointment of any
particular person as Registrar, effective upon the effectiveness of the
appointment of a replacement Registrar. The Registrar shall not be entitled to
any fee from Borrower or Lender Party or any other lender in respect of
transfers of the applicable Syndication Note and any other Loan Documents.

 

16.30 ELECTRONIC DELIVERY OF CERTAIN INFORMATION.

If requested by Administrative Agent, documents required to be delivered by
Borrower pursuant to the Loan Documents shall be delivered, in addition to the
method set forth in Section 16.24 above, by electronic communication and
delivery, including the Internet, e-mail or intranet websites to which
Administrative Agent and each Lender Party have access (including a commercial,
third-party website such

 

66



--------------------------------------------------------------------------------

as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
Administrative Agent), provided that no Lender Party has notified Administrative
Agent that it cannot or does not want to receive electronic communications.
Administrative Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically by Borrower may be posted by Administrative
Agent on a commercial website and Administrative Agent shall notify each Lender
Party of said posting and shall provide a link thereto. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of any Officer’s Certificate to Administrative Agent and shall deliver
paper copies of all documents to Administrative Agent until a written request to
cease delivering paper copies is given by Administrative Agent (on behalf of
Lender Parties). Except for the Officer’s Certificate, Administrative Agent
shall have no obligation to maintain paper copies of the documents delivered
electronically and, in any event, shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender Party
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

16.31 POSSESSION OF DOCUMENTS.

Each Lender Party shall maintain possession of its own Syndication Note.
Administrative Agent shall hold all other Loan Documents and related documents
in its possession and maintain separate records and accounts with respect to the
Loan, reflecting the interests of Lenders in the Loan, and shall permit Lenders
(other than any Defaulting Lender) and their representatives access at all
reasonable times during normal business hours to inspect such Loan Documents,
related documents, records and accounts.

 

16.32 MODIFICATION TO LOAN TERMS.

In the event that the Lender elects to syndicate the Loan in accordance with
Section 16.01 of this Agreement, then the following terms and provisions shall
be in full force and effect:

 

  (a) The following subsection is hereby added as Section 2.2(f)(iii) of this
Agreement:

“Neither Administrative Agent nor any Lender Party shall be entitled to claim
compensation pursuant to this Subsection 2.2(f) for any Foreign Taxes, increased
cost or reduction in amounts received or receivable hereunder, or any reduced
rate of return, which was incurred or which accrued more than ninety (90) days
before the date Administrative Agent (for itself and/or on behalf of any Lender
Party) notified Borrower of the change in law or other circumstance on which
such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
additional amounts owed to Administrative Agent and/or such Lender Party, as
applicable, under this subsection, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.”

 

  (b) The following section is hereby added as Section 2.9 of this Agreement and
shall be entitled “PRO RATA TREATMENT”:

“Except to the extent otherwise provided herein: (a) the borrowing from Lender
Parties under Section 2.1 shall be paid for the account of Lender Parties and/or
Administrative Agent, as applicable, (b) each payment or prepayment of principal
of the Loan by the Borrower shall be made for the account of the Lender Parties
pro rata in accordance with the respective unpaid principal amounts of the
Individual Loan Commitments held by them, and (c) each payment of interest on
the Loan by Borrower shall be made for the account of Lender Parties pro rata in
accordance with the amounts of interest on their Individual Loan Commitments
then due and payable to the respective Lender Parties.”

 

  (c) The following section is hereby added as Section 2.10 of this Agreement
and shall be entitled “SEVERAL OBLIGATIONS”:

“No Lender Party shall be responsible for the failure of any other Lender Party
to perform any obligation to be made or performed by such other Lender Party
hereunder, and the failure of any Lender Party to perform any obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Lender Party to make or to perform any obligation to be made or performed by
such other Lender Party. The liability of each Lender Party hereunder shall be
several and not joint.”

 

67



--------------------------------------------------------------------------------

  (d) The following section is hereby added as Section 2.11 of this Agreement
and shall be entitled “SHARING OF PAYMENTS, ETC.”:

“If a Lender Party shall obtain payment of any principal of its Syndication Note
or of interest thereon through the exercise of any right of setoff, banker’s
lien, counterclaim, or by any other means (including direct payment), and such
payment results in such Lender Party receiving a greater payment than it would
have been entitled to had such payment been paid directly to Administrative
Agent for disbursement to Lender Parties, then such Lender Party shall promptly
purchase for cash from the other Lender Parties participations in the Loan in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lender Parties shall share ratably the benefit of
such payment. To such end Lender Parties shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender Party so purchasing a participation (or direct interest) in the
Individual Loan Commitments owed to such other Lender Parties may exercise all
rights of set-off, banker’s lien, counterclaim or similar rights with the
respect to such participation as fully as if such Lender Party were a direct
holder of the Loan in the amount of such participation. Nothing contained herein
shall require any Lender Party to exercise any such right or shall affect the
right of any Lender Party to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness or obligation of the
Borrower.”

 

  (e) The following subsection is hereby added as Section 9.3(b) of this
Agreement (and the first subsection of Section 9.3 shall be designated (a)):

 

  “(b) If a Default exists and maturity of the Debt has been accelerated, all
payments received by Administrative Agent under any of the Loan Documents, in
respect of any principal of or interest on the Debt or any other amounts payable
by the Borrower hereunder or thereunder, shall be applied in the following order
and priority:

 

  (i) First, to Administrative Agent in an amount equal to any Protective
Advances that have not been reimbursed to Administrative Agent, any accrued and
unpaid amounts due to Administrative Agent from Borrower pursuant to the terms
hereof and the other Loan Documents, including, but not limited to, those costs
and expenses due from Borrower pursuant to Sections 16.28 and 16.29 hereof;

 

  (ii) Second, to Lender Parties (other than any Defaulting Lender) in respect
of Fees and expenses due from Borrower pursuant to the terms hereof and the
other Loan Documents;

 

  (iii) Third, to Lender Parties (other than any Defaulting Lender) for payments
of interest (including, but not limited to, any interest accrued at the Default
Rate) on each Individual Loan Commitment, to be applied for the ratable benefit
of the Lender Parties;

 

  (iv) Fourth, to Lender Parties (other than any Defaulting Lender) for payments
of principal on each Individual Loan Commitment, to be applied for the ratable
benefit of the Lender Parties;

 

  (v) Fifth, to Lender Parties (other than any Defaulting Lender) for amounts
due to Lenders pursuant to Article 13 hereof;

 

  (vi) Sixth, to Lender Parties (other than any Defaulting Lender) for payment
of all other amounts due hereunder or under any of the other Loan Documents, if
any, to be applied for the ratable benefit of the Lender Parties, in such order
as Lender Parties may determine in their sole discretion;

 

68



--------------------------------------------------------------------------------

  (vii) Seventh, to any Defaulting Lender for payment of any and all amounts due
to such Defaulting Lender hereunder or under any of the other Loan Documents,
including, without limitation, any principal and interest due and payable to
such Defaulting Lender; and

 

  (viii) Eighth, any amount remaining after application as provided above shall
deposited into the Restricted Account and distributed pursuant to the terms and
conditions of the Cash Management Agreement.”

 

  (f) Section 13.1 of this Agreement is hereby deleted in its entirety and the
following is substituted therefor and shall be entitled “GENERAL INDEMNITY”:

“BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS EACH OF
ADMINISTRATIVE AGENT, LENDER PARTIES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS, AND SUCCESSORS AND ASSIGNS (EACH, AN “INDEMNITEE”)
FROM AND AGAINST ANY AND ALL ACTUAL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
ACTIONS, JUDGMENTS, COURT COSTS AND REASONABLE LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH
ADMINISTRATIVE AGENT, LENDER PARTIES, OR SUCH OTHER INDEMNITEE MAY INCUR AS A
DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE
LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND
WHEN REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY
FAILURE AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS, COVENANTS OR
WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER,
CONSTITUENT PARTNER OR MEMBER OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIALS SUPPLIER, ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT
TO ANY OF THE PROPERTY; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, DAMAGES, LIABILITIES,
CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS, OR LEGAL OR OTHER EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. BORROWER SHALL PROMPTLY PAY TO LENDER UPON DEMAND ANY AMOUNTS
OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTE
AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF ANY SECURITY FOR THE
LOAN.”

ARTICLE 17. MISCELLANEOUS PROVISIONS

 

17.1 FORM OF DOCUMENTS.

The form and substance of all documents, instruments, and forms of evidence to
be delivered to Lender under the terms of this Agreement and any of the other
Loan Documents shall (unless expressly set forth to the contrary) be subject to
Lender’s approval as more particularly set forth hereunder and under the other
Loan Documents and shall not be modified, superseded or terminated in any
respect without Lender’s prior written approval.

 

17.2 NO THIRD PARTIES BENEFITED.

No Person other than Lender and Borrower (and Guarantor with respect to the
Guaranty) and their respective permitted successors and assigns shall have any
right of action under any of the Loan Documents.

 

69



--------------------------------------------------------------------------------

17.3 NOTICES.

All notices, demands, or other communications under this Agreement and the other
Loan Documents shall be in writing and shall be delivered to the appropriate
party at the address set forth on the signature page of this Agreement (subject
to change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by certified mail, return receipt
requested, or by overnight express mail or by overnight commercial courier
service, charges prepaid. Notices so sent shall be effective upon receipt;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

17.4 ONGOING CREDIT AUTHORIZATION.

Borrower grants authorization to Lender to perform credit investigation on
Borrower, Guarantor and other Affiliates of Borrower from time to time over the
term of the Loan at Lender’s expense.

 

17.5 ATTORNEY-IN-FACT.

Borrower hereby irrevocably appoints and authorizes Lender, as Borrower’s
attorney-in-fact, after the occurrence and during the continuance of a Default,
which agency is coupled with an interest, to execute and/or record at any time
hereafter and during the term of the Loan in Lender’s or Borrower’s name any
notices, instruments or documents that Lender reasonably deems necessary to
protect or otherwise perfect Lender’s interest under any of the Loan Documents.

 

17.6 ACTIONS.

Borrower agrees that Lender, in exercising the rights, duties or liabilities of
Lender or Borrower under the Loan Documents, may (upon prior consultation with
Borrower) commence, appear in or defend any action or proceeding which is
reasonably likely to have a Material Adverse Effect on the Property or the Loan
Documents, and Borrower shall reimburse Lender upon demand for all such
reasonable expenses so incurred or paid by Lender, including, without
limitation, reasonable attorneys’ fees and expenses and court costs; provided
that Section 17.10 shall apply with respect to disputes between Lender and
Borrower.

 

17.7 RIGHT OF CONTEST.

Borrower may contest in good faith any claim, demand, levy or assessment by any
Person other than Lender which would constitute a Default if: (a) Borrower
pursues the contest diligently, in a manner which Lender determines (in its
reasonable discretion) is not prejudicial to Lender, and does not impair in any
material respect the rights of Lender under any of the Loan Documents; and
(b) Borrower deposits with Lender any funds or other forms of assurance (which
may include funds then held as Impounds, as determined in Lender’s reasonable
discretion) which Lender in good faith determines from time to time appropriate
to protect Lender from the consequences of the contest being unsuccessful.
Borrower’s compliance with this Section shall operate to prevent such claim,
demand, levy or assessment from becoming a Default.

 

17.8 RELATIONSHIP OF PARTIES.

The relationship of Borrower and Lender under the Loan Documents is, and shall
at all times remain, solely that of borrower and lender, and Lender neither
undertakes nor assumes any responsibility or duty to Borrower or to any third
party with respect to the Property, except as expressly provided in this
Agreement and the other Loan Documents.

 

17.9 DELAY OUTSIDE LENDER’S CONTROL.

Lender shall not be liable in any way to Borrower or any third party for
Lender’s failure to perform or delay in performing under the Loan Documents (and
Lender may suspend or terminate all or any portion of Lender’s obligations under
the Loan Documents) if such failure to perform or delay in performing results

 

70



--------------------------------------------------------------------------------

directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lockout, boycott or blockade (whether presently
in effect, announced or in the sole judgment of Lender deemed probable), or from
any act of God or other cause or event beyond Lender’s control, provided that
Lender provides prompt written notice of any such aforementioned event to
Borrower. The limitation on Lender’s liability under this Section 17.9 shall be
effective only during the continuance of any such aforementioned event.

 

17.10 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.

If any attorney is engaged by Lender to enforce or defend, against Borrower, any
SPE Party, Guarantor or any of their Affiliates, agents or representatives, any
provision of this Agreement and/or any of the other Loan Documents, or as a
consequence of any Default under the Loan Documents, with or without the filing
of any legal action or proceeding, and including, without limitation, any
reasonable fees and expenses incurred in connection with any “work-out” of the
Loan or bankruptcy proceeding of Borrower, then Borrower shall pay to Lender,
upon demand, the amount of all reasonable costs and expenses incurred by Lender
in connection therewith (including reasonable attorneys’ fees and any then
reasonable and customary loan servicing and/or special servicing fees applicable
to the Loan (including, without limitation any reasonable “work-out” and/or
liquidation fees)), together with interest thereon from the date of such demand
until paid at the Default Rate; provided that, if any action is commenced in
connection with any of the foregoing, the party who is determined to be the
prevailing party in such action shall be entitled to be paid, and the
non-prevailing party shall pay to the prevailing party, all reasonable
attorneys’ fees and interest thereon as noted above as fixed by the court. As
used herein the term “prevailing party” shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment. If
the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party.

 

17.11 IMMEDIATELY AVAILABLE FUNDS.

Unless otherwise expressly provided for in this Agreement, all amounts payable
by Borrower to Lender shall be payable only in United States currency in
immediately available funds.

 

17.12 INTENTIONALLY OMITTED.

 

17.13 LENDER’S AGENTS.

Lender may designate an agent or independent contractor to exercise any of
Lender’s rights under this Agreement and any of the other Loan Documents. Any
reference to Lender in any of the Loan Documents shall include Lender’s agents,
employees or independent contractors. Borrower shall pay the actual, reasonable
costs of such agent or independent contractor either directly to such Person or
to Lender in reimbursement of such costs, as applicable.

 

17.14 AUTHORIZATION TO FILE FINANCING STATEMENTS.

Borrower hereby authorizes Lender to file at any time on or after the date
hereof, appropriate uniform commercial code financing statements in such
jurisdictions and offices as Lender deems necessary or appropriate in connection
with the anticipated perfection of a security interest in any and all personal
property part of the Collateral as same relate to the Property. If for any
reason the Loan is not consummated or upon Borrower’s payment in full of the
Loan, Lender will cause the termination of such financing statements upon
Lender’s receipt of written request from Borrower.

 

17.15 TAX SERVICE.

Lender is authorized to secure a tax service contract with a third party vendor
which shall provide tax information on the Property satisfactory to Lender.
Borrower shall pay any reasonable fees associated with procuring such tax
service contract in connection with the closing of the Loan, but not in
connection with any subsequent tax service contracts obtained by Lender.

 

71



--------------------------------------------------------------------------------

17.16 ADVERTISING.

In connection with the Loan, Borrower hereby agrees that Lender and its
affiliated entities may publicly identify details of the Loan in their
respective advertising and public communications of all kinds, including, but
not limited to, press releases, direct mail, newspapers, magazines, journals,
e-mail or Internet advertising or communications. Such details may include the
name of the Property, address of the Property, the Loan amount, the date of the
closing and a description of the size/location of the Property. Subject to the
prior approval of Lender (except in the case of disclosures required under
applicable laws or regulations), Lender hereby agrees that Borrower and its
affiliated entities may publicly identify details of the Loan in their
respective advertising and public communications of all kinds, including, but
not limited to, press releases, direct mail, newspapers, magazines, journals,
e-mail or Internet advertising or communications. Such details disclosed by
Borrower may include only the name of the Property, address of the Property, the
Loan amount (but not the Note Rate), the date of the closing and a description
of the size/location of the Property.

 

17.17 COMMERCIAL LOAN.

Borrower warrants that the Loan evidenced by this Agreement, the Note and the
other Loan Documents is being made solely to acquire or carry on a business or
commercial enterprise, and/or Borrower is a business or commercial organization.
Borrower further warrants that all of the proceeds of this Agreement, the Note
and the other Loan Documents shall be used for commercial purposes and
stipulates that the Loan evidenced by this Agreement, the Note and the other
Loan Documents shall be construed for all purposes as a commercial loan, and is
made for other than personal, family or household purposes.

 

17.18 DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY.

Borrower authorizes Lender to disburse the proceeds of the Loan, after deducting
any and all fees owed by Borrower to Lender in connection with the Loan, to the
Title Company. With respect to such disbursement, Borrower understands and
agrees that Lender does not accept responsibility for errors, acts or omissions
of others, including, without limitation, the escrow company, other banks,
communications carriers or clearinghouses through which the transfer of Loan
proceeds may be made or through which Lender receives or transmits information,
and no such entity shall be deemed Lender’s agent. As a consequence, Lender
shall not be liable to Borrower for any actual (whether direct or indirect),
consequential or punitive damages which may arise with respect to the
disbursement of Loan proceeds (other than as a result of the gross negligence or
willful misconduct of Lender), whether or not (a) any claim for such damages is
based on tort or contract, or (b) either Lender or Borrower knew or should have
known of the likelihood of such damages in any situation.

 

17.19 SEVERABILITY.

If any provision or obligation under this Agreement and the other Loan Documents
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that provision shall be deemed severed from the Loan Documents
and the validity, legality and enforceability of the remaining provisions or
obligations shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been a part of the Loan Documents, provided,
however, that if the rate of interest or any other amount payable under the Note
or this Agreement or any other Loan Document, or the right of collectability
therefor, are declared to be or become invalid, illegal or unenforceable,
Lender’s obligations to make advances under the Loan Documents shall not be
enforceable by Borrower.

 

17.20 SET–OFF.

In addition to any rights now or hereafter granted under the Loan Documents,
Requirements of Law or otherwise, Borrower hereby grants to Lender and each
Indemnitee to secure repayment of the Loan, a right of set off upon any and all
of the following: monies, securities, collateral or other property of each of
Borrower and any proceeds from the foregoing, now or hereafter held or received
by Lender, any Affiliate of Lender or any Indemnitee, for the account of
Borrower, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, and also upon any and all deposits (general, specified, special,
time,

 

72



--------------------------------------------------------------------------------

demand, provisional or final) and credits, claims or Indebtedness of Borrower at
any time existing, and any obligation owed by Lender or any Affiliate of Lender
to Borrower and to set-off against the Debt, any obligations, or Indebtedness
owed by Borrower and any Indebtedness owed by Lender or any Affiliate of Lender
to Borrower, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under this Agreement or the other
Loan Documents and irrespective of the currency, place of payment or booking
office of the amount or obligation and in each case at any time held or owing by
Lender, any Affiliate of Lender or any Indemnified Person to or for the credit
of Borrower, without prejudice to Lender’s right to recover any deficiency. Each
of Lender, each Affiliate of Lender and each Indemnified Person is hereby
authorized upon any amount becoming due and payable by Borrower to Lender or any
Indemnified Person under this Agreement, the other Loan Documents, or otherwise
or upon the occurrence and during the continuance of a Default, without notice
to Borrower, any such notice being expressly waived by Borrower to the extent
permitted by any Requirements of Law, to set-off, appropriate, apply and enforce
such right of set-off against any and all items hereinabove referred to against
any amounts owing to Lender or any Indemnified Person by Borrower under this
Agreement or the other the Loan Documents, irrespective of whether Lender, any
Affiliate of Lender or any Indemnified Person shall have made any demand under
this Agreement or the other Loan Documents and regardless of any other
collateral securing such amounts, and in all cases without waiver or prejudice
of Buyer’s rights to recover a deficiency. ANY AND ALL RIGHTS TO REQUIRE LENDER
OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT
TO THE PROPERTY OR OTHER INDEMNIFIED PERSONS UNDER THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET-OFF, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER.

Lender or any Indemnified Person shall promptly notify the affected Borrower
after any such set-off and application made by Lender or such Indemnified
Person, provided that the failure to give such notice shall not affect the
validity of such set-off and application. If an amount or obligation is
unascertained, Lender may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant Party accounting to the other
Party when the amount or obligation is ascertained. Nothing in this
Section 17.20 shall be effective to create a charge or other security interest.
This Section 17.20 shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other rights to which any Party is at
any time otherwise entitled.

 

17.21 HEADINGS.

All article, section or other headings appearing in this Agreement and any of
the other Loan Documents are for convenience of reference only and shall be
disregarded in construing this Agreement and any of the other Loan Documents.

 

17.22 SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL LIABILITY.

If Borrower consists of more than one Person, the obligations and liabilities of
each such Person hereunder shall be joint and several. Except as otherwise
expressly provided under the terms and conditions of this Agreement, the terms,
covenants, and conditions contained herein and in the other Loan Documents shall
be binding upon and inure to the benefit of the heirs, successors and assigns of
the parties hereto and thereto.

 

17.23 GOVERNING LAW; JURISDICTION.

 

  (a)

THIS AGREEMENT AND THE LOAN, AS A WHOLE, WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LENDERS HAVE SUBSTANTIAL BUSINESS OPERATIONS IN THE STATE OF NEW YORK
AND THE LOAN DOCUMENTS WERE EXECUTED IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE

 

73



--------------------------------------------------------------------------------

 

OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

  (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH OF LENDER AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

National Registered Agents, Inc.

160 Greentree Drive

Suite 101

Dover, Delaware 19904

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

74



--------------------------------------------------------------------------------

17.24 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

 

17.25 INTEGRATION; INTERPRETATION.

The Loan Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents shall not be modified, except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by the parties hereto in writing.

 

17.26 COUNTERPARTS.

To facilitate execution, this document may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document.

 

17.27 AMENDMENTS.

Notwithstanding any provision of any other Loan Document (including without
limitation the Note), in no event can any Loan Document be amended, extended,
supplemented or otherwise modified, in whole or in part, except pursuant to a
written agreement executed by Lender and any other party who has executed such
Loan Document.

 

17.28 CONSENTS AND APPROVALS; CONSTRUCTION.

Wherever Lender’s consent, approval, acceptance or satisfaction is required
under any provision of this Agreement or any of the other Loan Documents, such
consent, approval, acceptance or satisfaction shall be in Lender’s sole
discretion except as may be otherwise expressly and specifically provided
herein.

 

17.29 BRING DOWN OF REPRESENTATIONS; SURVIVAL OF WARRANTIES; CUMULATIVE.

Borrower hereby covenants and agrees to execute and deliver, at such time and
from time to time, as required by Lender, such agreements, documents,
instruments, estoppels, consents or certificates as Lender may, from time to
time, reasonably request, including certificates reaffirming the representations
and covenants of Borrower hereunder as if made on the date of any such
reaffirmation. All representations and warranties contained in this Agreement
and in any of the other Loan Documents shall survive the execution and delivery
of this Agreement and shall be deemed to have been made again to Lender on the
date of such compliance certificate (subject to the terms of Section 5.1(w)
hereof), and each additional borrowing or other credit accommodation hereunder
and shall be conclusively presumed to have been relied on by

 

75



--------------------------------------------------------------------------------

Lender regardless of any investigation made or information possessed by Lender.
The representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which Borrower shall now or
hereafter give, or cause to be given, to Lender.

 

17.30 INTENTIONALLY OMITTED.

 

17.31 INTENTIONALLY OMITTED.

 

17.32 INTENTIONALLY OMITTED.

 

17.33 EXHIBITS; SCHEDULES.

All exhibits and schedules attached hereto and listed in the Table of Contents
are fully incorporated herein by reference for all purposes.

 

17.34 CONFLICT.

In the event of any conflict between this Agreement and any of the other Loan
Documents, the terms of this Agreement shall govern.

 

17.35 SECURITIZATION INDEMNIFICATION; LOAN SALES AND LOAN PARTICIPATIONS;
DISCLOSURE OF INFORMATION

 

  (a) Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives may be included in disclosure documents
in connection with a securitization of the Loan (the “Securitization”),
including, without limitation, an offering circular, a prospectus, prospectus
supplement, private placement memorandum or other offering document (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to investors or prospective investors
in the certificates, notes or other securities issued in connection with the
Securitization, the Rating Agencies, and service providers relating to the
Securitization.

 

  (b)

Upon Lender’s request, Borrower shall provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable, an agreement
(A) certifying that Borrower has examined such specific sections of the
Disclosure Documents specified in writing by Lender, as specifically relating to
Borrower, Borrower Affiliates, the Property, Manager, Guarantor and other
aspects of the Loan (the “Specific Sections”), does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 17.35, Lender hereunder shall include its officers and directors), and
any Affiliates of Lender that have filed the registration statement relating to
the Securitization (the “Registration Statement”), each of its directors, each
of its officers who have signed the Registration Statement and each Person that
controls the Affiliate of Lender within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), and any other placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
Lender or any other placement agent or underwriter within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group
or the Underwriter Group may become subject insofar as the Liabilities arise out
of or are based upon any untrue statement of any material fact contained in the
Specified Sections or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such
Specified Sections in order to make the statements in such sections, in light of
the circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Lender Group and/or the Underwriter

 

76



--------------------------------------------------------------------------------

 

Group for any reasonable and actual out of pocket legal or other expenses
reasonably incurred by Lender, the Lender Group and the Underwriter Group in
connection with investigating or defending the Liabilities; provided, however,
that Borrower will be liable in any such case under clauses (B) or (C) above and
under Section 17.35(c) below only to the extent that any such loss claim, damage
or liability arises out of or is based upon any such untrue statement or
omission made in the Specified Sections in reliance upon and in conformity with
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, and operating statements and rent rolls with respect to
the Property provided by Borrower. The indemnification provided for in clauses
(B) and (C) above shall be effective whether or not the indemnification
agreement described above is provided. The aforesaid indemnity will be in
addition to any liability which Borrower may otherwise have.

 

  (c) In connection with Exchange Act Filings, Borrower shall (subject to the
proviso in Section 17.35(b)(ii)(C)) (i) indemnify Lender, the Lender Group and
the Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Specified
Sections of the Disclosure Document a material fact required to be stated in the
Specified Sections of the Disclosure Document in order to make the statements in
the Specified Sections of the Disclosure Document, in light of the circumstances
under which they were made, not misleading and (ii) reimburse Lender, the Lender
Group or the Underwriter Group for any reasonable and actual out of pocket legal
or other expenses reasonably incurred by Lender, the Lender Group or the
Underwriter Group in connection with defending or investigating the Liabilities.

 

  (d) Promptly after receipt by an indemnified party under this Section 17.35 of
notice of a claim and/or the commencement of any action relating to an
indemnified Liability, such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section 17.35,
notify the indemnifying party in writing of the commencement thereof, but the
omission to so notify the indemnifying party will not relieve the indemnifying
party from any liability which the indemnifying party may have to any
indemnified party hereunder except to the extent that failure to notify causes
prejudice to the indemnifying party. In the event that any claim or action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 17.35, such indemnified party shall pay for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party(ies) shall not be
liable for the expenses of more than one separate counsel unless an indemnified
party shall have reasonably concluded that there may be legal defenses available
to it that are different from or additional to those available to another
indemnified party.

 

  (e)

In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 17.35(b) or (c) hereof is
for any reason held to be unenforceable as to an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under
Section 17.35(b) or (c) hereof, the indemnifying party shall contribute to the
amount paid or

 

77



--------------------------------------------------------------------------------

 

payable by the indemnified party as a result of such losses, claims, damages or
liabilities (or action in respect thereof); provided, however, that no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Lenders’ and Borrower’s relative knowledge and access
to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

 

  (f) The liabilities and obligations of both Borrower and Lender under this
Section 17.35 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

  (g) If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor for purposes of
such Securitization, Borrower shall furnish (or cause to be furnished) to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, described in Item 1112(b)(1) of Regulation AB, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or portion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization or (ii) the financial statements
described in Item 1112(b)(2) of Regulation AB, if Lender expects that the
principal amount of the Loan (or portion of the Loan included in such
Securitization) together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan (or apportion of the Loan included in such Securitization)
and any Related Loans are included in a Securitization does, equal or exceed
twenty percent (20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in the Securitization. Such
financial data or financial statements shall be furnished to Lender (A) within
thirty (30) days after notice from Lender in connection with the preparation of
Disclosure Documents for the Securitization, (B) not later than sixty (60) days
after the end of each fiscal quarter of Borrower and (C) not later than one
hundred twenty (120) Business Days after the end of each fiscal year of
Borrower; provided, however, that Borrower shall not be obligated to furnish
financial data or financial statements pursuant to clauses (B) or (C) of this
sentence with respect to any period for which an Exchange Act Filing is not
required. If reasonably requested by Lender, and to the extent available to
Borrower and not prohibited by any applicable lease, other agreement or order,
Borrower shall furnish to Lender financial data and/or financial statements for
any tenant of any of the Properties if, in connection with a Securitization,
Lender expects there to be, with respect to such tenant or group of affiliated
tenants, a concentration within all of the mortgage loans included or expected
to be included, as applicable, in the Securitization such that such tenant or
group of affiliated tenants would constitute a Significant Obligor.

 

  (h)

All financial data and financial statements provided by Borrower hereunder
pursuant to Sections 17.35(g) and (h) hereof shall be prepared in accordance
with GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All annual financial statements referred to in
Section 17.35(g) above shall be audited by independent accountants of Borrower
(which accountants shall be acceptable to Lender) in accordance with Regulation
AB and all other applicable legal requirements, shall be accompanied by the
manually executed report of the independent accountants thereon, which report
shall meet the requirements of Regulation AB and all applicable legal
requirements, and shall be further accompanied by a manually

 

78



--------------------------------------------------------------------------------

 

executed written consent of the independent accountants, in form and substance
reasonably acceptable to Lender, to the inclusion of such financial statements
in any Disclosure Document and any Exchange Act Filing and to the use of the
name of such independent accountants and the reference to such independent
accountants as “experts” in any Disclosure Document and Exchange Act Filing, all
of which shall be provided at the same time as the related financial statements
are required to be provided. All financial data and financial statements
(audited or unaudited) provided by Borrower under Section 17.35(g) shall be
accompanied by an Officer’s Certificate stating that such financial statements
meet the requirements set forth in the first sentence of this Section 17.35(h).

 

  (i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation AB or any amendment, modification or replacement
thereto or other legal requirements in connection with any Disclosure Document
or any Exchange Act Filing.

 

  (j) In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements and (if
applicable) related accountants’ reports and consents required in order to
comply with Regulation AB or any amendment, modification or replacement of
Regulation AB or with other legal requirements are other than as provided
herein, then notwithstanding the provisions of Section 17.35(g) and (h), Lender
may request, and Borrower shall promptly provide, such other financial
statements and (if applicable) related accountants’ reports and consents as
Lender reasonably determines to be necessary or appropriate for such compliance
with applicable law.

 

  (k)

Borrower hereby acknowledges that Lender may in one or more transactions
(a) sell or securitize the Loan or portions thereof in one or more transactions
through the issuance of securities, which securities may be rated by the Rating
Agencies, (b) sell or otherwise transfer the Loan or any portion thereof one or
more times (including selling or assigning its duties, rights or obligations
hereunder or under any Loan Document in whole, or in part, to a servicer and/or
a trustee), (c) sell participation interests in the Loan one or more times
(d) re-securitize the securities issued in connection with any securitization,
and/or (e) further divide the Loan into two or more separate notes, including
senior and junior notes, or components (the transactions referred to in clauses
(a) through (e) above, each a “Secondary Market Transaction” and collectively
“Secondary Market Transactions”). With respect to any Secondary Market
Transaction described in clause (e) above, (i) such notes and note components
may be assigned different principal amounts and interest rates, so long as
(x) at all times prior to a Default, the weighted average of the interest rates
payable under the Loan and such component notes(s), equals the Interest Rate as
of the closing of the Loan and (y) immediately after the effective date of such
modification, the aggregate amount of the outstanding principal balance under
such component notes equals the outstanding principal balance of the Loan
immediately prior to such modification, and (ii) Borrower, at Lender’s cost and
expense, agrees to execute and deliver to Lender such non-material amendments to
the Loan Documents, title insurance endorsements, legal opinions and other
customary loan documentation as Lender may reasonably require in connection
therewith, provided that no such amendments or documents shall (1) increase any
of the obligations, or reduce any of the rights, of Borrower or Guarantor under
the Loan Documents, (2) increase any costs or expenses payable by Borrower or
Guarantor under the Loan Documents or (3) reduce any of the obligations, or
increase any of the rights, of Lender under the Loan Documents. Provided that
all such recipients of any such documentation or information keep the same
confidential (except that, in the case of a public securitization, information
may be disclosed to the extent required by federal securities laws), Lender may
disseminate to any actual or potential purchasers, assignees or participants
(and to any investment banking firms, rating agencies, accounting firms, law
firms and other third party advisory firms and investors involved with the Loan
and the Loan Documents or the applicable sale, assignment, participation,
securitization, or other secondary market transaction) all documents and
financial and other information then possessed by or known to Lender with
respect to: (a) the Property and its operation; and (b) Borrower, any
constituent partner or member of

 

79



--------------------------------------------------------------------------------

 

Borrower, any guarantor and any non-borrower trustor. Borrower shall (at
Lender’s sole cost and expense), within fifteen (15) days after request by
Lender; (a) deliver to Lender such information and documents relating to
Borrower, the Property and its operation and any party connected with the Loan
as Lender or any Rating Agency may reasonably request; (b) deliver to Lender an
estoppel certificate for the benefit of Lender and any other party designated by
Lender verifying the status and terms of the Loan, in form and content
reasonably satisfactory to Lender; (c) enter into such amendments to the Loan
Documents as may be requested in order to facilitate any such sale, assignment,
participation, securitization, or other secondary market transaction, provided
that no such amendments or documents shall (1) increase any of the obligations,
or reduce any of the rights, of Borrower or Guarantor under the Loan Documents,
(2) increase any costs or expenses payable by Borrower or Guarantor under the
Loan Documents or (3) reduce any of the obligations, or increase any of the
rights, of Lender under the Loan Documents; (d) enter into such amendments to
the organizational documents of Borrower as Lender or any Rating Agency may
reasonably request to preserve or enhance Borrower’s special-purpose
bankruptcy-remote status; and (e) provide opinions of counsel, which may be
relied on by Lender, the Rating Agencies and their respective counsel, agents
and representatives, as to non-consolidation, matters of Delaware and federal
bankruptcy law relating to Delaware limited liability companies and true sale or
any other opinion customary in Secondary Market Transactions or required by the
Rating Agencies, including a 10b-5 opinion, with respect to the Loan, the
Property, the Borrower and Guarantor, which counsel and opinions shall be
reasonably satisfactory in form and substance to Lender and the Rating Agencies.
All of the foregoing shall be at no cost to Borrower provided no Default is
continuing. Lender hereby agrees that any sale or participation (other than a
Securitization) of all or any part of the Loan shall be made only to a Qualified
Transferee.

 

17.36 BORROWER WAIVERS.

With respect to any waivers given by Borrower under this Agreement and other
Loan Documents, Borrower acknowledges that: (a) the obligations undertaken by
Borrower under and pursuant to this Agreement and the Loan Documents are complex
in nature, (b) Borrower’s waivers variously involve rights that may otherwise be
available to Borrower or for its benefit, (c) as part of Lender’s consideration
for entering into this transaction, Lender has specifically bargained for
Borrower’s waivers and the relinquishment by Borrower of those rights so waived,
and (d) Borrower has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
reflected in this Agreement and the Loan Documents. Based on the foregoing
facts, Borrower represents and confirms to Lender that Borrower is fully
informed regarding, and that Borrower does thoroughly understand the following:
(i) the nature of its waivers and rights it has waived, (ii) the circumstances
under which those rights may arise, (iii) the benefits which those rights might
otherwise confer upon Borrower, and (iv) the legal consequences to Borrower of
waiving those rights. Borrower acknowledges that Borrower has entered into this
Agreement and the other Loan Documents and both undertaken Borrower’s
obligations hereunder and thereunder and given its waivers with the intent that
all such waivers shall be fully enforceable by Lender, and that Lender has been
induced to enter into this transaction in material reliance upon the presumed
full enforceability thereof.

 

17.37 REMEDIES OF BORROWER.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by
applicable law or under this Agreement, the Mortgage, the Note and the other
Loan Documents, Lender or such agent, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment. Lender agrees that, in such event, it shall cooperate in expediting
any action seeking injunctive relief or declaratory judgment.

 

80



--------------------------------------------------------------------------------

17.38 MULTIPLE BORROWERS.

The parties hereto acknowledge that the defined term “Borrower” (as well as the
defined term defining each other Collective Group) has been defined to
collectively include each individual Borrower (and in the case of each
Collective Group, defined to collectively include each member of the same). It
is the intent of the parties hereto in determining whether (a) a breach of a
representation or a covenant has occurred, (b) there has occurred a Default, or
(c) an event has occurred which would create recourse obligations under this
Agreement, that any such breach, occurrence or event with respect to any
Borrower (or with respect to any single member of a Collective Group) shall be
deemed to be such a breach, occurrence or event with respect to all Borrowers
(and in the case of each Collective Group, each member of the same) and that all
Borrowers need not have been involved with such breach, occurrence or event in
order for the same to be deemed such a breach, occurrence or event with respect
to every Borrower (and likewise that each member of a Collective Group need not
have been involved with such breach, occurrence or event in order for the same
to be deemed such a breach, occurrence or event with respect to such Collective
Group). The term “Collective Group” as used in this Agreement shall refer to
each of the groups of entities represented in this Agreement by the following
defined terms: Borrower and Guarantor. The obligations and liabilities of each
Borrower shall be joint and several as more further set forth in a contribution
agreement entered into in connection with the Loan.

[The remainder of this page intentionally left blank]

 

81



--------------------------------------------------------------------------------

THIS AGREEMENT IS EXECUTED by Lender and Borrower as of the date appearing on
the first page hereof.

 

LENDER:       

WELLS FARGO BANK,

NATIONAL ASSOCIATION

      

Lender’s Address:

 

       WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ ROBERT ROSENBERG

      

Loan Administration

  Name:  

Robert Rosenberg

       Wells Fargo Center   Title:   Managing Director        Commercial
Mortgage Servicing           

1901 Harrison Street, 2nd Floor

Mac A0227-020

Oakland, California 94612

Attention: Commercial Mortgage Servicing

Loan No.: 33-0909758

 

with a copy to counsel:

 

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

[Signatures continue on the following page]



--------------------------------------------------------------------------------

THIS AGREEMENT IS EXECUTED by Lender and Borrower as of the date appearing on
the first page hereof.

 

BORROWER:      Borrower’s Address:

[BORROWER NAME]

a [STATE OF FORMATION] [ENTITY TYPE]

     c/o Dividend Capital Total Realty

 

     Operating Partnership LP

a

 

 

     518 17th Street, Suite 1700          Denver, Colorado 80202         
Attention: Lainie Minnick          Fax #: 303.869.4602

By:

  /s/ GREG MORAN     

 

with a copy to counsel:

 

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Robert J. Ivanhoe, Esq.

  Name:   Greg Moran        Title:   SVP                       



--------------------------------------------------------------------------------

 

Schedule A-10 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 1

BORROWERS

 

1. TRT NOIP Shadelands – Walnut Creek LP, a Delaware limited partnership (2625
Shadelands Drive, Walnut Creek, CA)

 

2. TRT NOIP Cottonwood – Milpitas LP, a Delaware limited partnership (510
Cottonwood Drive, Milpitas, CA)

 

3. TRT NOIP Rue Ferrari – San Jose LP, a Delaware limited partnership (5853/5863
Rue Ferrari Drive, San Jose, CA)

 

4. TRT NOIP Dublin LP, a Delaware limited partnership (One and Three Sybase
Drive, Dublin, CA)

 

5. TRT NOIP Waterview – Dallas LP, a Delaware limited partnership (17201
Waterview Parkway, Dallas, TX)

 

6. TRT NOIP North Fairway Drive – Vernon Hills LLC, a Delaware limited liability
company (440 North Fairway Drive, Vernon Hills, IL)

 

7. TRT NOIP South Havana – Englewood LLC, a Delaware limited liability company
(6901 South Havana Street, Englewood, CO)

 

8. TRT NOIP Inverness – Englewood LLC, a Delaware limited liability company (161
Inverness Drive West, Englewood, CO)

 

9. TRT NOIP Crown Colony – Quincy LLC, a Delaware limited liability company
(1100 Crown Colony Drive, Quincy, MA)

 

10. TRT NOIP Charleston – Mountain View LP, a Delaware limited partnership (1545
Charleston Place, Mountain View, CA and 1565/1585 Charleston Place, Mountain
View, CA)

 

11. TRT NOIP Apache Trail – Terrell LP, a Delaware limited partnership (301
Apache Trail, Terrell, TX)

 

12. TRT NOIP Salem Church – York LLC, a Delaware limited liability company (300
South Salem Church Road, York, PA)

 

13. TRT NOIP King Mill – McDonough LLC, a Delaware limited liability company
(201 King Mill Court, McDonough, GA)

 

14. TRT NOIP Business Center – Stockbridge LLC, a Delaware limited liability
company (500 Business Center Drive, Stockbridge, GA)

 

15. TRT NOIP Corporate Drive – DeKalb LLC, a Delaware limited liability company
(3095 Corporate Drive, DeKalb, IL)

 

16. TRT NOIP Creekside – Lockbourne LLC, a Delaware limited liability company
(2750 Creekside Parkway, Lockbourne, OH)

 

17. iStar NG LP, a Delaware limited partnership (7555 Colshire Drive, McLean,
VA)

 

J-2



--------------------------------------------------------------------------------

Wells Fargo Loan No. 33-0909758

EXHIBIT K

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds and Reserve Funds by Funds Transfer)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION ¨ ADD ¨ CHANGE ¨ DELETE LINE NUMBER
            

The following representatives of [NAME OF BORROWER] (“Borrower”) are authorized
to request the disbursement of the proceeds of the Loan on the Closing Date (as
defined in the Loan Agreement (defined herein)) and any Reserve Funds (as
defined in the Loan Agreement) in accordance with the terms of the Loan
Agreement and initiate such funds transfers for Loan Number                     
assigned to that certain mortgage loan evidenced by that certain Loan Agreement
dated                  , 20     among Borrower, each of the financial
institutions initially a signatory thereto together with their permitted
assignees (the “Lenders”), Wells Fargo Bank, National Association, as the
administrative agent for the Lenders (the “Administrative Agent”) and the other
parties thereto (the “Loan Agreement”). The Administrative Agent is authorized
to rely on this Transfer Authorizer Designation until it has received a new
Transfer Authorizer Designation signed by Borrower, even in the event that any
or all of the foregoing information may have changed.

 

    

Name

  

Title

                             

[Continued on next page]

 

K-1



--------------------------------------------------------------------------------

Wells Fargo Loan No. 33-0909758

1.

 

Beneficiary Bank and Account Holder Information

 

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

  

Receiving Bank Routing

(ABA) Number:

Maximum Transfer Amount:

  

Further Credit Information/Instructions:

2.

 

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

  

Receiving Bank Routing

(ABA) Number:

Maximum Transfer Amount:

  

Further Credit Information/Instructions:

3.

 

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

  

Receiving Bank Routing

(ABA) Number:

Maximum Transfer Amount:

  

Further Credit Information/Instructions:

[Signature provided on next page]

 

K-2



--------------------------------------------------------------------------------

Date:                     , 20    

“BORROWER”

 

[NAME OF BORROWER], a  

 

By:  

 

  Name:     Title:  

 

K-3



--------------------------------------------------------------------------------

SCHEDULE 1

BORROWERS

 

1. TRT NOIP Shadelands – Walnut Creek LP, a Delaware limited partnership (2625
Shadelands Drive, Walnut Creek, CA)

 

2. TRT NOIP Cottonwood – Milpitas LP, a Delaware limited partnership (510
Cottonwood Drive, Milpitas, CA)

 

3. TRT NOIP Rue Ferrari – San Jose LP, a Delaware limited partnership (5853/5863
Rue Ferrari Drive, San Jose, CA)

 

4. TRT NOIP Dublin LP, a Delaware limited partnership (One and Three Sybase
Drive, Dublin, CA)

 

5. TRT NOIP Waterview – Dallas LP, a Delaware limited partnership (17201
Waterview Parkway, Dallas, TX)

 

6. TRT NOIP North Fairway Drive – Vernon Hills LLC, a Delaware limited liability
company (440 North Fairway Drive, Vernon Hills, IL)

 

7. TRT NOIP South Havana – Englewood LLC, a Delaware limited liability company
(6901 South Havana Street, Englewood, CO)

 

8. TRT NOIP Inverness – Englewood LLC, a Delaware limited liability company (161
Inverness Drive West, Englewood, CO)

 

9. TRT NOIP Crown Colony – Quincy LLC, a Delaware limited liability company
(1100 Crown Colony Drive, Quincy, MA)

 

10. TRT NOIP Charleston – Mountain View LP, a Delaware limited partnership (1545
Charleston Place, Mountain View, CA and 1565/1585 Charleston Place, Mountain
View, CA)

 

11. TRT NOIP Apache Trail – Terrell LP, a Delaware limited partnership (301
Apache Trail, Terrell, TX)

 

12. TRT NOIP Salem Church – York LLC, a Delaware limited liability company (300
South Salem Church Road, York, PA)

 

13. TRT NOIP King Mill – McDonough LLC, a Delaware limited liability company
(201 King Mill Court, McDonough, GA)

 

14. TRT NOIP Business Center – Stockbridge LLC, a Delaware limited liability
company (500 Business Center Drive, Stockbridge, GA)

 

15. TRT NOIP Corporate Drive – DeKalb LLC, a Delaware limited liability company
(3095 Corporate Drive, DeKalb, IL)

 

16. TRT NOIP Creekside – Lockbourne LLC, a Delaware limited liability company
(2750 Creekside Parkway, Lockbourne, OH)

 

17. iStar NG LP, a Delaware limited partnership (7555 Colshire Drive, McLean,
VA)

 

K-4



--------------------------------------------------------------------------------

SCHEDULE 5.1(J)(1)

RENT PAYMENT OFFSETS / DEFENSES

 

    

Tenant

  

Issue

  

Monetary Obligation

1.    Northrop Grumman & Company    Curtain wall repair to be completed by
landlord    Reimbursement of tenant’s costs if tenant performs the work in
accordance with its rights under the lease.



--------------------------------------------------------------------------------

SCHEDULE 5.1(J)(2)

LEASES WITH OPTIONS

 

    

Tenant

  

Lease

1.    The Goodyear Tire and Rubber Co.    Office Lease dated December 21, 2001,
between iStar GT, L.P., as landlord and The Goodyear Tire and Rubber Company, as
tenant 2.    Google Inc.    Office Lease dated November 10, 2004, between SFI I,
LLC, as landlord and Google, Inc., as tenant 3.    Baxter Healthcare Corp.   
Office Lease dated March 5, 2007, between iStar CTL I L.P., as landlord and
Baxter Healthcare Corporation, as tenant 4.    DirecTV, Inc.    Office Lease
dated June 2, 2006, between Trinet Realty Investors V, Inc., as landlord and
DirecTV, Inc., as tenant 5.    Sybase, Inc.    Office Lease dated January 28,
2000, between WDS Dublin, LLC, as landlord and Sybase, Inc., as tenant 6.   
Northrop Grumman & Company    Office Lease dated July 27, 1999, between
West*Group Properties LLC, as landlord and PRC Inc., as tenant



--------------------------------------------------------------------------------

SCHEDULE 5.1(v)

DESCRIPTION OF REA’s

None.



--------------------------------------------------------------------------------

SCHEDULE A-10

PROPERTY MANAGERS/TENANT MANAGERS

Property Managers

 

    

Property Manager

  

Property

1.    River Rock Real Estate Group    5853 & 5863 Rue Ferrari Drive, San Jose,
California 2.    CB Richard Ellis, Inc.    161 Inverness Drive West, Englewood,
Colorado 3.    Kennedy-Wilson Properties Ltd.    2625 Shadelands Drive, Walnut
Creek, California

Tenant Managers

 

    

Tenant Manager

  

Property

1.    Abbott Medical Optics, Inc.    510 Cottonwood Drive, Milpitas, California
2.    Sybase, Inc.    One and Three Sybase Drive, Dublin, California 3.   
Google, Inc.    1545/1565/1585 Charleston Place, Mountain View, California 4.   
The Goodyear Tire and Rubber Company   

(1) 301 Apache Trail, Terrell, Texas

 

(2) 300 S. Salem Church Rd., York, Pennsylvania

 

(3) 201 King Mill Court, McDonough, Georgia

 

(4) 500 Business Center Drive, Stockbridge, Georgia

 

(5) 3095 Corporate Drive, DeKalb, Illinois

 

(6) 2750 Creekside Parkway, Lockbourne, Ohio

5.    ADS Alliance Data Systems, Inc.    17201 Waterview Parkway, Dallas, Texas
6.    Baxter Healthcare Corp.    440 North Fairway Drive, Vernon Hills, Illinois
7.    Travelport International, LLC    6901 S. Havana Street, Englewood,
Colorado 8.    Arbella Capital Corporation    1100 Crown Colony Drive, Quincy,
Massachusetts 9.    Northrop Grumman Information Technology, Inc.    7555
Colshire Drive, McLean, Virginia

 

Schedule A-10 - Page 1



--------------------------------------------------------------------------------

SCHEDULE A-11

EARN-OUT ADVANCE REQUIREMENTS

Attached

 

Schedule A-10 - Page 1